EXECUTION VERSION




SECOND AMENDMENT, WAIVER AND CONSENT TO CREDIT AGREEMENT


This SECOND AMENDMENT, WAIVER AND CONSENT TO CREDIT AGREEMENT, dated as of March
1, 2019 (this “Amendment”), is by and among Bank of America, N.A., in its
capacity as administrative agent and collateral agent for the Lenders, pursuant
to the Credit Agreement defined below (in such capacity, the “Administrative
Agent”), all of the lenders (collectively, the “Consenting Lenders”) under the
Amended Credit Agreement (defined below), Barnes & Noble Education, Inc., a
Delaware corporation (the “Lead Borrower”), and the other borrowers party hereto
(collectively with the Lead Borrower, the “Borrowers” and the “Loan Parties”).
W I T N E S S E T H :
WHEREAS, the Administrative Agent, certain financial institutions from time to
time party thereto as lenders (the “Existing Lenders”) and/or as agents, and the
Borrowers are parties to that certain Credit Agreement, dated August 3, 2015 (as
amended by that certain First Amendment, dated as of February 27, 2017 and as
otherwise heretofore amended, supplemented or modified, the “Existing Credit
Agreement”; capitalized terms used but not defined herein shall have the
meanings set forth in the Existing Credit Agreement).
WHEREAS, the Borrowers have requested (a) an extension of the Maturity Date and
certain other amendments to the Credit Agreement, as more specifically set forth
herein, (b) a waiver of the Event of Default resulting from the failure of
PaperRater, LLC (“PaperRater”) to be timely joined an Additional Borrower in
accordance to Section 6.12 of the Credit Agreement (the “PaperRater Default”)
and (c) consent to the dissolution and release of JJD Enterprises, LLC from the
Credit Agreement and the other Loan Documents, and the Administrative Agent and
the Consenting Lenders have agreed to such requests, subject to the terms and
conditions of this Amendment.
WHEREAS, by this Amendment, the Administrative Agent, the Consenting Lenders,
and the Borrowers desire and intend to evidence the amendments set forth herein.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Amendments to Credit Agreement.
(a)    Effective as of the Second Amendment Effective Date (as defined below),
the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text), each as set forth in the pages
of a conformed copy of the Existing Credit Agreement, as amended hereby,
attached as Annex A hereto (as so amended, the “Amended Credit Agreement” and
the Amended Credit Agreement as otherwise amended, restated, supplemented or
otherwise modified from time to time on or after the date hereof, the “Credit
Agreement”).
(b)    Schedule 2.01 to the Existing Credit Agreement is, effective as of the
Second Amendment Effective Date, hereby deleted and replaced in its entirety by
the corresponding Schedule 2.01 attached as Annex B hereto. Schedule 7.01 to the
Existing Credit Agreement is, effective as of the Second





--------------------------------------------------------------------------------




Amendment Effective Date, hereby supplemented by the supplemental Schedule 7.01
attached as Annex B hereto.
(c)    This Amendment is not a novation of the Existing Credit Agreement or of
any credit facility or guaranty provided thereunder or in respect thereof.
Notwithstanding that the cover page of the Amended Credit Agreement is dated “as
of August 3, 2015” and Section 4.01 of the Amended Credit Agreement attached
hereto contains those conditions which were applicable to the initial Closing
Date of August 3, 2015, the changes to the Existing Credit Agreement effected by
this Amendment shall be effective as of the satisfaction to the conditions to
effectiveness set forth in Section 4 of this Amendment.
2.    Amendment Related Assignments and Assumptions; Additional Agents.
(a)    Revised Commitment Schedule. Effective upon the Second Amendment
Effective Date, the Commitments of each Lender shall be the amount set forth
opposite such Lender’s name on revised Schedule 2.01 to the Credit Agreement
attached as Annex B hereto (the “Revised Commitment Schedule”).
(b)    Conditions to Effectiveness. Notwithstanding anything to the contrary in
the Credit Agreement, each Consenting Lender agrees that the conditions to
effectiveness of the amendments set forth in Section 1 above are limited to the
conditions to the effectiveness of this Amendment on the Second Amendment
Effective Date as set forth in Section 4 of this Amendment.
(c)    Exiting Lenders. Each of the “Lenders” under and as defined in the
Existing Credit Agreement that is assigning all of its Commitments to a
Consenting Lender (collectively, the “Exiting Lenders” and each, an “Exiting
Lender”) in connection with the transactions contemplated by this Amendment (i)
has executed and delivered this Second Amendment solely with respect to this
Section 2(c), and (ii) hereby agrees that (A) the assignment of such Exiting
Lender’s Commitments under the Existing Credit Agreement reflected by the
allocation of Commitments set forth on the Revised Commitment Schedule (each, an
“Existing Lender Assignment”) shall be effectuated solely pursuant to this
Amendment, and without any other assignment and assumption documentation, (B)
the terms and conditions set forth in the form of Assignment and Assumption
attached as Exhibit E to the Existing Credit Agreement shall apply to each
Exiting Lender Assignment as though such terms and conditions were set forth in
this Section 2(c) in their entirety and (C) each Exiting Lender Assignment shall
be deemed effective immediately prior to the Second Amendment Effective Date so
that no Exiting Lender shall be required to consent to, nor be deemed to be
consenting to, the amendments described in Section 1 of this Amendment or any
other term or condition set forth in this Amendment other than this Section
2(c).
(d)    Allocations. Each of the Consenting Lenders hereby agrees that the
allocation of Commitments set forth on the Revised Commitment Schedule shall be
effectuated solely pursuant to Section 2(c) of this Amendment, and that the
allocations set forth on such Revised Commitment Schedule shall be effective on
the Second Amendment Effective Date without further action by any Lender, the
Administrative Agent or any Loan Party.
(e)    Agents. Each of Bank of America, N.A., JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association and SunTrust Robinson Humphrey, Inc. shall be
awarded the title of Arranger in connection with the Amendment. Each of Citizens
Bank, N.A. and Regions Bank shall be awarded the title of Documentation Agent in
connection with the Amendment.
3.    Waiver and Consent.







--------------------------------------------------------------------------------




(a)    Waiver. Effective on the Second Amendment Effective Date, the
Administrative Agent and the Consenting Lenders hereby waive PaperRater Default;
provided, that the Borrowers agree to cause PaperRater to be joined as a Loan
Party in accordance with Section 6.12 of the Amended Credit Agreement on or as
soon as practicable after, and in any event no later than thirty (30) days
after, the Second Amendment Effective Date. The foregoing is a one-time waiver
and shall not affect, alter or impair the Administrative Agent’s and/or the
Lenders’ rights and remedies under the Loan Documents or this Amendment with
respect to any other Default or Event of Default which may arise in any other
instance. The waiver set forth in this Section 3 is limited to the extent set
forth above and no other terms, covenants or provisions of the Loan Documents
are intended to be affected hereby.
(b)    Consent. Effective as of the Second Amendment Effective Date, the
Administrative Agent and Consenting Lenders hereby consent to the dissolution of
JJD Enterprises, LLC and agree that, pursuant to Section 11.13 of the Credit
Agreement, upon the effectiveness of this Amendment, JJD Enterprises, LLC
automatically shall be released from its obligations under the Credit Agreement
and each other applicable Loan Document to which it is a party upon the
consummation of such dissolution. The Lead Borrower hereby agrees to provide
prompt written notice to the Administrative Agent, as well as any documentation
reasonably requested by the Administrative Agent, upon consummation of such
dissolution. In no event shall the release described above result in any
additional obligations on the Administrative Agent or any Lender under any of
the Loan Documents.
4.    Conditions Precedent. The amendments contained herein shall only be
effective upon the satisfaction or waiver by the Administrative Agent and
Consenting Lenders of each of the following conditions precedent (the date of
such satisfaction or waiver, the “Second Amendment Effective Date”):
(a)    the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
(i)    the execution and delivery of this Amendment by the Borrowers, the
Administrative Agent, all of the Consenting Lenders and, solely with respect to
Section 2.3(c) hereof, all of the Exiting Lenders;
(ii)    a certificate from the chief financial officer of the Lead Borrower
certifying that the Lead Borrower and its subsidiaries, on a consolidated basis
after giving effect to this Amendment and the transactions contemplated hereby
(the “Second Amendment Transactions”), are Solvent;
(iii)     an opinion of Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance satisfactory to the Administrative Agent addressing, as applicable,
the authorization, execution and enforceability of the Amendment, the continuing
security interests under the Loan Documents, the absence of conflicts with
applicable law and certain other matters;
(iv)    a certificate from a Responsible Officer of each Loan Party, in form and
substance reasonably satisfactory to the Administrative Agent and dated as of
the Second Amendment Effective Date, certifying that after giving effect to the
Second Amendment Transactions (w) each such Loan Party is in good standing, (x)
its organizational documents have not changed since the Closing Date (or
applicable joinder date) or attaching the current organizational documents, (y)
attaching certificates of resolutions or other corporate action with respect to
the Second Amendment Transactions and (z) attaching incumbency certificates
and/or other certificates of Responsible







--------------------------------------------------------------------------------




Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with the
Amendment;
(v)        a certificate from a Responsible Officer of the Lead Borrower
certifying and attaching a calculation showing that as of the Second Amendment
Effective Date, Minimum Excess Availability under the Amended Credit Agreement,
after giving effect to any Credit Extensions made on the Second Amendment
Effective Date, is equal to or greater than $150,000,000; and
(vi)         an updated Borrowing Base Certificate giving effect to the Second
Amendment Transactions;
(vii)    a certificate from an Authorized Officer of the Lead Borrower
certifying that, after giving effect to the Second Amendment Transactions, (A)
the representations and warranties of the Lead Borrower and each other Loan
Party contained in Article V of the Amended Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, (i) which are qualified by materiality
shall be true and correct, and (ii) which are not qualified by materiality shall
be true and correct in all material respects, in each case, on and as of the
Second Amendment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct, or true and correct in all material respects, as the case
may be, as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Amended
Credit Agreement shall be deemed to refer to the most recent consolidated
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01Error! Reference source not found. of the Amended Credit Agreement, and (B)
no Default exists or would arise as a result of the consummation of the Second
Amendment Transactions; and
(b)    the Lead Borrower shall have paid (i) to the Administrative Agent, for
the benefit of each Consenting Lender (but not to any Exiting Lenders), any fees
due in connection with this Amendment and (ii) all invoiced and accrued fees and
reasonable and documented expenses of the Administrative Agent and its
designated affiliates in respect of this Amendment (including the reasonable and
documented fees and expenses of counsel for the Administrative Agent in respect
of this Amendment);
(c)    payment of all other fees required to be paid to the Administrative Agent
and the Consenting Lenders on or before the Second Amendment Effective Date and
all expenses in connection with this Amendment required to be reimbursed in
accordance with Section 10.04 of the Credit Agreement;
(d)    no order, injunction or judgment has been entered into prohibiting the
closing of the Amendment;
(e)    the Administrative Agent shall have received evidence of insurance
required to be maintained;
(f)    the Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering laws, rules and
regulations, including a Beneficial Ownership Certificate or otherwise under the
Patriot Act and requested at least five (5) Business Days prior to the Second
Amendment Effective Date;







--------------------------------------------------------------------------------




(g)    the Administrative Agent shall receive reasonably recent UCC searches
with respect to each of the Loan Parties.
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
6.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
7.    Affirmation of Loan Parties. Each Loan Party hereby consents to the
amendments and modifications to the Credit Agreement effected hereby, and
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Credit Agreement, as amended and modified
hereby, or in any other Loan Documents to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended and modified by this Amendment. Without
limiting the generality of the foregoing, the execution of this Amendment shall
not constitute a novation, and the Security Documents and all of the Collateral
described therein and Liens granted in favor of the Administrative Agent created
thereunder do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Loan Documents to the extent provided in the Security
Documents and that all such Liens continue to be perfected as security for the
Obligations secured thereby.
8.    Reference to and Effect on the Credit Agreement and the Loan Documents.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended and modified by this
Amendment.
(b)    The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended and modified by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver or novation of any
right, power or remedy of any Lender, any L/C Issuer, any Swing Line Lender, the
Collateral Agent or the Administrative Agent under any of the Loan Documents,
nor constitute a waiver or novation of any provision of any of the Loan
Documents.
(d)    The Administrative Agent, the Lenders and the Loan Parties agree that
this Amendment shall be a Loan Document for all purposes of the Credit Agreement
(as specifically amended by this Amendment) and the other Loan Documents.
9.    Waiver, Modification, Etc. No provision or term of this Amendment may be
modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.
10.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.







--------------------------------------------------------------------------------




11.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in “pdf” or similar format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
BANK OF AMERICA, N.A., as Administrative Agent




By:    /s/ Joseph Becker            
Name: Joseph Becker
Title: Managing Director




Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


BANK OF AMERICA, N.A., as a Lender




By:    /s/ Joseph Becker            
Name: Joseph Becker
Title: Managing Director




Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Joon Hur                
Name: Joon Hur
Title: Executive Director


Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:    /s/ Scott Klebanoff                    
Name: Scott Klebanoff
Title: Assistant Vice President


Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


SUNTRUST BANK, as a Lender




By:    /s/ JC Fanning                    
Name: JC Fanning
Title: Vice President


Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


CAPITAL ONE, NATIONAL ASSOCIATION, as successor to CAPITAL ONE BUSINESS CREDIT
CORP., as a Lender




By:    /s/ Donna Lubin                    
Name: Donna Lubin
Title: Duly Authorized Signatory








Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


CITIZENS BANK, N.A., as successor to CITIZENS BUSINESS CAPITAL, as a Lender




By:    /s/ William Boyle                
Name: William Boyle
Title: Officer


Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


REGIONS BANK, as a Lender




By:    /s/ Louis Alexander                
Name: Louis Alexander
Title: Managing Director


Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Ryan Begley                    
Name: Ryan Begley
Title: Assistant Vice President


Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Paul Weeks                    
Name: Paul Weeks
Title: Senior Vice President




Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.


FIFTH THIRD BANK, solely with respect to Section 2(c) of the Second Amendment,
as an Exiting Lender


By:    /s/ Kristina M. Miller                
Name: Kristina M. Miller
Title: Senior Vice President










Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.
LEAD BORROWER:


BARNES & NOBLE EDUCATION, INC., a Delaware corporation
By: /s/ Thomas D. Donohue                
Name: Thomas D. Donohue
Title: Executive Vice President and Chief Financial Officer




BORROWERS:


B&N EDUCATION, LLC, a Delaware limited liability company
BARNES & NOBLE COLLEGE BOOKSELLERS, LLC, a Delaware limited liability company
BNED DIGITAL HOLDINGS, LLC, a Delaware limited liability company
BNED LOUDCLOUD, LLC, a Delaware limited liability company
BNED MBS HOLDINGS, LLC, a Delaware limited liability company
PROMOVERSITY LLC, a Delaware limited liability company
MBS AUTOMATION LLC, a Delaware limited liability company
MBS DIRECT, LLC, a Delaware limited liability company
MBS INTERNET, LLC, a Delaware limited liability company
MBS SERVICE COMPANY LLC, a Delaware limited liability company
MBS TEXTBOOK EXCHANGE, LLC, a Delaware limited liability company
TEXTBOOKCENTER LLC, a Delaware limited liability company
TXTB.COM, LLC, a Delaware limited liability company
STUDENT BRANDS, LLC, a Delaware limited liability company
By: /s/ Thomas D. Donohue                
Name: Thomas D. Donohue
Title: Vice President, Investor Relations and Treasurer


Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






CRAM LLC, a Delaware limited liability company
EDUCATE AHORA LLC, a Delaware limited liability company
ETUDIER FACILE LLC, a Delaware limited liability company
STUDY MODE LLC, a California limited liability company
TRABALHOS FEITOS, LLC, a Delaware limited liability company
WORLDWIDE KNOWLEDGE LLC, a Delaware limited liability company
By:
STUDENT BRANDS, LLC, a Delaware

limited liability company
By: /s/ Thomas D. Donohue            
Name: Thomas D. Donohue
Title: Vice President, Investor Relations and Treasurer




Barnes & Noble Education, Inc.
Second Amendment to Credit Agreement
Signature Page



--------------------------------------------------------------------------------







ANNEX A
Amended Credit Agreement


See Attached.

























































































--------------------------------------------------------------------------------




Annex A to
FirstSecond Amendment to Credit Agreement



--------------------------------------------------------------------------------







CREDIT AGREEMENT
Dated as of August 3, 2015
as amended by the First Amendment as of February 27, 2017 and
as further amended by the Second Amendment as of March 1, 2019


among


BARNES & NOBLE EDUCATION, INC.,
as the Lead Borrower,


The Other Borrowers From Time to Time Party Hereto,
The Guarantors From Time to Time Party Hereto,


BANK OF AMERICA, N.A.,    
as Administrative Agent, Collateral Agent and
Swing Line Lender,
The Other Lenders From Time to Time Party Hereto,


JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION and
SUNTRUST BANK
as Co-Syndication Agents,


CITIZENS BANK, N.A. and
REGIONS BANK,
as Co-Documentation Agents,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC,JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Book Runners







--------------------------------------------------------------------------------











--------------------------------------------------------------------------------


TABLE OF CONTENTS
Section    
Page


ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS........................................
1


1.01


 
Defined
Terms............................................................................................
1


1.02


 
Other Interpretive Provisions
....................................................................
47


1.03


 
Accounting
Terms......................................................................................
47


1.04


 
Rounding....................................................................................................
48


1.05


 
Times of Day;
Rates...................................................................................
48


1.06


 
Letter of Credit
Amounts...........................................................................
48


1.07


 
Ratio Adjustments for Acquisitions and
Dispositions...............................
48


1.08


 
[Intentionally
Omitted.].............................................................................
49


1.09


 
Notices
Generally.......................................................................................
49


ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS..........................
49


2.01


 
Revolving Loans;
Reserves........................................................................
49


2.02


 
Borrowings, Conversions and Continuations of Committed Loans..........
50


2.03


 
Letters of
Credit.........................................................................................
52


2.04


 
Swing Line
Loans......................................................................................
61


2.05


 
Prepayments...............................................................................................
64


2.06


 
Termination or Reduction of
Commitments..............................................
66


2.07


 
Repayment of
Loans..................................................................................
66


2.08


 
Interest........................................................................................................
67


2.09


 
Fees............................................................................................................
67


2.10


 
Computation of Interest and
Fees..............................................................
68


2.11


 
Evidence of
Debt........................................................................................
68


2.12


 
Payments Generally; Administrative Agent’s Clawback...........................
69


2.13


 
Sharing of Payments by
Lenders...............................................................
70


2.14


 
Settlement Among
Lenders........................................................................
71


2.15


 
Increase in Revolving Credit Facility
Commitments.................................
72


2.16


 
Cash
Collateral...........................................................................................
74


2.17


 
Defaulting
Lenders.....................................................................................
75


2.18


 
FILO
Facility..............................................................................................
77


ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER...........................................................................
78


3.01


 
Taxes..........................................................................................................
78


3.02


 
Illegality.....................................................................................................
82


3.03


 
Inability to Determine
Rates......................................................................
83







--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section    
Page


3.04


 
Increased Costs; Reserves on LIBO Rate
Loans.......................................
84


3.05


 
Compensation for
Losses...........................................................................
85


3.06


 
Mitigation Obligations; Replacement of
Lenders......................................
86


3.07


 
Survival......................................................................................................
86


3.08


 
Designation of Lead Borrower as Borrowers’
Agent.................................
86


ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS....................
87


4.01


 
Conditions of Initial Credit
Extension.......................................................
87


4.02


 
Conditions to all Credit
Extensions...........................................................
89


ARTICLE V
 
REPRESENTATIONS AND WARRANTIES...........................................
90


5.01


 
Existence, Qualification and
Power...........................................................
90


5.02


 
Authorization; No
Contravention..............................................................
90


5.03


 
Governmental Authorization; Other
Consents...........................................
90


5.04


 
Binding
Effect............................................................................................
90


5.05


 
Financial Statements; No Material Adverse
Effect....................................
91


5.06


 
Litigation....................................................................................................
91


5.07


 
No
Default..................................................................................................
91


5.08


 
Ownership of Property;
Liens....................................................................
92


5.09


 
[Intentionally
Omitted]..............................................................................
92


5.10


 
Insurance....................................................................................................
92


5.11


 
Taxes..........................................................................................................
92


5.12


 
ERISA
Compliance....................................................................................
92


5.13


 
Subsidiaries; Equity
Interests.....................................................................
93


5.14


 
Margin Regulations; Investment Company
Act.........................................
93


5.15


 
Disclosure..................................................................................................
93


5.16


 
Compliance with
Laws..............................................................................
94


5.17


 
Intellectual Property; Licenses,
Etc...........................................................
94


5.18


 
Labor
Matters.............................................................................................
94


5.19


 
Security
Documents...................................................................................
94


5.20


 
Solvency.....................................................................................................
95


5.21


 
Deposit and Securities Accounts; Credit Card Arrangements...................
95


5.22


 
Brokers.......................................................................................................
95


5.23


 
Customer and Trade
Relations...................................................................
95


5.24


 
Storage
Locations.......................................................................................
95







--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section    
Page


5.25


 
OFAC........................................................................................................
95


5.26


 
Anti-Corruption
Laws...............................................................................
96


5.27


 
EEA Financial
Institutions........................................................................
96


ARTICLE VI
 
AFFIRMATIVE
COVENANTS...............................................................
96


6.01


 
Financial
Statements.................................................................................
96


6.02


 
Certificates; Other
Information.................................................................
97


6.03


 
Notices.......................................................................................................
99


6.04


 
Payment of
Obligations.............................................................................
100


6.05


 
Preservation of Existence,
Etc...................................................................
100


6.06


 
Maintenance of
Properties.........................................................................
101


6.07


 
Maintenance of
Insurance.........................................................................
101


6.08


 
Compliance with
Laws..............................................................................
102


6.09


 
Books and Records; Accountants; Corporate Separateness......................
102


6.10


 
Inspection
Rights.......................................................................................
103


6.11


 
Use of
Proceeds.........................................................................................
103


6.12


 
Additional Loan Parties; Additional Collateral; Further Assurances........
103


6.13


 
Cash
Management.....................................................................................
105


6.14


 
Information Regarding the
Collateral.......................................................
107


6.15


 
Physical
Inventories..................................................................................
108


6.16


 
[Intentionally
Omitted.].............................................................................
108


6.17


 
[Intentionally
Omitted.].............................................................................
108


6.18


 
[Intentionally
Omitted.].............................................................................
108


6.19


 
Compliance with
ERISA...........................................................................
108


6.20


 
[Intentionally
Omitted.].............................................................................
108


6.21


 
Anti-Corruption
Laws...............................................................................
108


ARTICLE VII
 
NEGATIVE
COVENANTS......................................................................
108


7.01


 
Liens..........................................................................................................
108


7.02


 
Investments...............................................................................................
111


7.03


 
Indebtedness; Disqualified
Stock..............................................................
112


7.04


 
Fundamental
Changes...............................................................................
114


7.05


 
Dispositions...............................................................................................
114


7.06


 
Restricted
Payments..................................................................................
115


7.07


 
Prepayments of
Indebtedness....................................................................
115







--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section    
Page


7.08


 
Change in Nature of
Business...................................................................
116


7.09


 
Transactions with
Affiliates.......................................................................
116


7.10


 
Burdensome
Agreements..........................................................................
116


7.11


 
Use of
Proceeds.........................................................................................
117


7.12


 
Amendment of Organizational Documents or Material Indebtedness......
117


7.13


 
Corporate Name; Fiscal
Year.....................................................................
117


7.14


 
Deposit Accounts; Credit Card
Processors...............................................
117


7.15


 
Consolidated Fixed Charge Coverage
Ratio.............................................
117


7.16


 
[Intentionally
Omitted]..............................................................................
117


7.17


 
Sanctions...................................................................................................
117


7.18


 
Anti-Corruption
Laws...............................................................................
118


ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES............................................
118


8.01


 
Events of
Default.......................................................................................
118


8.02


 
Remedies Upon Event of
Default.............................................................
120


8.03


 
Application of
Funds.................................................................................
120


ARTICLE IX
 
ADMINISTRATIVE
AGENT...................................................................
122


9.01


 
Appointment and
Authority.......................................................................
122


9.02


 
Rights as a
Lender.....................................................................................
123


9.03


 
Exculpatory
Provisions.............................................................................
123


9.04


 
Reliance by
Agents....................................................................................
124


9.05


 
Delegation of
Duties.................................................................................
124


9.06


 
Resignation of
Agents...............................................................................
125


9.07


 
Non-Reliance on Administrative Agent and Other Lenders.....................
126


9.08


 
No Other Duties,
Etc.................................................................................
126


9.09


 
Administrative Agent May File Proofs of
Claim......................................
126


9.10


 
Collateral and Guaranty
Matters...............................................................
127


9.11


 
Notice of
Transfer......................................................................................
128


9.12


 
Reports and Financial
Statements.............................................................
128


9.13


 
Agency for
Perfection...............................................................................
129


9.14


 
Indemnification of
Agents.........................................................................
129


9.15


 
Relation among
Lenders...........................................................................
129


ARTICLE X
 
MISCELLANEOUS.................................................................................
129


10.01


 
Amendments,
Etc......................................................................................
129



    




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section    
Page


10.02


 
Notices; Effectiveness; Electronic
Communications..................................
131


10.03


 
No Waiver; Cumulative
Remedies.............................................................
133


10.04


 
Expenses; Indemnity; Damage
Waiver.......................................................
134


10.05


 
Payments Set
Aside....................................................................................
136


10.06


 
Successors and
Assigns..............................................................................
136


10.07


 
Treatment of Certain Information;
Confidentiality.....................................
140


10.08


 
Right of
Setoff............................................................................................
141


10.09


 
Interest Rate
Limitation..............................................................................
142


10.10


 
Counterparts; Integration;
Effectiveness....................................................
142


10.11


 
Survival.......................................................................................................
142


10.12


 
Severability.................................................................................................
143


10.13


 
Replacement of
Lenders.............................................................................
143


10.14


 
Governing Law; Jurisdiction;
Etc...............................................................
144


10.15


 
Waiver of Jury
Trial....................................................................................
144


10.16


 
No Advisory or Fiduciary
Responsibility...................................................
145


10.17


 
USA PATRIOT Act
Notice.........................................................................
145


10.18


 
Foreign Assets Control
Regulations...........................................................
146


10.19


 
Time of the
Essence....................................................................................
146


10.20


 
Press
Releases.............................................................................................
146


10.21


 
Additional Waivers;
Keepwell....................................................................
146


10.22


 
No Strict
Construction................................................................................
148


10.23


 
Attachments................................................................................................
148


10.24


 
Copies and
Facsimiles................................................................................
148


10.25


 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
149


ARTICLE XI
 
GUARANTY..............................................................................................
149


11.01


 
Guaranty......................................................................................................
149


11.02


 
Guaranty of
Payment..................................................................................
149


11.03


 
No Discharge or Diminishment of Facility
Guaranty.................................
149


11.04


 
Defenses
Waived.........................................................................................
150


11.05


 
Rights of
Subrogation.................................................................................
150


11.06


 
Reinstatement; Stay of
Acceleration...........................................................
150


11.07


 
Information.................................................................................................
151


11.08


 
[Intentionally
Omitted]...............................................................................
151



    




--------------------------------------------------------------------------------

TABLE OF CONTENTS
Section    
Page


11.09


 
Maximum
Liability....................................................................................
151


11.10


 
Contribution...............................................................................................
151


11.11


 
Liability
Cumulative..................................................................................
152


11.12


 
Release of Guarantors and
Borrowers.......................................................
152







--------------------------------------------------------------------------------







SCHEDULES
1.01    Borrowers
1.03    Immaterial Subsidiaries
1.04    Existing Letters of Credit
2.01    Commitments and Applicable Percentages
5.01    Loan Parties Organizational Information
5.06    Litigation
5.10    Insurance
5.12    ERISA Events
5.13    Subsidiaries; Equity Interests
5.18    Collective Bargaining Agreements
5.21(a)    DDAs
5.21(b)    Credit Card Arrangements
5.21(c)    Securities Accounts
7.01    Other Permitted Liens
7.02    Other Permitted Investments
7.03    Other Permitted Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS Form of
A-1
Committed Loan Notice

A-2
Conversion/Continuation Notice

A-3
Committed Loan Notice (FILO Facility)

B
Swing Line Loan Notice

C-1
Committed Loan Note

C-2
Swing Line Note

C-3
FILO Note

D
Compliance Certificate

E
Assignment and Assumption

F
Borrowing Base Certificate

G
Security Agreement

H
Collateral Access Agreement

I
Joinder Agreement

J
DDA Notification

K
Credit Card Notification

L
Blocked Account Agreement

M
General Notice

N-1-4
Tax Compliance Certificates







--------------------------------------------------------------------------------




CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 3, 2015,
among BARNES & NOBLE EDUCATION, INC., a Delaware corporation (the “Lead
Borrower”), the Persons signatory hereto as borrowers and named on Schedule 1.01
hereto (collectively, together with the Lead Borrower and such other Persons as
may be joined as a borrower from time to time in accordance herewith, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and
Swing Line Lender, JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL
ASSOCIATION, and SUNTRUST BANK, as Co-Syndication Agents, and CITIZENS BANK,
N.A. and REGIONS BANK, as Co-Documentation Agents.
The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the LC
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accommodation Payment” as defined in Section 10.21(d).
“Account” means “accounts” as defined in the UCC, and also means, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit, debit or charge card or
information contained on or for use with the card, including all “payment
intangibles” (as defined in the UCC) consisting of amounts owing from credit
card and debit card issuers and processors and all rights under contracts
relating to the creation or collection of such payment intangibles.
“ACH” means automated clearing house transfers.
“Acquired Companies” means MBS Textbook Exchange, LLC, a Delaware limited
liability company, MBS Direct, LLC, a Delaware limited liability company,
TXTB.COM LLC, a Delaware limited liability company, TextbookCenter LLC, a
Delaware limited liability company, MBS Internet, LLC, a Delaware limited
liability company, MBS Automation LLC, a Delaware limited liability company, and
MBS Service Company LLC, a Delaware limited liability company.
“Acquisition” means, with respect to any Person (a) the purchase of a
Controlling interest in the Equity Interests of any other Person, (b) a purchase
or other acquisition of all or substantially all of the assets or properties of
another Person or of any business unit or line of business of another Person
(other than acquisitions or openings of new stores in the ordinary course of
business), (c) any Material Store Acquisition or (d) any merger or consolidation
of such Person with any other Person or other transaction or series of
transactions resulting in the acquisition of all or substantially all of the
assets, or a Controlling interest in the Equity Interests, of any Person.
“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).




--------------------------------------------------------------------------------




“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of one percent (1.0%)) equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate, and if
the Adjusted LIBO Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.
“Adjustment Date” means the first calendar day of each Fiscal QuarterJanuary,
April, July and October of the Lead Borrower commencing with the first full
Fiscal Quarter commencingsuch day occurring after the Closing Date.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire for each
Lender in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.
“Agent Parties” shall have the meaning specified in Section 10.02(c).
“Aggregate Commitments” means for all purposes under the Loan Documents, the
Commitments of all the Revolving Lenders. The Aggregate Commitments as of the
FirstSecond Amendment Effective Date, total $400,000,000.
“Aggregate FILO Facility Commitments” means the aggregate amount of all FILO
Facility Commitments of all the FILO Lenders. The Aggregate FILO Facility
Commitments as of the FirstSecond Amendment Effective Date total $100,000,000.
Notwithstanding anything herein to the contrary, unless otherwise earlier
terminated in accordance herewith, the Aggregate FILO Commitments for the period
(a) from the FirstSecond Amendment Effective Date through July 31, 20182019,
shall not exceed $100,000,000, (b) from August 1, 2018,2019, through July 31,
2019,2020, shall not exceed $75,000,000, (c) from August 1, 2019,2020, through
July 31, 2020,2021, shall not exceed $50,000,000, and (e) from and after August
1, 2020,2021, through July 21, 2022, shall not exceed $25,000,000.25,000,000,
and (f) thereafter, shall not exceed $0.
“Aggregate Loan Cap” means, at any time of determination, an amount equal to the
lesser of (a) the Aggregate Commitments under the Revolving Credit Facility at
such time plus the Aggregate FILO Commitments at such time and (b) the Borrowing
Base plus the Total Outstandings under the FILO Facility at such time.
“Agreement” means this Credit Agreement.
“Allocable Amount” has the meaning specified in Section 10.21(d).




--------------------------------------------------------------------------------




“Applicable Commitment Fee Percentage” means (a) with respect to the FILO
Facility, at all times that no FILO Draw Period is in effect, 0.375% per annum,
and (b) with respect to the Revolving Credit Facility, the applicable percentage
set forth in the grid below determined on the Closing Date and, thereafter, on
the first Business Daycalendar day of each Fiscal QuarterJanuary, April, July
and October of each year, in each case based upon the Average Usage for the most
recently completed prior Fiscal Quarter:
Commitments
Average Usage
Applicable Commitment Fee Percentage
Less than 50.0% of the Aggregate Commitments
0.375%
Equal to or greater than 50.0% of the Aggregate Commitments
0.250%



“Applicable FILO Availability Threshold” means (a) with respect to any FILO Draw
Period commencing in or prior to 2019, $100,000,000, (b) with respect to any
FILO Draw Period commencing in 2020, $90,000,000, (c) with respect to any FILO
Draw Period commencing in 2021, $100,000,000, and (d) with respect to any FILO
Draw Period commencing in or after 2022, $110,000,000.
“Applicable Margin” means, (a) with respect to Credit Extensions under the
Revolving Credit Facility, (i) from and after the ClosingSecond Amendment
Effective Date until the first Adjustment Date, the Applicable Margin shall be
set at the percentages set forth in Level IIII of the applicable pricing grid
below; and (ii) from and after the first Adjustment Date occurring after the
Second Amendment Effective Date (and each subsequent Adjustment Date) until the
next Adjustment Date, the Applicable Margin shall be determined from the
following applicable pricing grid based upon the Average Daily Availability for
the Fiscal Quarter ending the day immediately preceding such starting Adjustment
Date; provided, however, that notwithstanding anything to the contrary set forth
herein, upon the occurrence of an Event of Default or the Termination Date, the
Administrative Agent shall, at the direction of the Required Lenders,
immediately increase the Applicable Margin to that set forth in Level I of the
applicable pricing grid (even if the Average Daily Availability requirements for
a different Level have been met); provided, further, if the information set
forth in any Borrowing Base Certificate or any other certificate provided by the
Loan Parties that is applicable to the calculation of the Applicable Margin
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default arising as a result thereof, interest due
under this Agreement shall be immediately recalculated at such higher rate for
any applicable periods and shall be due and payable on demand; and (b) with
respect to Credit Extensions under the FILO Facility on or after the Second
Amendment Effective Date, means (x) with respect to a LIBO Rate Loan, 3.002.750%
per annum and (y) with respect to a Base Rate Loan, 2.001.750% per annum.
Credit Extensions
 
 
Applicable Margin
Level
Average Daily Availability
LIBO Rate
Margin
Base Rate
Margin
I
< 50.033.0% of the Loan Cap
2.001.750%
1.000.750%
II
≥ 50.0>33.0% of the Loan Cap but < 66.0% of the Loan Cap
1.751.500%
0.750.500%
III
≥ 66.0% of the Loan Cap
1.250%
0.250%



“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
or Aggregate FILO Commitments, as the context may require, represented by such
Lender’s Commitment at such time, subject to adjustment as provided in Section
2.17. If




--------------------------------------------------------------------------------




the commitment of each Lender to make Loans and the obligation of the LC Issuers
to make LC Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments or Aggregate FILO Commitments have expired, then the
Applicable Percentage of each such Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The Applicable Percentage of each Lender as of the
FirstSecond Amendment Effective Date is set forth opposite the name of such
Lender on Schedule 2.01 to the FirstSecond Amendment or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for any Loans which are LIBO Rate Loans with respect to
Credit Extensions.
“Appraisal Percentage” means, with respect to the Borrowing Base, ninety percent
(90.0%).
“Arranger(s)” means, individually, Merrill Lynch, Pierce, Fenner & Smith
Incorporated,Bank of America, N.A. (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), J.P. Morgan Securities LLCJPMorgan Chase Bank,
N.A., Wells Fargo Bank, National Association, and SunTrust Robinson Humphrey,
Inc., and collectively, all of them, in each case, in their capacity as Joint
Lead Arrangers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.
“Audited Financial Statements” means (i) the audited consolidated balance sheet
of the Lead Borrower and its Subsidiaries for the fiscal year ended May 2, 2015,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Lead Borrower and its
Subsidiaries, including the notes thereto, and (ii) the audited financial
statements delivered to the Administrative Agent from time to time pursuant to
Section 6.01(a).
“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).
“Availability” means as of any date of determination an amount equal to (a) with
respect to the Revolving Credit Facility, the greater of (i)(A) the Loan Cap as
of such date minus (B) Total Outstandings under the Revolving Credit Facility as
of such date and (ii) zero, and (b) with respect to both Facilities, the greater
of (i)(A) the Aggregate Loan Cap as of such date minus (B) Total Outstandings
under both Facilities as of such date and (ii) zero.
“Availability Event” means the failure of the Borrowers to maintain Availability
at least equal to the greater of (a) twelve and one half percent (12.50%) of the
Loan Cap or (b) $35,000,000 and such failure shall continue for a period of five
(5) or more consecutive Business Days.




--------------------------------------------------------------------------------




“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments under the Revolving Credit Facility in full pursuant to
Section 2.06, and (c) the date of termination of the Commitment of each Lender
to make Loans and of the obligation of the LC Issuers to make LC Credit
Extensions pursuant to Section 8.02.
“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the Collateral
or (c) to reflect criteria, events, conditions, contingencies or risks which
adversely affect any component of the Borrowing Base. Without limiting the
generality of the foregoing, Availability Reserves may include, in the
Administrative Agent’s Permitted Discretion, (but are not limited to) reserves
based on: (i) rent; (ii) customs duties, and other costs to release Inventory
that is (A) included in the Borrowing Base and (B) being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes, in each case which may have priority over the interests
of the Collateral Agent in the Collateral; (iv) salaries, wages and benefits due
to employees of any Borrower, (v) Customer Credit Liabilities, (vi)
warehousemen’s or bailee’s charges and other Permitted Encumbrances which may
have priority over the interests of the Collateral Agent in the Collateral
(other than Excluded Assets), (vii) Cash Management Reserves, and (viii) Bank
Products Reserves.
“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter.
“Average Usage” means, as of any date of determination, the average daily
balance of all Credit Extensions (excluding Swing Line Loans and FILO Loans) in
the immediately preceding Fiscal Quarter.
“B&N Parties” means Barnes & Noble and all of its Subsidiaries immediately after
giving effect to the Spin-Off (which, for the avoidance of doubt, excludes the
Lead Borrower and its Subsidiaries).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Products” means any Swap Contracts provided to any Loan Party by a Lender
or any of its Affiliates.
“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.
“Barnes & Noble” means Barnes & Noble, Inc., a Delaware corporation.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Adjusted LIBO Rate for an Interest Period of one
month, plus




--------------------------------------------------------------------------------




1.0%, and if Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Blocked Account” has the meaning provided in Section 6.13(a)(iv).
“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, substantially in the form of Exhibit L hereto or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
establishing Control (as defined in the Security Agreement) of such account by
the Collateral Agent and whereby the bank maintaining such account agrees,
during any Cash Dominion Trigger Period, to comply only with the instructions
originated by the Collateral Agent without the further consent of any Loan
Party.
“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.
“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means, at any time of calculation, an amount equal to:
(a)    the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90.0%);
plus
(b)    the face amount of Eligible Accounts Receivables (net of Receivables
Reserves applicable thereto) multiplied by eighty-five percent (85.0%);
plus
(c)    the Net Orderly Liquidation Value of the Borrower’s Eligible Inventory,
net of Inventory Reserves not already reflected in Net Orderly Liquidation
Value, multiplied by the Appraisal Percentage, including the Net Orderly
Liquidation Value of Eligible Rental Inventory; provided, that Availability
generated by Eligible Rental Inventory as of any date of calculation of the
Borrowing Base shall not exceed the greater of (i) the lesser of (A) $75,000,000
and (B) thirty percent (30.0%) of the Borrowing Base as of such time, and (ii)
twenty-five percent (25.0%) of the Borrowing Base at such time;




--------------------------------------------------------------------------------




minus
(d)    without duplication of any Reserves applied in clauses (a) – (c) above,
all other then existing Availability Reserves.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be reasonably required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.
“Business” means any and all business engaged in by any Loan Party or any
Subsidiary thereof on the date hereof and any other business reasonably related,
incidental or complimentary thereto.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York, New York and, if such day relates to any LIBO Rate Loan, means any
such day that is also a London Banking Day.
“Buy-Back Standstill Period” means, with respect to any Loan Party, the period
during which (a) a Cash Dominion Trigger Period has occurred and is continuing,
(b) the Borrowers have maintained Availability equal to or greater than twelve
and one half percent (12.5%) of the Aggregate Loan Cap at all times and (c) such
Loan Party is engaged in Permitted Buy-Back Programs.
“Buy-Back Trigger Period” means any portion of a Cash Dominion Trigger Period
that is not a Buy-Back Standstill Period. For the avoidance of doubt, the
existence of a Buy-Back Trigger Period (other than as a result of an Event of
Default) shall not, in and of itself, impair the right of the Borrowers to
borrow Committed Loans in accordance with the terms and conditions hereof.
“Buy-Back Trigger Period Accounts” has the meaning specified in Section 6.13(e).
“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period, provided, however,
that Capital Expenditures for the Lead Borrower and its Subsidiaries shall not
include:
(i)    expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of the Lead Borrower or any of its Subsidiaries,
(ii)    expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such proceeds are not
otherwise used or required to be used to prepay the Obligations or Cash
Collateralize the outstanding LC Obligations pursuant to the terms hereunder,
(iii)    expenditures that are accounted for as capital expenditures of the Lead
Borrower or any Subsidiary that are actually paid for by other third party,
including tenant allowances under leases and other amounts paid by landlords,
and for which neither the Lead Borrower nor any Subsidiary has provided




--------------------------------------------------------------------------------




or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period),
(iv)    the book value of any asset owned by the Lead Borrower or any of its
Subsidiaries prior to or during such period to the extent that such book value
is included as a capital expenditure during such period as a result of the Lead
Borrower or such Subsidiary reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, and
(v)    the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, to the extent such proceeds are not otherwise used or
required to be used to prepay the Obligations or Cash Collateralize the
outstanding LC Obligations pursuant to the terms hereunder.
“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a consolidated balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent or the Administrative Agent, for the benefit of one or more of
the Credit Parties, as collateral for LC Obligations or obligations of the
Lenders to fund participations in respect of LC Obligations or as security for
any other payment of the Secured Obligations and pursuant to documentation in
form and substance reasonably satisfactory to the Collateral Agent, in an amount
equal to the Minimum Collateral Amount. “Cash Collateralization” and “Cash
Collateral” have a correlative meaning.
“Cash Dominion Trigger Event” means (a) the occurrence of an Event of Default or
(b) the occurrence of an Availability Event.
“Cash Dominion Trigger Period” means the period beginning upon the occurrence of
a Cash Dominion Trigger Event and ending on (a) if such Cash Dominion Trigger
Event arises as a result of an Event of Default, the date such Event of Default
is waived in accordance with this Agreement, or (b) if such Cash Dominion
Trigger Event arises as a result of an Availability Event, the date Availability
has equaled or exceeded the greater of (i) twelve and one half percent (12.5%)
of the Loan Cap or (ii) $35,000,000 for a period of thirty (30) consecutive
calendar days; provided, however, that if any Cash Dominion Trigger Event shall
have occurred and the resulting Cash Dominion Trigger Period ended for any
reason hereunder on five (5) occasions, the Cash Dominion Trigger Period for any
subsequent (sixth) Cash Dominion Trigger Event shall be unlimited in duration
and such Cash Dominion Trigger Period shall continue for the remainder of the
term of this Agreement.
“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.
“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services (including e-payables),
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) supply chain finance and (e) credit cards,
debit cards, payroll cards, store value cards and purchasing cards (including
purchasing




--------------------------------------------------------------------------------




cards provided pursuant to agreements entered into from time to time between the
Lead Borrower and any Lender or any Affiliate of a Lender) and related
processing services.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than Leonard Riggio, his spouse, his lineal descendants, and trusts for
the exclusive benefit of any such individuals or the executor or administrator
of the estate or the legal representative of any of such individuals or any
entity controlled by them) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 40.0% or more of the Equity Interests of the Lead
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Lead Borrower on a fully-diluted basis (including taking
into account all such Equity Interests that such “person” or “group” has the
right to acquire pursuant to any option right); or
(b)    any “change in control” or similar event as defined in any document
governing the Permitted Senior Debt; or
(c)    the Lead Borrower ceases to own, directly or indirectly, 100% of the
Equity Interests of any Loan Party, except where such failure is as a result of
a transaction expressly permitted, or otherwise not prohibited, by the Loan
Documents.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.
“Co-Documentation Agent” means each of the co-documentation agents identified on
the cover page of this Agreement.




--------------------------------------------------------------------------------




“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.
“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit H hereto or such other form as agreed to by the Collateral Agent in its
Permitted Discretion and in each case otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) a landlord of Real Estate leased by any Loan
Party, in each case, including provisions pursuant to which such Person (i)
acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens, if any, in the Collateral held by such Person
or located on such Real Estate, and (iii) as to any landlord, provides the
Collateral Agent with access to the Collateral located in or on such Real Estate
and a reasonable time to sell and dispose of the Collateral from such Real
Estate.
“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.
“Collateral License” has the meaning provided for such term in the Security
Agreement.
“Commercial Letter of Credit” means any letter of credit or similar instrument
(excluding bankers’ acceptances) issued for the purpose of providing the primary
payment mechanism in connection with the purchase of any materials, goods or
services by the Lead Borrower or any other Loan Party in the ordinary course of
business of such Person.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase participations
in LC Obligations, (c) make FILO Loans to the Borrowers pursuant to Section
2.18, and/or (d) purchase participations in Swing Line Loans, in each case to
the extent applicable to such Lender, in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 or in any Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Commitment Increase” shall have the meaning provided in Section 2.15(d).
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(a) or by each of the FILO Lenders pursuant to Section 2.18, as the case may
be.
“Committed Loan” means the collective reference to FILO Loans and Revolving
Loans, or any of them, as the context may require.
“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.01(a) or Section 2.18 which, if in writing, shall be substantially in
the form of Exhibit A-1 or Exhibit A-3, or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.




--------------------------------------------------------------------------------




“Concentration Account” has the meaning provided in Section 6.13(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consent” means actual consent given by a Lender from whom such consent is
sought.
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.
“Consolidated Adjusted Fixed Charge Coverage Ratio” means, at any date of
determination for the purpose of determining whether a particular Restricted
Payment or prepayment of Indebtedness (each a “Subject Transaction”) may be
consummated pursuant to the terms of this Agreement, the ratio of (a)
Consolidated EBITDA for such period minus (i) Capital Expenditures (other than
in connection with Permitted Acquisitions) made during such period minus (ii)
the aggregate amount of Federal, state, local and foreign income taxes paid in
cash or required to be paid in cash during such period to (b) the sum of (i)
Debt Service Charges (other than prepayments of principal in the Subject
Transaction) plus (ii) the aggregate amount of all Restricted Payments made in
cash (other than those made in the Subject Transaction and, if the Subject
Transaction is a repurchase of equity interests, all repurchases related to such
Subject Transaction that have previously been made as part of a single stock
repurchase plan approved by the board of directors of the Lead Borrower, if
any), in each case, of or by the Lead Borrower and the other Loan Parties for
the most recently completed Measurement Period, all as determined on a
consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and the other Loan Parties on a
consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes (net of any tax credits), (iii)
depreciation and amortization expense, (iv) other expenses or losses reducing
such Consolidated Net Income which do not represent a cash item in such period
(including LIFO reserves) or any future period, (v) expenses deducted in such
period resulting from the issuance of Equity Interests permitted hereunder,
provided, that such expenses are and will be non-cash items in the period when
taken and in all later fiscal periods, (vi) fees and expenses incurred on or
prior to the First Amendment Effective Date arising from the First Amendment
Acquisition and the First Amendment, and (vii) costs incurred after the First
Amendment Effective Date but prior to the second anniversary of the First
Amendment Effective Date associated with the implementation of public company
compliance procedures of the Acquired Companies, and (viii) one time charges
with respect to restructuring expenses (including, without limitation, employee
retirement expenses) incurred at any time from the Closing Date through and
including the first anniversary of the Second Amendment Effective Date, in an
aggregate amount not to exceed $12,500,000, minus (b) all non-cash gains
increasing Consolidated Net Income (in each case of or by the Lead Borrower and
the other Loan Parties for such Measurement Period), all as determined on a
consolidated basis in accordance with GAAP; provided, that “Consolidated EBITDA”
shall be calculated to exclude the effects of purchase accounting and
transaction bonuses, to the extent such bonuses offset the purchase price of the
First Amendment Acquisition.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA for such period minus (i) Capital
Expenditures (other than in connection with Permitted Acquisitions) made during
such period minus (ii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash or required to be paid in cash during such period to
(b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments made in cash, in each case, of or by the Lead Borrower




--------------------------------------------------------------------------------




and the other Loan Parties for the most recently completed Measurement Period,
all as determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations or Synthetic Lease Obligations that is treated as
interest in accordance with GAAP, in each case of or by the Lead Borrower and
the other Loan Parties for the most recently completed Measurement Period, all
as determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and the other Loan Parties for the most recently completed
Measurement Period, all as determined on a consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
(or extraordinary losses) for such Measurement Period, (b) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash by such Subsidiary during such period, (c)
the income (or loss) of any Person during such Measurement Period and accrued
prior to the date it becomes a Loan Party or is merged into or consolidated with
a Loan Party or such Person’s assets are acquired by a Loan Party, and (d) the
income of any Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Loan Party of that income is not at
the time permitted by operation of the terms of its Organization Documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Loan Party.
“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower..
“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers and reported on the
Borrowers’ stock ledger. “Cost” may include freight charges inbound either to
the Borrowers’ distribution centers or by direct shipments to Stores in amounts
consistent with reporting on the Borrowers’ stock ledgers but shall not include
inventory capitalization costs or other non‑purchase price charges (such as
freight charges outbound from the Borrowers’ distributions centers) used in the
Borrowers’ calculation of cost of goods sold.
“Co-Syndication Agent” means each of the co-syndication agents identified on the
cover page of this Agreement.




--------------------------------------------------------------------------------




“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).
“Credit Card Receivables” means each “Account” (as defined in the UCC) and
“Payment Intangible” (as defined in the UCC) consisting of amounts owing from
credit card and debit card issuers and processors, together with all income,
payments and proceeds thereof, owed by a major credit card issuer (including,
but not limited to, Visa, MasterCard, American Express, Discover and Pay Pal and
such other issuers or credit card or bank account backed payment systems, as the
case may be, approved by the Administrative Agent) to a Loan Party, and all
rights under contracts relating to the creation or collection of such payment
intangibles, resulting from charges by a customer of a Loan Party on credit
cards or similar instruments issued by such issuer or payment system manager in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.
“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an LC
Credit Extension.
“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender, (ii)
each Lender and/or its Affiliate in its capacity as a provider of any Bank
Products or Cash Management Services, (iii) each Agent, (iv) each LC Issuer, (v)
any other Person to whom Secured Obligations under this Agreement and other Loan
Documents are owing, and (vi) the permitted successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A)
counsel for the Agents, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examiners, and (E) without duplication of any amounts
reimbursed pursuant to the foregoing subclauses (i) (A) – (D), all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations, (ii) in connection with (A)
the syndication of the credit facilities provided for herein, (B) the
administration and management of this Agreement and the other Loan Documents or
the preparation, negotiation, execution and delivery the Loan Documents or of
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) without duplication of any amounts reimbursed pursuant to the foregoing
subclause (ii)(C), any workout, restructuring or negotiations in respect of any
Secured Obligations, and (b) with respect to any LC Issuer, and its Affiliates,
all reasonable out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable out-of-pocket expenses incurred by
the Credit Parties who are not the Agents, an LC Issuer or any Affiliate of any
of them, after the occurrence and during the continuance of an Event of Default,
including, without limitation, in connection with any workout, restructuring or
negotiations in respect of the Secured Obligations, or enforcement or protection
of their rights or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws,
provided, that such Credit Parties shall be entitled to reimbursement for no
more than one counsel representing all such Credit Parties (absent a conflict of
interest in which case the Credit Parties may engage and be reimbursed for
additional counsel). All Credit Party Expenses shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
“Customary Dispositions” has the meaning specified in Section 7.05(c).




--------------------------------------------------------------------------------




“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding merchandise credits, gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the credit, certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding customer deposits of the Borrowers.
“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA, except
to the extent otherwise expressly provided in any intercreditor agreement
entered into in accordance herewith with respect to Permitted Senior Debt.
“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).
“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid in cash or required to be paid in cash for
such Measurement Period, plus (b) principal payments, other than Permitted
Refinancings, made or required to be made on account of Indebtedness (excluding
the Obligations but including, without limitation, Capital Lease Obligations)
for such Measurement Period, in each case determined on a consolidated basis in
accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2.0%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2.0%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate for Letters of Credit, plus two percent (2.0%) per annum.
“Defaulting Lender” means, subject to Section 2.17(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Lead Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Lead Borrower, the Administrative Agent, any LC Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Lead Borrower, to confirm in writing to the Administrative Agent
and the Lead Borrower that it will comply with its prospective funding
obligations hereunder (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this




--------------------------------------------------------------------------------




clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Lead Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the LC Issuers, the Swing Line Lender and each other Lender promptly
following such determination.
“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.
“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.
“Diligence Trigger Event” means (a) the occurrence of an Event of Default or (b)
the failure of the Borrowers to maintain Availability at least equal to
twenty-five percent (25.0%) of the Aggregate Loan Cap, and such failure shall
continue for a period of five (5) or more consecutive Business Days.
“Diligence Trigger Period” means the period beginning upon the occurrence of a
Diligence Trigger Event and ending on (a) if such Diligence Trigger Event arises
as a result of an Event of Default, the date such Event of Default is waived in
accordance with this Agreement, or (b) if such Diligence Trigger Event arises as
a result of an event described in clause (b) of the definition of Diligence
Trigger Event, the date Availability has equaled or exceeded twenty-five percent
(25.0%) of the Aggregate Loan Cap for a period of thirty (30) consecutive
calendar days.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any sale
of any Equity Interests in another Person) by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith and
including any disposition of property to a Delaware Divided LLC pursuant to a
Delaware LLC Division.




--------------------------------------------------------------------------------




“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one hundred twenty
(120) days after the Maturity Date; provided, however, that (i) only the portion
of such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Lead Borrower or any other Loan Party or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or any other Loan Party in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and (iii) if any class of Equity Interest of
such Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
the other Loan Parties may become obligated to pay upon maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.
“Dollars” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Credit Party or any of its Affiliates engaged in
the ordinary course of its business in extending commercial loans; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $500,000,000.00; (c) any Person to whom a Credit Party
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities, and (d) any other
Person approved by (i) the Administrative Agent, the LC Issuer and the Swing
Line Lender, and (ii) unless an Event of Default has occurred and is continuing,
the Lead Borrower (each such approval not to be unreasonably withheld or
delayed); provided, that notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) a Loan Party or any of the Loan Parties’ Affiliates or
Subsidiaries or (y) a natural person.




--------------------------------------------------------------------------------




“Eligible Accounts Receivables” means Accounts arising from the sale of a
Borrower’s Inventory (other than those consisting of Credit Card Receivables) or
the rendition of services that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by full performance and represents the bona fide
amounts due to a Borrower from an account debtor, and in each case originated in
the ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (r) below. Without limiting the foregoing, to qualify as an Eligible
Accounts Receivable, an Account shall indicate no Person other than a Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer pursuant to
the terms of any written agreement or understanding), and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Borrowers to reduce the amount of such Eligible Account Receivable. Any
Accounts meeting the foregoing criteria shall be deemed Eligible Accounts
Receivables but only as long as such Account is not included within any of the
following categories, in which case such Account shall not constitute an
Eligible Account Receivable:
(a)    Accounts that are not evidenced by an invoice;
(b)    Accounts that have been outstanding for more than ninety (90) days from
the invoice date or more than sixty (60) days past the due date;
(c)    Accounts due from any account debtor for which more than 50.0% of the
Accounts owing from such account debtor and its Affiliates are ineligible under
clause (b) above.
(d)    Accounts with respect to which a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent pursuant to the Security Documents and other Permitted
Encumbrances) or which are not subject to a first priority security interest in
favor of the Collateral Agent;
(e)    Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;
(f)    Accounts which arise out of any sale made not in the ordinary course of
business, made on a basis other than upon credit terms usual to the business of
the Borrowers or are not payable in Dollars;
(g)    Accounts which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Accounts;
(h)    Accounts which are owed by any Affiliate of a Loan Party or Accounts in
excess of $500,000 owed by any employee of a Loan Party;
(i)    Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;
(j)    Accounts due from any Governmental Authority other than (i) Accounts for
which all consents, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority




--------------------------------------------------------------------------------




required to be obtained, effected or given in connection with the performance of
such Account by the account debtor or in connection with the enforcement of such
Account by the Agent, in each case, have been duly obtained, effected or given
or are in full force and effect and (ii) Eligible State University Accounts;
(k)    Accounts (i) owing from any Person that is also a supplier to or creditor
of a Loan Party or any of its Subsidiaries unless such Person has waived any
right of setoff in a manner reasonably acceptable to the Administrative Agent,
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom or (iii) representing a progress
billing;
(l)    Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;
(m)    Accounts arising out of sales to account debtors outside the United
States unless such Accounts are fully backed by an irrevocable letter of credit
on terms, and issued by a financial institution, reasonably acceptable to the
Administrative Agent in its Permitted Discretion;
(n)    Accounts evidenced by a promissory note or other instrument;
(o)    Accounts consisting of amounts due from vendors as rebates or allowances;
(p)    Accounts which are in excess of the credit limit for such account debtor
established by the Loan Parties in the ordinary course of business and
consistent with past practices;
(q)    Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business
without the consent of the Administrative Agent; or
(r)    Accounts which the Administrative Agent determines in its Permitted
Discretion to be unacceptable for inclusion in the Borrowing Base.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (k) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Any Credit Card Receivables meeting the foregoing criteria shall be deemed
Eligible Credit Card Receivables but only as long as such Credit Card




--------------------------------------------------------------------------------




Receivable is not included within any of the following categories, in which case
such Credit Card Receivable shall not constitute an Eligible Credit Card
Receivable:
(a)    Credit Card Receivables which do not constitute an “Account” (as defined
in the UCC);
(b)    Credit Card Receivables that have been outstanding for more than five (5)
Business Days from the date of sale;
(c)    Credit Card Receivables with respect to which a Borrower does not have
good, valid and marketable title, free and clear of any Lien (other than Liens
granted to the Collateral Agent pursuant to the Security Documents and other
Permitted Encumbrances);
(d)    Credit Card Receivables that are not subject to a first priority security
interest in favor of the Collateral Agent (it being the intent that chargebacks
in the ordinary course by such processors shall not be deemed violative of this
clause);
(e)    Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback) by any Person;
(f)    Credit Card Receivables as to which the processor has the right under
certain circumstances to require a Loan Party to repurchase the Accounts from
such credit card processor;
(g)    Credit Card Receivables due from an issuer or payment processor of the
applicable credit card which is the subject of any bankruptcy, insolvency or
similar proceedings;
(h)    Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;
(i)    Credit Card Receivables which do not conform in all material respects to
all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables;
(j)    Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Collateral Agent, and to the extent necessary or appropriate,
endorsed to the Collateral Agent; or
(k)    Credit Card Receivables which the Administrative Agent determines in its
Permitted Discretion to be uncertain of collection.
“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that, in
each case, complies with each of the representations and warranties expressly
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. The following items of Inventory shall not be included in Eligible
Inventory:
(a)    Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;




--------------------------------------------------------------------------------




(b)    Inventory that is leased by or is on consignment to a Borrower, or which
is consigned by a Borrower to a Person that is not a Loan Party;
(c)    Inventory that is not located in the United States of America (excluding
territories or possessions of the United States);
(d)    Inventory at a location that is owned or leased by a Borrower, except to
the extent that the Borrowers have furnished the Administrative Agent with (i)
any UCC financing statements or other documents that the Administrative Agent
may reasonably determine to be necessary to perfect its security interest in
such Inventory at such location, and (ii) with respect to any Material Storage
Location, a Collateral Access Agreement executed by the Person owning any such
Material Storage Location on terms reasonably acceptable to the Administrative
Agent (other than Collateral Access Agreements not obtained to the extent
permitted by Section 6.12(b));
(e)    Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) that have been or are in the
process of being returned to the vendor, (iii) are obsolete or slow moving, or
custom items, work‑in‑process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) are not in compliance in
all material respects with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, (vi) are bill
and hold goods or (vii) are in-transit;
(f)    Inventory that is not subject to a perfected first‑priority security
interest in favor of the Collateral Agent, subject in priority only to any
interest, title or lien of a landlord, lessor or other property owner under a
Lease or applicable Laws (provided, that for the avoidance of doubt, no
provisions with respect to the subordination of Liens or other landlord rights
in any Collateral Access Agreement shall be deemed to violate this clause (f));
(g)    Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;
(h)    Inventory that is not insured in compliance with the provisions of
Section 6.07 hereof;
(i)    Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit;
(j)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party which has expired or has
been terminated or with respect to which any Borrower or any of its Subsidiaries
has received notice of a dispute in respect of any such agreement;
(k)    Inventory acquired in a Permitted Acquisition, unless and until the
Collateral Agent has completed or received (A) an appraisal of such Inventory
from appraisers reasonably satisfactory to the Collateral Agent, and, if
applicable, has established an advance rate and/or Inventory Reserves therefor,
and (B) such other due diligence as the Agents may require, all of the results
of the foregoing to be reasonably satisfactory to the Agents;




--------------------------------------------------------------------------------




(l)    Inventory subject to any lease, rental agreement or similar arrangement
(i) if a default has occurred and is continuing under such lease, rental
agreement or similar arrangement, (ii) at the time such lease, rental or similar
agreement is entered into, the lessee fails to provide a valid credit card,
debit card or similar credit support for all payment obligations under such
agreement for the life of the agreement, or (iii) any Inventory subject to such
lease, rental agreement or similar arrangement is unreturned at the end of such
lease or rental period; or
(m)    Inventory which the Administrative Agent determines in its Permitted
Discretion to be unacceptable for inclusion in the Borrowing Base.
“Eligible Rental Inventory” means rental inventory outstanding of the Loan
Parties that satisfies the eligibility requirements of “Eligible Inventory”.
“Eligible State University Accounts” means Accounts that otherwise satisfy the
eligibility requirements of “Eligible Accounts Receivable” and that are owing
from colleges or universities that are agencies or political subdivisions of
state or local Governmental Authorities and that arise in the ordinary course of
business of the Borrowers from management agreements, textbook or course pack
sales, trade or general merchandise sales, guarantees of payments due from
students or otherwise.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any hazardous materials into the environment, including those related
to hazardous substances or hazardous wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or membership or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or membership or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such membership
or other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).




--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to a Loan Party that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived or otherwise cured as provided in Section 10.01 hereof.
“Excluded Accounts” shall mean (a) payroll accounts, (b) health savings
accounts, worker’s compensation accounts and other employee benefits accounts,
(c) payroll withholding tax accounts and other tax (including sales tax)
remittance accounts and (d) any other account that is used solely as an escrow
account or as a fiduciary or trust account and not otherwise prohibited under
this Agreement or any other Loan Document.
“Excluded Assets” has the meaning provided for such term in the Security
Agreement.
“Excluded Swap Obligation” means, with respect to any Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee by any Borrower contained in Section 10.21 (or otherwise in the Loan
Documents) or the Facility Guaranty of such Guarantor of, or the grant by such
Borrower or Guarantor of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Borrower or Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.21(f) of this Agreement and any other “keepwell,
support or other agreement” for the benefit of such Borrower or Guarantor and
any and all guarantees of such Borrower or Guarantor’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Borrower or Guarantor, or a
grant by such Borrower or Guarantor of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts




--------------------------------------------------------------------------------




payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.
“Executive Order” has the meaning set forth in Section 10.18.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of April 29, 2011 among Barnes & Noble, the Lead Borrower,
certain other borrowers party thereto, Bank of America, N.A., as agent, the
other agents party thereto and a syndicate of lenders.
“Existing Letters of Credit” means the letters of credit described on Schedule
1.04 hereto.
“Facilities” means the collective reference to the Revolving Credit Facility and
the FILO Facility, or either of them, as the context may require.
“Facility Guaranty” means any Guarantee made by the Guarantors in favor of the
Credit Parties, including as set forth in Article XI hereto or in any guaranty
agreement in form reasonably satisfactory to the Administrative Agent.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any such intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means each fee letter relating to the credit facilities provided
hereunder between the Lead Borrower and any Lead Lender.
“FILO Borrowing Conditions” has the meaning assigned to such term in Section
2.03(j).




--------------------------------------------------------------------------------




“FILO Draw Period” means, with respect to any calendar year, each period
commencing on April 1 of such year and ending on July 31 of such year; provided,
that no FILO Draw Period shall commence after the date that the Aggregate FILO
Facility Commitments are reduced to zero.
“FILO Facility” means the credit facility described in Section 2.18 hereof.
“FILO Facility Commitment” means, as to each FILO Lender, its obligation to make
FILO Loans to the Borrowers pursuant to Section 2.18, in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
FILO Lender’s name with respect to the FILO Facility on Schedule 2.01 or in any
Assignment and Assumption pursuant to which such FILO Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“FILO Facility Payment Date” means July 31 of each FILO Draw Period.
“FILO Lender” means each Lender indicated on Schedule 2.01 as a FILO Lender of
FILO Loans and any other Person that becomes a “FILO Lender” pursuant to an
Assignment and Assumption Agreement.
“FILO Facility Required Lenders” means, as of any date of determination, FILO
Lenders holding more than 50.0% of the Aggregate FILO Facility Commitments or,
if the commitment of each FILO Lender to make FILO Loans have been terminated
pursuant to Section 8.02, FILO Lenders holding in the aggregate more than 50.0%
of the Total Outstandings under the FILO Facility; provided, that the Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender under the FILO Facility shall be excluded for purposes of
making a determination of FILO Facility Required Lenders.
“FILO Loans” means each loan made by a FILO Lender to the Borrowers pursuant to
Section 2.18.
“FILO Settlement Date” has the meaning specified in Section 2.14(a).
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of February 27, 2017, among the Loan Parties, the Administrative Agent and
the Lenders party thereto.
“First Amendment Acquisition” means the acquisition by the Lead Borrower of all
the Equity Interests in the Acquired Companies on or immediately after the First
Amendment Effective Date in accordance with the First Amendment.
“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment.
“Fiscal Month” means any fiscal month of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.
“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.
“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday that is closest to the last day of April of any calendar year.
“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.
“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other




--------------------------------------------------------------------------------




than that in which such Borrower is resident for tax purposes. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary organized under the laws of a
political subdivision outside of the United States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“FSHCO” means any Domestic Subsidiary substantially all of the assets of which
constitute Equity Interests or Indebtedness of CFCs.
“Fully Satisfied” means (a) with respect to any Secured Obligations or
Obligations, as applicable, the full cash payment thereof, including all
principal, interest and fees with respect thereto and any interest, fees and
other charges accruing during a proceeding under any Debtor Relief Law (whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), but shall not include any roll up of any Secured Obligations or
Obligations in any debtor in possession financing during any such proceeding;
and (b) with respect to LC Obligations, Other Liabilities or Obligations that
are inchoate or contingent in nature, the Cash Collateralization thereof (or
delivery of a standby letter of credit acceptable to the applicable Credit Party
in its reasonable discretion, in the amount of required Cash Collateral). No
Loans shall be deemed to have been Fully Satisfied until all Commitments related
to such Loans have expired or been terminated. For the avoidance of doubt, any
requirement that a Secured Obligation or Obligation be “Fully Satisfied” or paid
in full or similar provisions shall be deemed to refer only to Secured
Obligations or Obligations that may be satisfied by cash payment (including cash
collateral and similar arrangements) thereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).




--------------------------------------------------------------------------------




“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), but excluding in all
cases endorsements for collection or deposit in the ordinary course of business.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantor” means each wholly-owned Subsidiary of the Lead Borrower (other than
any Borrower, any CFC, any Subsidiary of a CFC, any FSHCO or any Immaterial
Subsidiary) and each other Subsidiary of the Lead Borrower that is not a
Borrower and that is required to execute and deliver a Facility Guaranty
pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“Immaterial Subsidiary” means each Foreign Subsidiary and each other Subsidiary
of the Lead Borrower that has, in accordance with Section 6.02(a) hereof, been
designated by the Lead Borrower in its certificate to the Administrative Agent
as an “Immaterial Subsidiary” for purposes of this Agreement and the other Loan
Documents, provided, that (a) for purposes of this Agreement, at no time shall
(i) the total assets of all Immaterial Subsidiaries, as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or exceed five
percent (5.0%) of the Consolidated total assets of the Lead Borrower and its
Subsidiaries, or (ii) any Immaterial Subsidiary own any assets included in the
Borrowing Base, or (iii) the gross revenues of all Immaterial Subsidiaries for
any Measurement Period equal or exceed five percent (5.0%) of the Consolidated
gross revenues of the Lead Borrower and its Subsidiaries for such Measurement
Period, in each case as determined in accordance with GAAP, and (b) no
Subsidiary that has been designated or otherwise constitutes an “Immaterial
Subsidiary” may be re-designated a “Subsidiary” or be treated under the Loan
Documents as a Loan Party without the written approval of the Administrative
Agent which approval will not be unreasonably withheld. As of the ClosingSecond
Amendment Effective Date, the Subsidiaries specified on Schedule 1.03 hereto are
the only Subsidiaries designated by the Lead Borrower as Immaterial Subsidiaries
for purposes of this Agreement and the other Loan Documents.




--------------------------------------------------------------------------------




“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(d).
“Increased Commitment Lender” shall have the meaning provide in Section 2.15(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and corporate and
purchasing card obligations in the ordinary course of business and, in each
case, paid in accordance with the payment terms thereof and otherwise not past
due for more than 90 days);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
(f)    all Attributable Indebtedness of such Person;
(g)    (i) all Disqualified Stock and (ii) subject to the penultimate sentence
of the definition of Disqualified Stock, all other obligations of such Person to
purchase, redeem, retire, defease or otherwise make any cash payment, in each
case under this clause (ii), on or prior to the date that is one hundred twenty
(120) days after the Maturity Date, in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Informal Written Notice” has the meaning specified in Section 2.02(b).




--------------------------------------------------------------------------------




“Information” has the meaning specified in Section 10.07.
“Initial Cap Table” means (a) if the Closing Date occurs on or prior to July 31,
2015, the column titled “Pro Forma Capitalization (July 2015)” in the table
titled “Pro Forma Capitalization” and under the heading “B&N Education” posted
on SyndTrak for review by the Lenders on June 30, 2015 and (b) if the Closing
Date occurs thereafter, the column titled “Pro Forma Capitalization (August
2015)” and under the heading “B&N Education” in such table.
“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; (b)
as to any Base Rate Loan (including a Swing Line Loan), the first Business
Dayday of each calendar month and the Maturity Date; and (c) as to any FILO
Loan, each FILO Facility Payment Date.
“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the datenumerically corresponding day in the calendar
month that is one (1) week or one (1), two (2), three (3) or six (6) months
thereafter (in each case, subject to availability), as selected by the Lead
Borrower in its Committed Loan Notice; provided, that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(iii)    no Interest Period shall extend beyond the Maturity Date; and
(iv)    notwithstanding the provisions of clause (iii), no Interest Period shall
have a duration of less than one (1) week, and if any Interest Period applicable
to a LIBO Borrowing would be for a shorter period, such Interest Period shall
not be available hereunder.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.




--------------------------------------------------------------------------------




“Internal Control Event” means (a) with respect to the Lead Borrower, a
determination by management or the Audit Committee of the Board of Directors of
the Lead Borrower or by the Lead Borrower’s Public Accountants that (i) a
material weakness in internal controls over financial reporting, as described in
PCAOB Auditing Standard No. 5, exists in the Lead Borrower’s internal control
over financial reporting, or (ii) a member of the senior management of the Lead
Borrower has committed a material act of fraud, and (b) with respect to the any
Subsidiary of the Lead Borrower, a determination by management or the Audit
Committee of the Board of Directors of the Lead Borrower or by the Lead
Borrower’s Public Accountants that (i) a material weakness in internal controls
over financial reporting, as described in PCAOB Auditing Standard No. 5, exists
in such Subsidiary’s internal control over financial reporting, or (ii) a member
of the senior management of such Subsidiary has committed an act of fraud, in
either case under this clause (b) that could reasonably be expected to result in
an Material Adverse Effect.
“Inventory” has the meaning given to that term in the UCC, and shall also
include, without limitation, all: (a) goods which (i) are leased by a Person as
lessor, (ii) are held by a Person for sale or lease or to be furnished under a
contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.
“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as may adversely affect the market
value of the Eligible Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:
(a)    obsolescence;
(b)    seasonality;
(c)    Shrink;
(d)    imbalance;
(e)    change in Inventory character;
(f)    change in Inventory composition;
(g)    change in Inventory mix;
(h)    mark-downs (both permanent and point of sale);
(i)    retail mark-ons and mark-ups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events;
(j)    reasonably anticipated changes in appraised value of Inventory between
appraisals; and
(k)    out-of-date and/or expired Inventory.




--------------------------------------------------------------------------------




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) any Acquisition; provided, however,
that any amount payable by a vendor to any Loan Party with respect to the return
of inventory or supplies by such Loan Party to such vendor in the ordinary
course of business shall not constitute an “Investment” hereunder so long as (i)
such amount has not been outstanding for more than 150 days and (ii) such
inventory is not then included in the Borrowing Base. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and any Borrower or in favor the LC Issuer and relating to
any such Letter of Credit.
“Joinder Agreement” means an agreement, substantially in the form of Exhibit I
hereto and otherwise in form satisfactory to the Administrative Agent pursuant
to which, among other things, a Person becomes a party to, and bound by the
terms of, this Agreement and/or the other Loan Documents in the same capacity
and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.
“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law, including, without limitation, all Environmental Laws.
“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“LC Issuer” means (a) Bank of America and JPMorgan Chase Bank, N.A., each in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder and (b) with respect to the Existing Letters of
Credit and until such Existing Letters of Credit expire or are returned undrawn,
Bank of America; provided that JPMorgan Chase Bank, N.A. will not have any
obligation to issue Letters of Credit in an aggregate amount outstanding at any
time in excess of $7,500,000. The LC Issuer may, in its discretion and with the
consent of the Lead Borrower which shall not be unreasonably withheld, arrange
for one or more Letters of Credit to be issued by Affiliates of the LC Issuer,
in which case the term “LC Issuer” shall include any such




--------------------------------------------------------------------------------




Affiliate with respect to Letters of Credit issued by such Affiliate. All
singular references to the LC Issuer shall mean any LC Issuer, the LC Issuer
that has issued the applicable Letter of Credit or all LC Issuers, as the
context may require.
“LC Obligations” mean, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings. For purposes of
computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lead Lender” means each of Bank of America, JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association and SunTrust Bank.
“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.
“Lender” has the meaning specified in the introductory paragraph hereto and
includes any Lender indicated on Schedule 2.01 as a Revolving Lender or FILO
Lender, the Swing Line Lender and any other Person who hereafter becomes a
“Revolving Lender” and/or a “FILO Lender” pursuant to an Assignment and
Assumption Agreement.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable LC Issuer.
“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.
“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.




--------------------------------------------------------------------------------




“LIBO Rate” means (a) for any Interest Period with respect to a LIBO Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the LIBO Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).
“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Collateral Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Revolving Loan, FILO Loan or a Swing Line Loan.
“Loan Account” has the meaning assigned to such term in Section 2.11(a).




--------------------------------------------------------------------------------




“Loan Cap” means, at any time of determination, an amount equal to the lesser of
(a) the Aggregate Commitments under the Revolving Credit Facility at such time
and (b) the Borrowing Base at such time.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, all Borrowing Base Certificates, the Blocked Account Agreements, the
Securities Account Control Agreements, the DDA Notifications, the Credit Card
Notifications, the Security Documents, the Facility Guaranty, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.16 of this Agreement and any other instrument or agreement now or
hereafter executed and delivered in connection herewith, each as amended and in
effect from time to time.
“Loan Party” means each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of any Loan Party or the Lead Borrower
and the other Loan Parties taken as a whole; (b) impairment of the ability of
any Loan Party to perform its material obligations under any material Loan
Document to which it is a party; or (c) a material impairment of the rights and
remedies of the Agent or the Lenders under any material Loan Document or a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect may be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $35,000,000. Without
limitation of the foregoing, any Permitted Senior Debt shall be deemed Material
Indebtedness. For purposes of determining the amount of Material Indebtedness at
any time, the amount of the obligations in respect of any Swap Contract at such
time shall be calculated at the Swap Termination Value thereof.
“Material Storage Location” means any warehouse or other leased storage or
distribution facility in which $10,000,000 or more of Inventory is or may be
located from time to time.
“Material Store Acquisition” means the acquisition of more than 50 bookstore
contracts or leases in a single transaction or series of related transactions,
either through assumption or replacement of existing contracts or leases between
third parties and the applicable college, university or other educational
institution.
“Maturity Date” means August 3, 2020. February 29, 2024.
“Maximum DDA Balance” means, with respect to each DDA, an amount equal to (a)
$1,000 times (b) the aggregate number of Stores that maintain deposits in such
DDA.
“Maximum Rate” has the meaning provided therefor in Section 10.09.
“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Lead Borrower for which
financial statements have or should have been delivered in accordance with
Section 6.01.




--------------------------------------------------------------------------------




“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the LC Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, (iii) with respect to
any Secured Obligations under any Bank Product or Cash Management Services, such
amount as may be agreed between the Loan Party and Lender or Affiliate of a
Lender party to such Swap Contract constituting a Bank Product or to such Cash
Management Services, as applicable, and (iv) otherwise, an amount determined by
the Administrative Agent, the Collateral Agent and the LC Issuer, as the case
may be, in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Orderly Liquidation Value” means the appraised orderly liquidation value of
the Borrowers’ Inventory, net of costs and expenses to be incurred in connection
with any such liquidation, which value is expressed as a percentage of Cost of
the Borrowers’ Inventory as set forth in the Borrowers’ inventory stock ledger,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by (and which such appraisal
shall be reasonably satisfactory to) the Administrative Agent.
“Net Proceeds” means (a) with respect to any Disposition described in Section
2.05(e), the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by the
applicable asset by a Lien permitted hereunder which is senior to the Collateral
Agent’s Lien on such asset and that is required to be repaid (or to establish an
escrow for the future repayment thereof) in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party in connection with
such transaction (including, without limitation, appraisals, and brokerage,
legal, title and recording or transfer tax expenses and commissions) paid by any
Loan Party to third parties (other than Affiliates)), (C) commercially
reasonable amounts provided as a funded reserve against any liabilities under
any indemnification obligations or purchase price adjustments associated with
such Dispositions, and (D) all federal, state, provincial, foreign and local
taxes required to be accrued as a liability under GAAP, and (b) with respect to
the sale or issuance of any Equity Interest by any Loan Party, or the incurrence
or issuance of any Indebtedness by any Loan Party, the excess of (i) the sum of
the cash and cash equivalents received in connection with such transaction over
(ii) the sum of (x) the underwriting discounts and commissions or arrangement or
commitment fees payable, and other reasonable and customary out-of-pocket
expenses, incurred by such Loan Party in connection therewith and (y) all
distributions and other payments required to be made to minority interest
holders in such Person as a result of such sale.
“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.




--------------------------------------------------------------------------------




“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means (a) a promissory note made by the Borrowers in favor of a Revolving
Lender evidencing Revolving Loans made by such Revolving Lender, substantially
in the form of Exhibit C-1, (b) the Swing Line Note, and (c) a promissory note
made by the Borrowers in favor of a FILO Lender evidencing FILO Loans made by
such FILO Lender, substantially in the form of Exhibit C-3, as each may be
amended, supplemented or modified from time to time.
“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees, costs and expenses
are allowed claims in such proceeding; provided, however, for the avoidance of
doubt, “Obligations” shall not include “Other Liabilities”.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Ordinary Blocked Account” means any Blocked Account of any Loan Party which,
for the avoidance of doubt, shall not include any Buy-Back Trigger Period
Accounts.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Liabilities” means any obligation of any Loan Party (a) arising under any
document or agreement relating to or (b) on account of (i) any Cash Management
Services and/or (ii) any Bank Product.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or




--------------------------------------------------------------------------------




repayments of Committed Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any LC Obligations on any date,
the amount of such LC Obligations on such date after giving effect to (A) any LC
Credit Extension occurring on such date and (B) any other changes in the
aggregate amount of the LC Obligations as of such date, including as a result of
any reimbursements by the Borrowers of Unreimbursed Amounts.
“Overadvance” means a Credit Extension under the Revolving Credit Facility to
the extent that, immediately after its having been made, Availability (as
defined without regard to clause (b) of the definition thereof) is less than or
equal to the greater of (a) ten percent (10%) of the Loan Cap and (b)
$25,000,000 and the Borrowers are not in compliance with Section 7.15, or
otherwise the aggregate Credit Extensions under the Revolving Credit Facility
exceed the Loan Cap.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patriot Act” shall have the meaning provided in Section 4.01(f).
“Payoff Letter” means that certain payoff letter, dated as of the Closing Date,
among Bank of America, N.A., as administrative agent and collateral agent under
the Existing Credit Agreement, and Barnes & Noble, as lead borrower under the
Existing Credit Agreement, with respect to the payment in full of all
obligations outstanding under the Existing Credit Agreement, termination of all
commitments thereunder and agreements to release all Liens upon the assets of
the B&N Parties and the Loan Parties.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PCAOB” means the Public Company Accounting Oversight Board.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding three plan
years.
“Perfection Certificate” means that certain Perfection Certificate, dated as of
August 3, 2015, made by the Lead Borrower to the Collateral Agent.
“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:
(a)    no Default then exists or would arise from the consummation of such
Acquisition;
(b)    (i) if such Acquisition will be funded in whole or in part by proceeds of
Loans, such Acquisition is not hostile and (ii) any assets acquired shall be
utilized in, and if the Acquisition involves a merger, consolidation or stock
acquisition, the Person which is the subject of such Acquisition shall be
engaged in, a business substantially the same as one or more line or lines of
Business;
(c)    the Lead Borrower shall have furnished the Administrative Agent with at
least seven (7) days’ prior written notice (or such shorter period as the
Administrative Agent may agree in its reasonable discretion) of each such
intended Acquisition, including confirmation that all conditions to such
intended




--------------------------------------------------------------------------------




Acquisition under this definition have been satisfied or will be satisfied in
accordance with the terms hereof;
(d)    if as of the notice date determined in accordance with the foregoing
clause (c) with respect to such proposed Acquisition (in a single or series of
related transactions) (i) Availability is less than or equal to fifty percent
(50.0%) of the Aggregate Loan Cap as of such date and (ii) the aggregate
consideration (whether in cash, tangible property, notes or other property) is
equal to or in excess of $30,000,000, the Lead Borrower promptly (and in any
event, no less than seven (7) Business Days prior to the consummation of such
Acquisition or such shorter period as may otherwise be agreed by the
Administrative Agent in its reasonable discretion) shall furnish to the
Administrative Agent such documentation, if any, that the Administrative Agent
may reasonably request, which may include a current draft of the documents,
agreements and instruments contemplated to be executed in connection therewith
(and final copies thereof as and when executed), and a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition in
the form prepared by the Loan Parties for their internal purposes; and
(e)    either,
(i)    Projected Excess Availability and Pro Forma Excess Availability as of the
date of consummation of such Acquisition will be equal to or greater than twelve
and one half percent (12.5%) of the Aggregate Loan Cap and the Consolidated
Fixed Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such Acquisition, will be equal to or greater than 1.0 to
1.0; or
(ii)    Projected Excess Availability and Pro Forma Excess Availability as of
the date of consummation of such Acquisition will be equal to or greater than
twenty percent (20.0%) of the Aggregate Loan Cap.
“Permitted Buy-Back Programs” means seasonal buy-back programs of college text
books in accordance with leases, contracts or other instruments or agreements
governing its Stores and otherwise in accordance with customary business
practices in the college bookselling industry.
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment, determined in a manner
consistent with its credit procedures for asset-based lending transactions in
the retail industry and otherwise in similar circumstances.
“Permitted Disposition” has the meaning specified in Section 7.05.
“Permitted Encumbrances” has the meaning specified in Section 7.01.
“Permitted Indebtedness” has the meaning specified in Section 7.03.
“Permitted Investments” has the meaning specified in Section 7.02.
“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion (unless the Required Lenders direct the
Administrative Agent not to make or to discontinue making Overadvances), which:
(a)    is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or




--------------------------------------------------------------------------------




(b)    is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;
(c)    is made to pay any other amount chargeable to any Loan Party hereunder;
and
(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed five percent (5.0%) of the Loan Cap at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days, unless in each case, the Required Lenders otherwise
agree.
provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, renewal or extension of such Indebtedness, so long as
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) such extension, renewal
or replacement shall not result in an earlier maturity date or decreased
weighted average life of such Indebtedness, and (iii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are not materially less
favorable, taken as a whole, to the Credit Parties than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended or are otherwise market terms.
“Permitted Self-Insurance Program” means a self-insurance program of the Lead
Borrower and the other Loan Parties (a)(i) that is permitted under applicable
Laws, (ii) of an amount and type customarily carried by Persons engaged in the
same or similar business and operating in the same or similar locations, (iii)
with respect to which the Lead Borrower has provided the Administrative Agent
notice of activation of such program at least 30 days prior to such program
becoming effective, and (iv) that otherwise satisfies the requirements set forth
in Section 6.07; provided, however, that no self-insurance program may directly
insure all or any portion of the Collateral unless (x) such self-insurance
program satisfies the foregoing requirements and (y) the Collateral Agent (in
consultation with the Lead Lenders) consents in writing (such consent not to be
unreasonably withheld or delayed) to the form and substance of such
self-insurance program; and (b) with respect to worker’s compensation that is
permitted under applicable Laws and of an amount and type customarily carried by
Persons engaged in the same or similar business and operating in the same or
similar locations.
“Permitted Senior Debt” means Indebtedness of any Loan Party, in any aggregate
principal amount of up to $350,000,000, all pursuant to an indenture, credit
agreement, or other loan agreement and guaranty agreements, as applicable;
provided, that:




--------------------------------------------------------------------------------




(a)    no portion of the principal of such Indebtedness shall be required to be
paid, whether by stated maturity, mandatory or scheduled prepayment or
redemption or otherwise, prior to the date that is ninety one (91) days after
the Maturity Date, other than in the event of (i) customary excess cash flow
sweep, (ii) a default under such Indebtedness, (iii) a change of control of the
Lead Borrower or (iv) certain asset sales in each case, subject to the
standstill and the lien subordination provisions described in clause (d) below;
(b)    such Indebtedness may be unsecured or secured by a first priority Lien on
all or any portion of the Excluded Assets only and, if requested, a second
priority Lien on any Collateral (provided, that the Collateral Agent, for the
benefit of the Credit Parties, is granted a second priority Lien on all Excluded
Assets securing such Indebtedness), unless the Administrative Agent reasonably
determines (in consultation with the Lead Borrower or as directed by the
Required Lenders, as the case may be) that the costs of obtaining a perfected,
second priority security interest in all or any portion of such Excluded Assets
are excessive in relation to the value of the security to be afforded thereby,
and (ii) if such Excluded Assets include any Real Property, no such Real
Property shall be included as Collateral without the prior written consent of
all of the Lenders);
(c)    the documents, instruments and other agreements pursuant to which such
Indebtedness shall be issued or outstanding shall not be more restrictive than
those contained in this Agreement or the other Loan Documents taken as a whole
or conflict with or violate the covenants or otherwise create Defaults under
this Agreement or the other Loan Documents; and
(d)    to the extent such Indebtedness is secured by all or any portion of the
Collateral, such Indebtedness shall be subject to a customary intercreditor
agreement reasonably acceptable to the Administrative Agent and the Required
Lenders, addressing, among other things, (A) the priority of the Liens securing
the Collateral and Excluded Assets and the payment of proceeds therefrom, (B) a
standstill by the holders of such Indebtedness as to remedies against the
Collateral (in accordance with Section 6.12(e)), (C) waivers by the holders of
such Indebtedness of rights to contest validity or priority of Liens of the
Administrative Agent or the Lenders or object to dispositions of Collateral
(including an affirmative agreement by such holders to release Liens of such
holders in the event of a disposition of Collateral approved by the
Administrative Agent and in accordance with Section 6.12(e)), and (D) waiver of
certain rights to object to the use of cash collateral or sale of Collateral,
and restrictions on certain claims and actions, in any proceeding under any
Debtor Relief Laws by the holders of such Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Excess Availability” means, for any date of calculation, the pro
forma average Availability for each Fiscal Month for the Six Month Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated as the beginning of such Six Month
Period.




--------------------------------------------------------------------------------




“Pro Rata” means, with respect to any Lender, a percentage (expressed as a
decimal, rounded to the ninth decimal place) determined (i) while the Aggregate
Commitments are outstanding, by dividing the amount of such Lender’s Commitment
by the amount of the Aggregate Commitments; and (ii) at any other time, by
dividing the Outstanding Amount of such Lender’s Loans and LC Obligations by the
aggregate Outstanding Amount of all Loans and LC Obligations.
“Projected Excess Availability” means, for any date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.
“Public Lender” has the meaning specified in Section 6.02.
“Real Estate” means (i) all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of-way, and similar rights of a Loan
Party or in favor of a Loan Party relating thereto and all leases, tenancies,
and occupancies thereof and (ii) all Leases.
“Real Property” means “real property” as such term is used in the UCC.
“Receivables Reserves” mean such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Accounts Receivables, including, without limitation,
reserves for dilution.
“Recipient” means the Administrative Agent, the Collateral Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws, if and to the extent such Registered Public Accounting Firm is nationally
recognized, and shall be independent of the Lead Borrower and its Subsidiaries
as prescribed by the Securities Laws.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Reports” has the meaning provided in Section 9.12(b).
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a conversion or continuation of Committed Loans, a Conversion/Continuation
Notice, (c) with respect to an LC Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.0% of the Aggregate Commitments plus the Aggregate FILO Facility
Commitments or, if the commitment of each Lender to make Loans and the
obligation of the LC Issuer to make LC Credit Extensions have been terminated
pursuant to Section 8.02, Lenders holding in the aggregate more than 50.0% of
the Total Outstandings under both Facilities (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in LC




--------------------------------------------------------------------------------




Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition); provided, that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders
(provided, that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving Lender shall be deemed
to be held by the Lender that is the Swing Line Lender or applicable LC Issuer,
as the case may be, in making such determination).
“Reserves” means all Inventory Reserves, Availability Reserves and Receivables
Reserves.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or vice president or
director of finance of a Loan Party or any of the other individuals designated
in writing to the Administrative Agent by an existing Responsible Officer of a
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder, provided, that for the purposes of any Committed Loan
Notice, Conversion/Continuation Notice, Letter of Credit Application and Swing
Line Loan Notice, Responsible Officer shall also include any officer, director
or manager of the treasury department of the Lead Borrower who is duly
authorized to bind the Lead Borrower and with respect to whom the Administrative
Agent has received an incumbency certificate (or any other officer or employee
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent), and solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment. Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Person.
“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Committed Loans to the Borrowers pursuant to Section 2.01(a), (b)
purchase participations in LC Obligations and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Lender’s name with
respect to the Revolving Credit Facility on Schedule 2.01 or in any Assignment
and Assumption pursuant to which such Revolving Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Revolving Credit Facility” means the collective reference to the Revolving
Credit Commitments of the Revolving Lenders, including obligations to purchase
participations in Swing Line Loans and Letters of Credit.
“Revolving Lender” ” means each Lender indicated on Schedule 2.01 as a Revolving
Lender of Revolving Loans and any other Person that becomes a “Revolving Lender”
pursuant to an Assignment and Assumption Agreement.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Settlement Date” has the meaning provided in Section 2.14(a).




--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of March 1, 2019, among the Loan Parties, the Administrative Agent and
the Lenders party thereto.
“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in the Second Amendment.
“Secured Obligations” means all Obligations, all Guaranteed Obligations and all
Other Liabilities, provided, that the “Secured Obligations” shall exclude any
Excluded Swap Obligations.
“Securities Account Control Agreement” means with respect to a securities
account established by a Loan Party, an agreement in form and substance
reasonably satisfactory to the Collateral Agent, establishing Control (as
defined in the Security Agreement) of such account by the Collateral Agent and
whereby the applicable securities intermediary agrees, during any Cash Dominion
Trigger Period, to comply only with the instructions originated by the
Collateral Agent without the further consent of any Loan Party.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent in the form attached hereto as
Exhibit G.
“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Securities Account Control Agreements, the DDA Notifications,
the Credit Card Notifications and each other security agreement or other
instrument or document executed and delivered to the Collateral Agent pursuant
to this Agreement or any other Loan Document granting a Lien to secure any of
the Secured Obligations (including, without limitation, any Lien that may be
granted from time to time upon all or any portion of the Excluded Assets in
accordance with Section 6.12(e)).
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.
“Six Month Period” means any period of six (6) consecutive Fiscal Months taken
as one accounting period.




--------------------------------------------------------------------------------




“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, the value of all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.
“Specified Default” means any event or condition that constitutes, or with the
passage of time would constitute, an Event of Default under any of clauses (a),
(b) (solely with respect to Section 7.15), (f), (g), (k) or (l) of Section 8.01.
“Specified Tax Payments” means Restricted Payments made by the Borrower or the
Acquired Companies within 6 months of the First Amendment Effective Date for the
purpose of paying governmental income tax liabilities of the Acquired Companies
in an aggregate amount of no more than $12,000,000.
“Spin-Off” means the ratable distribution of equity interests in the Lead
Borrower by Barnes & Noble to the equity holders of Barnes & Noble on the
Closing Date.
“Spin-Off Agreements” means the separation and distribution agreement,
transition services agreement, tax matters agreement, employee matters
agreement, any shared services agreements, all intellectual property license
agreements and all other material contracts and agreements entered into between
the Lead Borrower or any of its Subsidiaries, on the one hand, and any of the
B&N Parties, on the other hand.
“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.
“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent (or, if not applicable
to the Administrative Agent, the Lenders) is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.




--------------------------------------------------------------------------------




“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.
“Super-Majority Required Lenders” means, as of any date of determination,
Revolving Lenders holding more than 66.67% of the Aggregate Commitments under
the Revolving Credit Facility or, if the commitment of each Revolving Lender to
make Revolving Loans and the obligation of the LC Issuer to make LC Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than 66.67% of the Total Outstandings under the
Revolving Credit Facility (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided,
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender under the Revolving Credit Facility shall be
excluded for purposes of making a determination of Super-Majority Required
Lenders (provided, that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or applicable LC Issuer, as the
case may be, in making such determination).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Borrower or Guarantor any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).




--------------------------------------------------------------------------------




“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B, or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII or (iii) the termination of the
Commitments in accordance with Section 2.06 hereof.
“Total Outstandings” means (a) for purposes of the determining “Required
Lenders” and “Super-Majority Required Lenders” or any other provision of the
Loan Documents that expressly refers to the Total Outstandings under the
Facilities, the aggregate Outstanding Amount of all Loans and LC Obligations,
(b) with respect to the Revolving Credit Facility, the aggregate Outstanding
Amount of all Revolving Loans and LC Obligations and (c) with respect to the
FILO Facility, the aggregate Outstanding Amount of all FILO Loans.
 
“Trading With the Enemy Act” has the meaning set forth in Section 10.18.
“Twelve Month Period” means any period of twelve (12) consecutive Fiscal Months
taken as one accounting period.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.




--------------------------------------------------------------------------------




“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UFCA” has the meaning specified in Section 10.21(d).
“UFTA” has the meaning specified in Section 10.21(d).
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document,




--------------------------------------------------------------------------------




shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vii) the word “promptly” when used with
respect to any action or delivery by any Loan Party shall mean as soon as
reasonably possible, but no later than five (5) business days.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements for the
fiscal year ended May 2, 2015, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of any Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for the fiscal year ended May 2, 2015 for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its




--------------------------------------------------------------------------------




Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.
1.06    Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or by the
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.
1.07    Ratio Adjustments for Acquisitions and Dispositions.
(a)    Ratio Acquisition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the Consolidated Fixed Charge Coverage Ratio
or the Consolidated Adjusted Fixed Charge Coverage Ratio for any period (or a
portion of a period) that includes the date of the consummation of any Permitted
Acquisition, references to “Lead Borrower and the other Loan Parties” shall
include each acquired Person (if such Person becomes a Loan Party during such
period of measurement), or lines of business, as applicable, and the
Consolidated EBITDA and each other component of Consolidated Fixed Charge
Coverage Ratio and Consolidated Adjusted Fixed Charge Coverage Ratio, as
applicable, of such acquired Person (if such Person becomes a Loan Party during
such period of measurement) or line of business (such Consolidated EBITDA and
other components to be formulated on the basis of the definitions set forth
herein), as if the Acquisition had been consummated on the first day of any such
period of measurement.
(b)    Ratio Disposition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the Consolidated Fixed Charge Coverage Ratio
or the Consolidated Adjusted Fixed Charge Coverage Ratio for any period (or a
portion of a period) that includes the date of any Disposition of a Loan Party
or line of business, as applicable, Consolidated EBITDA and each other component
of Consolidated Fixed Charge Coverage Ratio and Consolidated Adjusted Fixed
Charge Coverage Ratio, as applicable, shall be determined on a historical pro
forma basis to exclude the results of operations of such Loan Party or line of
business, as applicable so disposed.
1.08    [Intentionally Omitted.]
1.09    Notices Generally. Unless otherwise expressly provided herein, any
notice required to be provided by the Loan Parties shall be substantially in the
form of notice attached as Exhibit M hereto.




--------------------------------------------------------------------------------




ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    Revolving Loans; Reserves.
(a)    Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate outstanding amount not to exceed at any time the lesser
of (x) the amount of such Revolving Lender’s Revolving Commitment, or (y) such
Revolving Lender’s Applicable Percentage of the Borrowing Base, subject in each
case to the following limitations:
(i)    after giving effect to any Committed Borrowing under this Section 2.01,
the aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all LC Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment,
(ii)    the Outstanding Amount of all LC Obligations shall not at any time
exceed the Letter of Credit Sublimit, and
(iii)    after giving effect to any Revolving Borrowing, the Total Outstandings
under the Revolving Credit Facility shall not exceed the Loan Cap.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this Section
2.01(a). Revolving Loans may be Base Rate Loans or LIBO Rate Loans, as further
provided herein.
(b)    The Administrative Agent shall (i) have the right, at any time and from
time to time after the Closing Date in its Permitted Discretion to establish,
and modify or eliminate, Reserves, and (ii) so long as no Cash Dominion Trigger
Period shall exist, give the Lead Borrower two (2) Business Days prior written
notice before any such change becomes effective.
2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.
(b)    Each Committed Borrowing of Revolving Loans shall be made upon the Lead
Borrower’s irrevocable (except as otherwise provided in Section 3.03) notice to
the Administrative Agent pursuant to a Committed Loan Notice; provided, that
Lead Borrower may provide telephone notice of same so long as such telephonic
notice is confirmed by email or electronic notice previously approved (pursuant
to an approval that has not been replaced or rescinded) for such purpose by the
Administrative Agent (each, an “Informal Written Notice”), and no such Committed
Borrowing shall be made solely on the basis of any such telephonic notice. Each
such Committed Loan Notice, or, with respect to any telephonic request, each
related Informal Written Notice, must be received by the Administrative Agent
not later than 1:00 p.m. (i) three (3) Business Days prior




--------------------------------------------------------------------------------




to the requested date of any Borrowing of LIBO Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans, and, in the case of any
Informal Written Notice, the related Committed Loan Notice shall be delivered no
later than 4:00 p.m. on the same Business Day as the Informal Written Notice.
Each Committed Borrowing of LIBO Loans under the FILO Facility shall be made in
accordance with Section 2.18(d). Each Borrowing of LIBO Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided herein, including in Section 2.03(c) and Section
2.04(c), each Borrowing of Base Rate Loans shall be in a principal amount of not
less than $500,000 and integral multiples of $100,000 in excess thereof.
Notwithstanding the foregoing, if any Committed Borrowing of Revolving Loans in
any of the foregoing minimum amounts with respect to Base Rate Loans would cause
Availability to be less than zero immediately after such Committed Borrowing,
such Committed Borrowing may be made in such lesser amount as is necessary to
make Availability equal to zero immediately after such Committed Borrowing. Each
Committed Loan Notice shall specify (i) the requested date of the Borrowing
(which shall be a Business Day), (ii) the principal amount of Committed Loans to
be borrowed, (iii) the Type of Committed Loans to be borrowed, and (iv) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice, then the applicable Committed Loans shall be made as Base Rate Loans. If
the Lead Borrower requests a Borrowing of LIBO Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each applicable Lender of
the amount of its Applicable Percentage of the applicable Committed Loans, and
each such Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is (x) the initial Credit
Extension, Section 4.01 or (y) a Borrowing of a FILO Loan, Section 2.18(c)), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to any such Borrowing of Revolving Loans is given by the
Lead Borrower, there are LC Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such LC
Borrowings, and second, shall be made available to the Borrowers as provided
above.
(c)    Each conversion of Committed Loans from one Type to the other and each
continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent pursuant to a
Conversion/Continuation Notice; provided, that Lead Borrower may provide
telephone notice of same so long as such telephonic notice is confirmed by an
Informal Written Notice, and no Committed Borrowing shall be made solely on the
basis of any such telephonic notice. Each such Conversion/Continuation Notice,
or, with respect to any telephonic request, each related Informal Written
Notice, must be received by the Administrative Agent not later than 1:00 p.m.
(i) three (3) Business Days prior to the requested date of any Borrowing of LIBO
Rate Loans, and (ii) on the requested date of any conversion or continuation,
and, in the case of any Informal Written Notice, the related
Conversion/Continuation Notice shall be delivered no later than 4:00 p.m. on the
same Business Day as the Informal Written Notice. Each conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in Section
2.03(c) and Section 2.04(c), each conversion to or continuation of Base Rate
Loans shall be in a principal amount of not less than $500,000 and integral
multiples of $100,000 in excess thereof. Each Conversion/




--------------------------------------------------------------------------------




Continuation Notice shall specify (i) whether the Borrowers are requesting a
conversion of Committed Loans from one Type to the other or a continuation of
LIBO Rate Loans, (ii) the requested date of the conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be converted or continued, (iv) the Type of Committed Loans
to which existing Committed Loans are to be converted, (v) the applicable
Facility and (vi) if applicable, the duration of the Interest Period with
respect thereto. If the Lead Borrower fails to give a timely notice of a
conversion or continuation in a Conversion/Continuation Notice, then the
applicable Committed Loans shall be converted to Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBO Rate
Loans. If the Lead Borrower requests a conversion to or continuation of LIBO
Rate Loans in a Conversion/Continuation Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a LIBO Rate Loan. Following receipt of a Conversion/Continuation
Notice, the Administrative Agent shall promptly notify each applicable Lender of
the amount of its Applicable Percentage of the applicable Committed Loans and if
no timely notice of a conversion or continuation in a Conversion/Continuation
Notice is provided by the Lead Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in this Section 2.02(c).
(d)    The Administrative Agent, without the request of the Lead Borrower, may
advance any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby, provided, that no such
charge shall increase the time that any such Permitted Overadvance may remain
outstanding. The Administrative Agent shall advise the Lead Borrower of any such
advance or charge promptly after the making thereof. Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under Section 2.05(c), Section
2.05(d) or Section 2.05(e). Any amount which is added to the principal balance
of the Loan Account as provided in this Section 2.02(d) shall bear interest at
the interest rate then and thereafter applicable to Base Rate Loans.
(e)    Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBO Rate Loans without the Consent of the Required Lenders.
(f)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(g)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) seven (7) Interest
Periods total in effect with respect to Committed Loans and (ii) three (3)
Interest Periods consisting of one (1) week in effect with respect to Committed
Loans.
(h)    The Administrative Agent, the Lenders, the Swing Line Lender and the LC
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
reasonable discretion, make Permitted Overadvances without the consent of the




--------------------------------------------------------------------------------




Lenders, the Swing Line Lender and the LC Issuer and each Lender shall be bound
thereby; provided, however, that the Administrative Agent shall cease making
Permitted Overadvances if so directed by the Required Lenders. Any Permitted
Overadvance may constitute a Swing Line Loan. A Permitted Overadvance is for the
account of the Borrowers and shall constitute a Committed Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section 2.05(c). The making of any such Permitted Overadvance on any one
occasion shall not obligate the Administrative Agent or any Lender to make or
permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans. The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to “inadvertent
Overadvances” (i.e. where an Overadvance results from changed circumstances
beyond the control of the Administrative Agent (such as a reduction in the
collateral value)) regardless of the amount of any such Overadvance(s).
(i)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Lead Borrower, the Administrative Agent, and such
Lender.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the LC Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Termination Date (or the date of termination of
the Commitments, if earlier), to issue Letters of Credit for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrowers and any drawings
thereunder; provided, that after giving effect to any LC Credit Extension with
respect to any Letter of Credit, (w) the Total Outstandings under the Revolving
Credit Facility shall not exceed the lesser of (1) the Aggregate Commitments
under the Revolving Credit Facility and (2) the Borrowing Base, (x) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all LC
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment, (y) the Outstanding Amount of the LC Obligations shall not exceed
the Letter of Credit Sublimit (or, with respect to Letters of Credit issued by
JPMorgan Chase Bank, N.A., the sublimit for JPMorgan Chase Bank, N.A. as
described in the definition of “LC Issuer”) and (z) the Total Outstandings under
the Revolving Credit Facility shall not exceed the lesser of (1) the Aggregate
Commitments and (2) the Borrowing Base. Each request by the Lead Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’




--------------------------------------------------------------------------------




ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Any LC Issuer (other than Bank of America or any of its Affiliates)
shall notify the Administrative Agent in writing on each Business Day of all
Letters of Credit issued on the prior Business Day by such LC Issuer, provided,
that (A) until the Administrative Agent advises any such LC Issuer that the
provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Administrative Agent and the LC Issuer, such LC Issuer shall be required
to so notify the Administrative Agent in writing only once each week of the
Letters of Credit issued by such LC Issuer during the immediately preceding week
as well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as the Administrative Agent and such LC Issuer
may agree. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
(ii)    The LC Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of a requested Standby
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless the LC Issuer and the Administrative Agent
each consent, in their sole discretion, to a later expiry date; or
(B)    the expiry date of a requested Commercial Letter of Credit would occur
more than 180 days after the date of issuance or last extension, unless the LC
Issuer and the Administrative Agent each consent, in their sole discretion, to a
later expiry date; or
(C)    the expiry date of any requested Letter of Credit would occur after the
fifth day prior to the Letter of Credit Expiration Date, unless such Letter of
Credit is required to be (and at the applicable time is) Cash Collateralized on
or prior to the thirtieth day prior to the Letter of Credit Expiration Date.
(iii)    The LC Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
Letter of Credit, or any Law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the LC Issuer applicable to letters of credit generally;




--------------------------------------------------------------------------------




(C)    such Letter of Credit is to be denominated in a currency other than
Dollars; provided, that if the LC Issuer, in its discretion, issues a Letter of
Credit denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;
(D)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder; or
(E)    a default of any under the Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any under the Revolving Lender is at such time a
Defaulting Lender, unless the LC Issuer has entered into arrangements
satisfactory to the LC Issuer (in its sole discretion) with the Borrowers or
such Revolving Lender to eliminate the LC Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.17(b)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other LC Obligations as to which the LC Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion.
(iv)    The LC Issuer shall not amend any Letter of Credit if the LC Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.
(v)    The LC Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the LC Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the LC Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the LC Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the LC Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the LC Issuer (with a copy to
the Administrative Agent) or online, consistent with past practice, in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Such Letter of Credit Application may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the LC Issuer, by personal delivery or
by any other means acceptable to the LC Issuer. Such Letter of Credit
Application must be received by the LC Issuer and the Administrative Agent not
later than 11:00 a.m. at least three (3) Business Days (or such other date and
time as the Administrative Agent and the LC Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the LC Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; thereunder; (G)
the




--------------------------------------------------------------------------------




purpose and nature of the requested Letter of Credit and (H) such other matters
as the LC Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the LC Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the LC Issuer may require. Additionally, the Lead Borrower shall furnish to the
LC Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the LC Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the LC
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrowers and, if not, the LC Issuer will provide the
Administrative Agent with a copy thereof. Unless the LC Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the LC Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with the LC Issuer’s usual and customary business practices. Immediately upon
the issuance or amendment of each Letter of Credit, each Revolving Lender shall
be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from the LC Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Applicable Percentage under the Revolving
Credit Facility times the amount of such Letter of Credit. Upon any change in
the Revolving Credit Commitments under this Agreement, it is hereby agreed that
with respect to all LC Obligations, there shall be an automatic adjustment to
the participations hereby created to reflect the new Applicable Percentages of
the assigning and assignee Revolving Lenders.
(iii)    If the Lead Borrower so requests in any applicable Letter of Credit
Application, the LC Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the LC Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the LC Issuer, the Lead Borrower shall not be
required to make a specific request to the LC Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the LC Issuer to permit
the extension of such Standby Letter of Credit at any time to an expiry date not
later than twelve months following the Letter of Credit Expiration Date;
provided, however, that the LC Issuer shall not permit any such extension if (A)
the LC Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Standby Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders




--------------------------------------------------------------------------------




have elected not to permit such extension or (2) from the Administrative Agent,
any Lender or the Lead Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the LC Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the LC Issuer will also deliver to the Lead Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the LC Issuer shall notify the Lead
Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the LC Issuer and the Revolving Lenders with
respect to any such payment. Not later than 11:00 a.m. on the Business Day
following the date of any payment by the LC Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall reimburse the LC Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrowers fail to so reimburse the LC Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Applicable Percentage thereof. In such
event, the Borrowers shall be deemed to have requested a Committed Borrowing of
Base Rate Loans under the Revolving Credit Facility to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the LC Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the LC Issuer at the Administrative Agent’s Office in an amount in Dollars equal
to its Applicable Percentage of the Dollar equivalent (as determined in good
faith by the applicable LC Issuer) of the Unreimbursed Amount not later than
3:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the LC Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans under the Revolving Credit Facility
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrowers shall be deemed to have incurred from the LC Issuer
an LC Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which LC Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate (determined for Loans). In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of the LC Issuer pursuant to Section 2.03(c)(ii) shall




--------------------------------------------------------------------------------




be deemed payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or LC Advance
pursuant to this Section 2.03(c) to reimburse the LC Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the LC
Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or LC Advances
to reimburse the LC Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the LC Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an LC Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the LC Issuer for the amount of any
payment made by the LC Issuer under any Letter of Credit, together with interest
as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the LC Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the LC Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the LC Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the LC Issuer in accordance with banking industry
rules on interbank compensation plus any administrative, processing or similar
fees customarily charged by the LC Issuer in connection with the foregoing. If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or LC Advance in respect of the relevant LC
Borrowing, as the case may be. A certificate of the LC Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the LC Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the LC Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s LC Advance was outstanding) in the same funds as those
received by the Administrative Agent.




--------------------------------------------------------------------------------




(ii)    If any payment received by the Administrative Agent for the account of
the LC Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the LC Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the LC Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Secured Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrowers to reimburse the LC
Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the LC Issuer of any requirement that exists for the LC
Issuer’s protection and not the protection of the Borrowers or any waiver by the
LC Issuer which does not in fact materially prejudice the Borrowers;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the LC Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of




--------------------------------------------------------------------------------




or successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or
(ix)    the fact that any Event of Default shall have occurred and be
continuing.
The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the LC Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.
(f)    Role of LC Issuer. Each Revolving Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
LC Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the LC Issuer,
and the LC Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the LC
Issuer’s willful misconduct or gross negligence, bad faith or the LC Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the LC Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the LC Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and except as
expressly stated above, the LC Issuer shall not be responsible for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The LC Issuer may send a Letter of Credit or conduct
any communication to or from the beneficiary via the




--------------------------------------------------------------------------------




Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    [Intentionally omitted].
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the LC
Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
UCP shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the LC Issuer shall not be responsible to the Borrowers for, and the
LC Issuer’s rights and remedies against the Borrowers shall not be impaired by,
any action or inaction of the LC Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the LC Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(i)    Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance, subject to Section
2.17, with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for LIBO
Rate Loans times the maximum daily amount available to be drawn under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the endcalendar day of each
March, June, September and DecemberJanuary, April, July and October, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand, and (ii)
computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, the Administrative Agent may, and upon the request of
the Required Lenders shall, notify the Lead Borrower that all Letter of Credit
Fees shall accrue at the Default Rate (determined for Loans) and thereafter such
Letter of Credit Fees shall accrue at such Default Rate to the fullest extent
permitted by applicable Laws.
(j)    Fronting Fee and Documentary and Processing Charges Payable to LC Issuer.
The Borrowers shall pay directly to the LC Issuer for its own account a fronting
fee (each, a “Fronting Fee”) (i) with respect to each commercial Letter of
Credit, one-eighth of one percent (0.125%), computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Lead Borrower and the
LC Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment and (iii) with respect to each standby Letter of
Credit, one-eighth of one percent (0.125%) per annum, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears and payable on the first Business Day after the endcalendar day of each
March, June, September and DecemberJanuary, April, July and October in respect
of the most recently-ended quarterly period (or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing




--------------------------------------------------------------------------------




the daily amount available to be drawn under any Letter of Credit, the amount of
the Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrowers shall pay directly to the LC Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the LC Issuer relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    FILO Lenders. For the avoidance of doubt, the FILO Lenders (in such
capacity) shall not participate in the Letters of Credit or LC Loans, nor shall
the FILO Lenders have any obligations under this Section 2.03, and “Applicable
Percentage” as determined under this Section 2.03 shall exclude the FILO
Commitments and the Aggregate FILO Commitments.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole discretion and in reliance upon the
agreements of the other Revolving Lenders set forth in this Section 2.04, make
loans (each such loan, a “Swing Line Loan”) to the Lead Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and LC
Obligations of the Revolving Lender acting as Swing Line Lender, may exceed the
amount of such Revolving Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings under the Revolving Credit Facility shall not exceed the Loan Cap,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender (other than the Swing Line Lender) at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all LC Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment, and provided, further, that without limitation of the
foregoing, the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure; and provided, further, that the Borrowers shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Revolving Lender (other than the Swing Line Lender) shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided, that any such telephonic notice must be confirmed by an
Informal Written Notice, and no Swing Line Loan shall be made solely on the
basis of any such telephonic notice. Each such Swing Line Loan Notice, or, with
respect to any telephonic request, each related Informal Written Notice, must be
received by the Swing Line Lender not later not later than 3:00 p.m. on the
requested




--------------------------------------------------------------------------------




borrowing date (and with respect to any Informal Written Notice, the related
Swing Line Loan Notice shall be delivered no later than 4:00 p.m. on such date),
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Informal Written Notice
or Swing Line Loan Notice, as the case may be, in accordance with this Section
2.03(b), the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Informal Written Notice or Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 3:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may in its reasonable discretion, not later than
5:00 p.m. on the borrowing date specified in such Informal Written Notice or
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Lead Borrower at its office either by (i) crediting the account of the Lead
Borrower on the books of the Swing Line Lender in immediately available funds or
(ii) wire transfer of such funds, in either case in accordance with instructions
provided by the Lead Borrower to (and reasonably acceptable to) the Swing Line
Lender.
(c)    Refinancing of Swing Line Loans.
(i)    Subject to the provisions of Section 2.14, the Swing Line Lender at any
time in its sole and absolute discretion may request, and no less frequently
than weekly shall request, on behalf of the Borrowers (which hereby irrevocably
authorize the Swing Line Lender to so request on their behalf), that each
Revolving Lender make a Base Rate Loan in the form of a Revolving Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Lead Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 3:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan in the form of a Revolving Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing under the Revolving Credit Facility in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.




--------------------------------------------------------------------------------




(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
reasonable discretion), each Revolving Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Secured Obligations and the termination of this
Agreement.




--------------------------------------------------------------------------------




(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    FILO Lenders. For the avoidance of doubt, the FILO Lenders (in such
capacity) shall not participate in the Swing Line Loans or have any obligations
under this Section 2.04, and “Applicable Percentage” as determined under this
Section 2.04 shall exclude the FILO Commitments and the Aggregate FILO
Commitments.
2.05    Prepayments.
(a)    Voluntary Prepayments of Committed Loans.
(i)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided, that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Revolving Lender of its receipt of each such notice, and of
the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.17, each such
prepayment shall be applied to the Revolving Loans of the Lenders in accordance
with their respective Applicable Percentages of the Revolving Credit Facility.
(ii)    FILO Loans may not be prepaid in whole or in part prior to the last day
of the FILO Draw Period in which such FILO Loans were advanced.
(b)    Voluntary Prepayments of Swing Line Loans. The Borrowers may, upon
irrevocable notice from the Lead Borrower to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty;
provided, that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is




--------------------------------------------------------------------------------




given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
(c)    Mandatory Prepayments for Excess Loan Amounts.
(i)    If for any reason the Total Outstandings under the Revolving Credit
Facility at any time exceed the Loan Cap (such excess shall at all times
constitute part of the Secured Obligations), the Borrowers shall immediately
prepay Revolving Loans, Swing Line Loans and LC Borrowings and/or Cash
Collateralize the LC Obligations (other than LC Borrowings) in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the LC Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Outstandings
under the Revolving Credit Facility exceed the Loan Cap.
(ii)    If for any reason the Total Outstandings under the FILO Facility at any
time exceed the Aggregate FILO Facility Commitments (such excess shall at all
times constitute part of the Secured Obligations), the Borrowers immediately
shall prepay FILO Loans in an aggregate amount equal to such excess.
(d)    Cash Dominion. During a Cash Dominion Trigger Period, the Borrowers shall
prepay the Loans in accordance with the provisions of Section 6.13 and, if an
Event of Default shall have occurred and be continuing, Cash Collateralize the
LC Obligations in accordance with the provisions of Section 2.16.
(e)    Dispositions. If after any Disposition of any Inventory or Accounts
(other than Dispositions thereof in the ordinary course of business), the Total
Outstandings under the Revolving Credit Facility would exceed the Loan Cap
(determined after giving pro forma effect to such Disposition), promptly upon
receipt of Net Proceeds of such Disposition the Borrowers shall (i) apply such
Net Proceeds to prepay Revolving Loans, Swing Line Loans, and LC Borrowings and
(ii) if, after giving effect to such prepayment of Revolving Loans, Swing Line
Loans, and LC Borrowings such Total Outstandings continue to exceed the Loan
Cap, Cash Collateralize the LC Obligations (other than LC Borrowings) in an
aggregate amount equal to such excess. The application of such amount to the
prepayment of Loans and Cash Collateralization of the LC Obligations in
accordance with this Section 2.05(e) shall not reduce the Revolving Credit
Commitments.
(f)    Application of Prepayments. Prepayments of the Revolving Credit Facility
made pursuant to this Section 2.05 (other than Section 2.05(c)(i)), first, shall
be applied ratably to the LC Borrowings and the Swing Line Loans, second, shall
be applied ratably to the outstanding Revolving Loans that are Base Rate Loans,
third, shall be applied ratably to the outstanding Revolving Loans that are LIBO
Rate Loans, fourth, if an Event of Default shall have occurred and be
continuing, shall be used to Cash Collateralize the remaining LC Obligations;
and fifth, the amount remaining, if any, may be retained by the Borrowers for
use in the ordinary course of their business. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrowers or any other Loan Party) to reimburse the LC Issuer or the Lenders, as
applicable.
(g)    Permitted Senior Debt. Notwithstanding anything herein to the contrary,
unless otherwise agreed in writing by all of the FILO Lenders, if any of the
Borrowers at any time after the First Amendment Effective Date incurs any
Permitted Senior Debt, the proceeds of such Permitted Senior Debt shall be
applied to prepay FILO Loans in an aggregate amount equal to the lesser of (i)
the Net Proceeds of such Permitted Senior




--------------------------------------------------------------------------------




Debt and (ii) the Total Outstandings under the FILO Facility at such time.
Prepayments of the FILO Facility made pursuant to this Section 2.05(g), first,
shall be applied ratably to the outstanding FILO Loans that are Base Rate Loans,
second, shall be applied ratably to the outstanding FILO Loans that are LIBO
Rate Loans, and third, the amount remaining, if any, may be retained by the
Borrowers for use in the ordinary course of their business.
2.06    Termination or Reduction of Commitments.
(a)    The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Aggregate FILO
Facility Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
or from time to time permanently reduce the Aggregate Commitments, the Aggregate
FILO Facility Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided, that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrowers shall not terminate or reduce (A) the
Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings under the Revolving Credit
Facility would exceed the Aggregate Commitments under the Revolving Credit
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of LC Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (C) the Swing Line Sublimit if,
after giving effect thereto, and to any concurrent payments hereunder, the
Outstanding Amount of Swing Line Loans hereunder would exceed the Swing Line
Sublimit or (D) the Aggregate FILO Facility Commitments if (x) after giving
effect thereto and any concurrent prepayments hereunder the Total Outstandings
under the FILO Facility would exceed the Aggregate FILO Facility Commitments or
(y) a FILO Draw Period is then in effect, provided, that notwithstanding the
foregoing, the Aggregate FILO Facility Commitments may be terminated at any time
in connection with the termination of all of the Commitments under this
Agreement.
(b)    If, after giving effect to any reduction of the Aggregate Commitments
under the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Aggregate Commitments, such Letter of
Credit Sublimit or Swing Line Sublimit shall be automatically reduced by the
amount of such excess.
(c)    The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
the Aggregate FILO Facility Commitments or the Aggregate Commitments under this
Section 2.06. Upon any reduction of the Aggregate Commitments under the
Revolving Credit Facility, the Revolving Credit Commitment of each Revolving
Lender shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. Upon any reduction of the Aggregate FILO Facility Commitments, the FILO
Facility Commitments of each FILO Lender shall be reduced by such FILO Lender’s
Applicable Percentage of such reduction amount. All fees (including, without
limitation, commitment fees and Letter of Credit Fees) and interest in respect
of the Aggregate Commitments or Aggregate FILO Facility Commitments accrued
until the effective date of any termination of the Aggregate Commitments or
Aggregate FILO Facility Commitments shall be paid on the effective date of such
termination.
2.07    Repayment of Loans.
(a)    FILO Loans. On each FILO Facility Payment Date, the Borrowers shall cause
all FILO Loans to be repaid in full in accordance with Section 2.18.




--------------------------------------------------------------------------------




(b)    Generally. On the Termination Date, the Borrowers shall cause all Secured
Obligations to be Fully Satisfied.
2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b) below, (i) each LIBO Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted LIBO Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.
(b)    
(i)    If any amount payable by the Loan Parties under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b)(i)), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Revolving Credit Facility Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender, in accordance
with its Applicable Percentage of the Revolving Credit Facility, a commitment
fee, payable quarterly in arrears on the first Business Day after the
endcalendar day of each March, June, September and DecemberJanuary, April, July
and October, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period equal to the Applicable
Commitment Fee Percentage times the average daily amount by which the Aggregate
Commitments exceeded the Average Usage, in each case calculated on a per annum
basis for the actual number of days elapsed in the applicable calendar quarter
ending on the day immediately preceding the related payment date (or, if
applicable, the actual number of days in the applicable calendar quarter to and
including last day of the Availability Period), and subject to adjustment as
provided in Section 2.17. The commitment fees shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is




--------------------------------------------------------------------------------




not met. For the avoidance of doubt, the Outstanding Amount of Swing Line Loans
shall not be counted towards Average Usage for purposes of determining the
commitment fee.
(b)    FILO Facility Commitment Fee. So long as the Aggregate FILO Facility
Commitments are greater than $0, the Borrowers shall pay to the Administrative
Agent for the account of each FILO Lender, in accordance with its Applicable
Percentage of the FILO Facility, a commitment fee, payable quarterly in arrears
on the first Business Day after the endcalendar day of each March, June,
September and DecemberJanuary, April, July and October, commencing with the
first such date to occur after the First Amendment Effective Date, and on the
Maturity Date, equal to the Applicable Commitment Fee Percentage times the
Aggregate FILO Facility Commitments during such applicable period, in each case
calculated on a per annum basis for the actual number of days elapsed in the
applicable period ending on the day immediately preceding the related payment
date (or, if applicable, the actual number of days in the applicable calendar
quarter to but excluding the Maturity Date), excluding each day that occurs
during a FILO Draw Period if and to the extent that FILO Loans are outstanding
on such day during such FILO Draw Period and subject to adjustment as provided
in Section 2.17. Such commitment fees shall accrue at all times during the
applicable periods specified above.
(c)    Other Fees. The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Bank of America’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided, that any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Administrative Agent (the “Loan
Account”) in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Any failure




--------------------------------------------------------------------------------




to so attach or endorse, or any error in doing so, shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. Upon receipt of an affidavit of a Lender
as to the loss, theft, destruction or mutilation of such Lender’s Note with
appropriate indemnification provisions in form and substance reasonably
satisfactory to the Borrowers and upon cancellation of such Note, the Borrowers
will issue, in lieu thereof, a replacement Note in favor of such Lender, in the
same principal amount thereof and otherwise of like tenor.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage of the applicable Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall, at the option of the Administrative
Agent, be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    Funding by Lenders; Presumption by Administrative Agent.
(I)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBO Rate Loans (or in the case
of any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by




--------------------------------------------------------------------------------




the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the LC Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent promptly shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Revolving Lenders
hereunder to make Revolving Loans and to fund participations in Letters of
Credit and Swing Line Loans are several and not joint. The obligation of the
FILO Lenders hereunder to make FILO Loans are several and not joint. The
obligations of the Lenders hereunder to make payments pursuant to Section
10.04(c) and Section 9.14 are several and not joint. The failure of any Lender
to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) or Section 9.14 on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 10.04(c) or Section 9.14.
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of, interest on, or other amounts with respect




--------------------------------------------------------------------------------




to, any of the Obligations resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Obligations greater than its Pro Rata
share thereof as provided herein (including in contravention of the priorities
of payment set forth in Section 2.05(f) or Section 8.03, as applicable), then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably and in the priorities set forth in Section 2.05(f) or Section
8.03, as applicable, provided, that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender and repayment of FILO Loans on each FILO
Payment Date), (y) the application of Cash Collateral provided for in Section
2.16 or (z) any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Committed Loans or subparticipations
in LC Obligations or Swing Line Loans to any assignee or participant, other than
to the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 2.13 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Settlement Among Lenders.
(a)    The amount of each Revolving Lender’s Applicable Percentage of
outstanding Revolving Loans (including outstanding Swing Line Loans), shall be
computed weekly (or more frequently in the Administrative Agent’s reasonable
discretion) and shall be adjusted upward or downward based on all Revolving
Loans (including Swing Line Loans) and repayments of Loans (including Swing Line
Loans) received by the Administrative Agent as of 3:00 p.m. on the first
Business Day (such date, the “Revolving Settlement Date”) following the end of
the period specified by the Administrative Agent. To the extent required under
Section 2.14(c), the amount of each FILO Lender’s Applicable Percentage of
outstanding FILO Loans, shall be computed on the first and last day of each FILO
Draw Period and on the date of any termination or reduction of the Aggregate
FILO Facility Commitments (or more frequently in the Administrative Agent’s
reasonable discretion) and shall be adjusted upward or downward based on all
FILO Loans and repayments of FILO Loans received by the Administrative Agent as
of 3:00 p.m. on the first Business Day (such date, the “FILO Settlement Date”)
following the end of the period specified by the Administrative Agent.
(b)    The Administrative Agent shall deliver to each of the Revolving Lenders
promptly after a Revolving Settlement Date a summary statement of the amount of
outstanding Committed Loans under the Revolving Credit Facility for the period
and the amount of repayments received for the period. As reflected on the
summary statement, (i) the Administrative Agent shall transfer to each Revolving
Lender its Applicable Percentage of repayments, and (ii) each Revolving Lender
shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Revolving Lender, such amounts as
are necessary to insure that, after giving effect to all such transfers, the
amount of Committed Loans made by each Revolving




--------------------------------------------------------------------------------




Lender under the Revolving Credit Facility shall be equal to such Lender’s
Applicable Percentage of all Committed Loans under the Revolving Credit Facility
outstanding as of such Revolving Settlement Date. If the summary statement
requires transfers to be made to the Administrative Agent by the Revolving
Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each Revolving Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Revolving Lender shall not have
so made its transfer to the Administrative Agent, such Lender agrees to pay to
the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.
(c)    The Administrative Agent shall deliver to each of the FILO Lenders
promptly after a FILO Settlement Date on which any FILO Loans remain outstanding
a summary statement of the amount of outstanding Committed Loans under the FILO
Facility for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Administrative Agent shall transfer
to each FILO Lender its Applicable Percentage of repayments, and (ii) each FILO
Lender shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each FILO Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each FILO Lender under the FILO Facility shall be
equal to such Lender’s Applicable Percentage of all Committed Loans under the
FILO Facility outstanding as of such FILO Settlement Date. If the summary
statement requires transfers to be made to the Administrative Agent by the FILO
Lenders and is received prior to 1:00 p.m. on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 1:00 p.m., then no later than 3:00 p.m. on the next
Business Day. The obligation of each FILO Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any FILO Lender shall not have so
made its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing.
2.15    Increase in Revolving Credit Facility Commitments.
(a)    Request for Increase. Provided no Event of Default then exists and no
Default would arise therefrom, at any time and from time to time after the
FirstSecond Amendment Effective Date, upon notice to the Administrative Agent
(which shall promptly notify the Revolving Lenders), the Lead Borrower may
request an increase in the Aggregate Commitments under the Revolving Credit
Facility by an amount (for all such requests) not exceeding $100,000,000 in the
aggregate; provided, that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Lead Borrower may make a maximum of
four (4) such requests. At the time of sending such notice, the Lead Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).




--------------------------------------------------------------------------------




(b)    Revolving Lender Elections to Increase. Each Revolving Lender shall
notify the Administrative Agent within such time period set forth in (a) above
whether or not it agrees to increase its Commitment and, if so (each an
“Increased Commitment Lender”), whether by an amount equal to, greater than, or
less than its Applicable Percentage of such requested increase. Any Revolving
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment. No Lender shall be obligated to
agree to increase its Commitment under this Section 2.15.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Revolving Lenders’ responses to each request made in this Section 2.15. To
achieve the full amount of a requested increase and subject to the approval of
the Administrative Agent, the LC Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), to the extent that any existing
Lender declines to increase its Revolving Credit Commitments, or declines to
increase its Revolving Credit Commitments to the amount requested by the Lead
Borrower, the Administrative Agent or its Affiliates, in consultation with the
Lead Borrower, will use its reasonable efforts to arrange for other Eligible
Assignees to become a Revolving Lender hereunder and to issue commitments in an
amount equal to the amount of the increase in the Aggregate Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (and the
Lead Borrower may also invite additional Eligible Assignees to become Lenders)
(each such Eligible Assignee issuing a commitment and becoming a Lender, an
“Additional Commitment Lender”), provided, however, that without the consent of
the Administrative Agent, at no time shall the Revolving Commitment of any
Additional Commitment Lender be less than $10,000,000.
(d)    Effective Date and Allocations. If the Aggregate Commitments under the
Revolving Credit Facility are increased in accordance with this Section 2.15,
the Administrative Agent and the Lead Borrower shall determine the effective
date (the “Increase Effective Date”) of such increase (such increase, a
“Commitment Increase”). The Administrative Agent shall promptly notify the Lead
Borrower and the Lenders of the final allocation of such Commitment Increase and
the Increase Effective Date and on the Effective Date (i) the Aggregate
Commitments with respect to the Revolving Credit Facility under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Revolving Credit Commitments and
Applicable Percentages of the Revolving Lenders.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Lead Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions, if necessary, adopted by
such Loan Party approving or consenting to such Commitment Increase, and (B) in
the case of the Borrowers, certifying that, before and after giving effect to
such Commitment Increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (ii)
the Borrowers, the Administrative Agent, and any Additional Commitment Lender
shall have executed and delivered a joinder to the Loan Documents in such form
as the Administrative Agent shall reasonably require; (iii) the Borrowers shall
have paid such fees and other compensation to the Additional Commitment Lenders
and the Increased Commitment Lenders as the Administrative Agent, the Lead
Borrower, such Additional Commitment Lenders and such Increased Commitment
Lenders shall agree; (iv)




--------------------------------------------------------------------------------




the Borrowers shall have paid such arrangement fees to the Administrative Agent
(or one or more of its Affiliates, as applicable) as the Lead Borrower and the
Administrative Agent or such Affiliate may agree; (v) the Borrowers shall
deliver to the Administrative Agent and the Lenders an opinion or opinions, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Borrowers reasonably satisfactory to the Administrative Agent and
dated such date with respect to the Loan Documents and the other documents,
agreements and instruments then executed and the transactions contemplated
thereby; (vi) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested; and (vii) no Default exists; and (viii) (x)
upon the reasonable request of any Additional Commitment Lender made at least
five (5) days prior to the Increase Effective Date, the Lead Borrower shall have
provided to such Additional Commitment Lender, and such Additional Commitment
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, and (y) at least five (5) days prior to the Increase Effective
Date, any Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Additional
Commitment Lender that so requests, a Beneficial Ownership Certification in
relation to such Loan Party. The Borrowers shall prepay any Committed Loans
under the Revolving Credit Facility outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05 to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section 2.15).
(f)    Terms of Commitment Increase. Any Commitment Increase contemplated by the
provisions of this Section 2.15 shall, except as provided in Section
2.15(e)(iii) and (e)(iv), bear interest and be entitled to fees and other
compensation on the same basis as all other Revolving Credit Commitments.
(g)    Conflicting Provisions. This Section 2.15 shall supersede any provisions
in Section 2.13 or Section 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the LC Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an LC Borrowing, (ii) as of the Letter of Credit Expiration Date,
any LC Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender, the Borrowers shall immediately (in the
case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Collateral Agent, the Administrative Agent or the
LC Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.17(b) and any
Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Collateral Agent, for the benefit of the Administrative
Agent, the LC Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent or the Collateral Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent,




--------------------------------------------------------------------------------




the Collateral Agent or the LC Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent or the
Collateral Agent, pay or provide to the Collateral Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America except that, other than during the continuance of an Event of Default,
Permitted Investments of the type listed in Section 7.02(b) may be made at the
request of the Lead Borrower at the option and in the reasonable discretion of
the Collateral Agent (and at the Borrowers’ risk and expense) and interest or
profits, if any, on such investments shall accumulate in such account. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Section
2.03, Section 2.05, Section 2.17 or Section 8.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific LC Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent, the Collateral Agent and the LC
Issuer that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the LC Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
pro rata payment of any amounts owing by such Defaulting Lender to the Agents
hereunder; second, if such Defaulting Lender




--------------------------------------------------------------------------------




is a Revolving Lender, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the LC Issuer or Swing Line Lender hereunder;
third, if such Defaulting Lender is a Revolving Lender, to Cash Collateralize
the LC Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Lead Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Revolving Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, as the Lead Borrower may request (so long as no Default or Event
of Default exists), the funding of any FILO Loan in respect which such
Defaulting Lender has failed to fund its portion thereof as required by the
Agreement, as determined by the Administrative Agent; sixth, if so determined by
the Administrative Agent and the Lead Borrower, to be held in a deposit account
and released pro rata in order (x) to satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Revolving Lender, to Cash Collateralize the LC
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; seventh, to the payment of any amounts owing to the Lenders,
the LC Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; eighth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and last, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that if (x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or LC Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) or Section 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the Stated Amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.




--------------------------------------------------------------------------------




(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in LC Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.17(b) below, (y) pay to the LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such LC
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
(a)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in LC Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders under the
Revolving Credit Facility in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
outstanding principal amount of Revolving Loans and participation in LC
Obligations and Swing Line Loan of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(b)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the LC Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.
(c)    Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent,
the Collateral Agent, the Swing Line Lender and the LC Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(b)), whereupon such Lender will cease to
be a Defaulting Lender; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
2.18    FILO Facility.
(a)    FILO Loans. Subject to the terms and conditions set forth herein, each
FILO Lender severally agrees to make loans (each such loan, a “FILO Loan”) to
the Borrowers from time to time, on the first day of each FILO Draw Period or,
if the conditions precedent to the making of any FILO Loan have not been




--------------------------------------------------------------------------------




satisfied or waived in accordance with Section 2.18(c) (the “FILO Borrowing
Conditions”) as of such date, on the first Business Day during such FILO Draw
Period that the FILO Borrowing Conditions have been satisfied or waived in
accordance herewith, in an aggregate outstanding amount equal to the Aggregate
FILO Facility Commitments as of such date; provided, that in no event shall the
principal amount of the FILO Loans of any FILO Lender exceed its FILO Facility
Commitment.
(b)    Borrowings and Repayment. Borrowers shall borrow 100% of the Aggregate
FILO Facility Commitments on each date specified in Section 2.18(a) and, except
as otherwise required under Section 2.05(c), shall not prepay or repay FILO
Loans until the next applicable FILO Facility Payment Date. On each FILO
Facility Payment Date, the Borrowers shall repay in full in cash all outstanding
FILO Loans. No FILO Loans may be borrowed or remain outstanding on any day that
does not occur during a FILO Draw Period. FILO Loans may be Base Rate Loans or
LIBO Rate Loans, as further provided herein.
(c)    FILO Borrowing Conditions. As a condition precedent to each Committed
Borrowing of a FILO Loan, (i) all conditions specified in Section 4.02 shall
have been satisfied, (ii) no Overadvance shall be outstanding, (iii) as of the
date of the Committed Borrowing of such FILO Loan, no Cash Dominion Trigger
Period shall be in effect, (iv) during the most recent period from September 1
through November 15 preceding the date of such proposed Committed Borrowing, the
outstanding amount of Revolving Loans shall not have exceeded $200,000,000 on
any day for at least thirty (30) consecutive days during such period and (v)
Consolidated EBITDA (adjusted to give pro forma effect to the First Amendment
Acquisition in accordance with Section 1.07) minus Restricted Payments
(excluding (x) Restricted Payments made by the Lead Borrower or the Acquired
Companies prior to the First Amendment Effective Date and (y) Specified Tax
Payments) shall have equaled at least $100,000,000the Applicable FILO
Availability Threshold for the Measurement Period ended on the last day of the
calendar month that most recently ended at least sixty (60) days prior to the
first day of the applicable FILO Draw Period.
(d)    FILO Borrowing Requests. Each Committed Borrowing of FILO Loans shall be
made upon the Lead Borrower’s irrevocable (except as otherwise provided in
Section 3.03) notice to the Administrative Agent pursuant to a Committed Loan
Notice, which shall be delivered at least three (3) Business Days and not more
than ten (10) Business Days prior to the first day of each applicable FILO Draw
Period; provided, that if the Lead Borrower fails to deliver such a Committed
Loan Notice at least three (3) Business Days prior to the commencement of any
applicable FILO Draw Period, it automatically shall be deemed to have delivered
such a Committed Loan Notice two (2) Business Days prior to such date requesting
that all FILO Loans available be advanced as Base Rate Loans on the first
Business Day of such FILO Draw Period. Each such Committed Loan Notice must be
received by the Administrative Agent not later than 1:00 p.m. three (3) Business
Days prior to the requested date of any Borrowing of LIBO Rate Loans.
(e)    Automatic Reductions in Aggregate FILO Facility Commitments.
Notwithstanding anything herein to the contrary, as of the first day of each
period specified in the definition of the Aggregate FILO Facility Commitments,
the aggregate amount thereof automatically and permanently shall be reduced to
the amount so specified in such definition. In addition, unless all of the FILO
Lenders otherwise agree in writing, if the Borrowers incur any Permitted Senior
Debt in accordance herewith, the proceeds of such Permitted Senior Debt shall be
used to prepay any outstanding FILO Loans at such time in accordance with
Section 2.05(g) and the Aggregate FILO Facility Commitments automatically shall
be permanently reduced dollar for dollar by the aggregate principal amount of
such Permitted Senior Debt or, if such amount exceeds the amount of the
Aggregate FILO Facility Commitments, the Aggregate FILO Facility Commitments
shall be permanently reduced to zero,




--------------------------------------------------------------------------------




as the case may be, as of the later of (i) the date such Permitted Senior Debt
is incurred and (ii) if a FILO Draw Period is then in effect, the last day of
such FILO Draw Period.
(f)    Use of Proceeds. The proceeds of each FILO Loan may be applied to any use
permitted under Section 6.11 and, for the avoidance of doubt, may be used to
prepay Credit Extensions under the Revolving Credit Facility.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions




--------------------------------------------------------------------------------




applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of Section 3.01(a), each Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Each Loan Party shall, and does hereby, jointly and severally indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
LC Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the LC Issuer, shall be
conclusive absent manifest error. Each Loan Party shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or the LC Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and the LC Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the LC Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and each Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and each Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the LC Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the LC Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the LC Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority as provided in this Section 3.01,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.




--------------------------------------------------------------------------------




(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Lead Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit N-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section




--------------------------------------------------------------------------------




881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit N-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(f)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.




--------------------------------------------------------------------------------




(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the LC Issuer, or have any obligation to pay to
any Lender or the LC Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or the LC Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided,
that the Borrowers, upon the request of the Recipient, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrowers pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the LC Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension, or to determine or charge interest rates based upon the LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on written notice thereof by such Lender to
the Lead Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue LIBO Rate Loans or to convert Base Rate
Committed Loans to LIBO Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Lead Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
LIBO Rate Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative




--------------------------------------------------------------------------------




Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBO Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a LIBO Rate Loan or a conversion to
or continuation thereof, (ai) the Administrative Agent determines that (iA)
Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such LIBO
Rate Loan, or (iiB) (x) adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan or in connection with an existing or proposed Base Rate
Loan and (y) the circumstances described in Section 3.03(c)(i) do not apply (in
each case with respect to this clause (a) (i) above, “Impacted Loans”), or (bii)
the Administrative Agent or the Required Lenders determine that for any reason
the LIBO Rate for any requested Interest Period with respect to a proposed LIBO
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such LIBO Rate Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain LIBO Rate Loans shall be suspended, (to the extent of the
affected LIBO Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the LIBO Rate
component of the Base Rate, the utilization of the LIBO Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (or, in the case of a determination by the Required Lenders
described in clause (ii) of this Section 3.03(a), until the Administrative Agent
upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans (to the extent of the affected
LIBO Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this sectionSection 3.03(a), the
Administrative Agent and the affected Lenders, in consultation with the Lead
Borrower, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (i) of Section 3.03(a) of the
first sentence of this section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Lead Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:




--------------------------------------------------------------------------------




(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) of this Section 3.03(c) exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, (to the extent of the
affected LIBO Rate Loans or Interest Periods), and (y) the LIBO Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans (to the extent of the affected
LIBO Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration




--------------------------------------------------------------------------------




of such LIBOR Successor Rate exists, in such other manner of administration as
the Administrative Agent determines is reasonably necessary in connection with
the administration of this Agreement).
3.04    Increased Costs; Reserves on LIBO Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate) or the LC Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBO Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the LC Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the LC Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the LC
Issuer, the Borrowers will pay to such Lender or the LC Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any Lending Office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the LC Issuer, to a level below that
which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrowers will pay to such Lender or the
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the LC
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the LC Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Lead Borrower
shall be




--------------------------------------------------------------------------------




presumptively correct absent manifest error. The Borrowers shall pay such Lender
or the LC Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided, that the Borrowers shall not be required
to compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the LC Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180 days period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided, that
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or
(c)    any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.




--------------------------------------------------------------------------------




3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrowers through any Lending Office, provided, that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any Indemnified Taxes or additional amount to any Lender, or LC
Issuer or any Governmental Authority for the account of any Lender or LC Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender or LC Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or LC
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or Section 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or LC Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or LC Issuer, as the case may be. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender or LC Issuer, as the case may be, in connection with any such designation
or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
3.06(a), the Borrowers may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Secured Obligations hereunder and resignation of the Administrative Agent.
3.08    Designation of Lead Borrower as Borrowers’ Agent.
Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent to obtain Credit Extensions, the proceeds of which shall
be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.
(a)    Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Secured Obligations of each
of the other Borrowers.
(b)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Credit Party
shall have any obligation to see to the application of such proceeds therefrom.




--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    Conditions of Initial Credit Extension. The obligation of the LC Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;
(ii)    a Note executed by the Borrowers in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(iv)    copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
(v)    a favorable opinion of each of Arnold & Porter LLP, counsel to the Loan
Parties, and Cravath, Swaine & Moore LLP, counsel to the Loan Parties, in each
case, addressed to the Administrative Agent and each Lender and as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request (including, without limitation, with respect to
enforceability, due authorization and perfection of the Liens in favor of the
Collateral Agent);
(vi)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in clauses (a), (b) and (c) of
Section 4.02 have been satisfied (after giving effect to the consummation of the
transactions contemplated under this Agreement and the other Loan Documents on
the Closing Date (including any Loans made or Letters of Credit issued
hereunder)), (B) that there has been no event or circumstance since May 2, 2015,
that has had or could be reasonably expected to have, either individually or in
the aggregate, a Material Adverse Effect, (C) either that (1) no consents,
licenses or approvals are required in connection with the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect, (D)
there have not been any material change in the capital structure and
capitalization of the Lead Borrower




--------------------------------------------------------------------------------




and its Subsidiaries from the Initial Cap Table, (E) that executed copies of the
Spin-Off Agreements are attached thereto and (F) that the Spin-Off shall have
occurred, and the senior credit facilities of the B&N Parties have closed on or
substantially simultaneously with the Closing Date;
(vii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Collateral Agent required
under the Loan Documents have been obtained and are in effect;
(viii)    a certificate from the chief financial officer of the Lead Borrower,
satisfactory in form and substance to the Administrative Agent, attesting to the
Solvency of the Loan Parties on a consolidated basis as of the Closing Date
after giving effect to the transactions contemplated hereby;
(ix)    the Security Documents, each duly executed by the applicable Loan
Parties;
(x)    all other Loan Documents, each duly executed by the applicable Loan
Parties; and
(xi)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent and the Arrangers to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded,
in each case, to the reasonable satisfaction of the Collateral Agent and the
Arrangers.
(b)    Not less than $100,000,000 in Aggregate Commitments shall have been
received from Lenders other than the Lead Lenders executing this Agreement.
(c)    After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment (including, without
limitation, the Existing Letters of Credit), Availability shall be not less than
$150,000,000.
(d)    The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date and relating to the fiscal month ended on July 4, 2015,
duly executed by a Responsible Officer of the Lead Borrower.
(e)    All fees required to be paid to the Agents or the Arrangers on or before
the Closing Date shall have been paid in full, and all fees required to be paid
to the Lenders on or before the Closing Date shall have been paid in full.
(f)    The Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).
(g)    The Lead Lenders shall be reasonably satisfied with the terms and
conditions, taken as a whole, of the Spin-Off Agreements to the extent material
to the interests of the Lenders.




--------------------------------------------------------------------------------




(h)    The Spin-Off shall have occurred, and the senior credit facilities of the
B&N Parties shall close on or substantially simultaneously with the Closing
Date.
(i)    The payoff of the Existing Credit Agreement (including the termination of
commitments thereunder and agreements to terminate, or assign to the Collateral
Agent for the benefit of the Secured Parties, all Liens arising thereunder)
shall be effected on the Closing Date in accordance with the terms and
conditions of the Payoff Letter (including, if applicable, the provision of cash
collateral or a Letter of Credit with respect to any Letters of Credit then
issued and outstanding under the Existing Credit Agreement).
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Conversion/Continuation
Notice requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) and of each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:
(a)    The representations and warranties of the Lead Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, (i) which are qualified by materiality shall be true and correct,
and (ii) which are not qualified by materiality shall be true and correct in all
material respects, in each case, on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent consolidated statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    After giving effect to such Credit Extension, (i) the Total Outstandings
under the Revolving Credit Facility will not exceed the Loan Cap and (ii) the
Total Outstandings under the Facilities will not exceed the Aggregate Loan Cap.
(d)    The Administrative Agent and, if applicable, the LC Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Section 4.02(a) through Section 4.02(c) have been satisfied on and
as of the date of the applicable Credit Extension. The conditions set forth in
this Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all Loans,
and LC Advances and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the




--------------------------------------------------------------------------------




failure of the Loan Parties to comply with the provisions of clauses (a), (b) or
(d) of this Article IV are agreed to by the Administrative Agent; provided,
however, that, if the Administrative Agent has actual knowledge that any
Specified Default or any Event of Default under Section 6.13 shall have occurred
and be continuing, the Administrative Agent shall cease making Committed Loans
unless the Required Lenders otherwise direct in writing; provided, further, that
the making of any such Loans or the issuance of any Letters of Credit shall not
be deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights of the Credit
Parties as a result of any such failure to comply.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is a
corporation, limited liability company, partnership or limited partnership, duly
organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
permits, authorizations, consents and approvals to (i) own, lease or operate its
assets and carry on its business as now conducted and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, where applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the ClosingSecond
Amendment Effective Date, each Loan Party’s name as it appears in official
filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; (c) result in or
require the creation of any Lien upon any asset of any Loan Party (other than
Permitted Encumbrances); or (d) violate any Law.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b) such as have been obtained or made and are in
full force and effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. This Agreement constitutes, and each other Loan Document
when so delivered will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable




--------------------------------------------------------------------------------




bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; provided,
that the application of Write-Down and Conversion Powers by any EEA Resolution
Authority (or the public announcement of the impending application of such
powers) with respect to any liabilities of a Loan Party under any Loan Document
shall be deemed a breach of this representation.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Lead Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(b)    The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries most recently delivered in accordance with Section 6.01(b), and the
related Consolidated statements of income or operations, Shareholders’ Equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.
(c)    Since the date of the Audited Financial Statements dated May 2, 2015,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
(d)    The Consolidated balance sheet and statements of income and cash flows of
the Lead Borrower and its Subsidiaries delivered pursuant to Section 6.01(d)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Loan
Parties’ reasonable estimate of its future financial performance (it being
understood that such forecasted financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that results may differ and that such differences may be material).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
5.07    No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.




--------------------------------------------------------------------------------




5.08    Ownership of Property; Liens. Each of the Loan Parties has good record
and marketable title in fee simple to or valid leasehold interests in or other
rights to use or operate, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets used in the ordinary conduct of its business, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
5.09    [Intentionally Omitted.].
5.10    Insurance. The properties (including, without limitation, all
Collateral) of the Loan Parties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Loan Parties (other than any
Permitted Self-Insurance Program), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate. Schedule 5.10 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties as of the ClosingSecond Amendment Effective
Date. As of the ClosingSecond Amendment Effective Date, each insurance policy
listed on Schedule 5.10 , and, thereafter, each insurance policy reflected on an
Accord Certificate or other evidence of insurance most recently delivered to the
Administrative Agent in accordance herewith is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.
5.11    Taxes. The Loan Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings being diligently conducted, for which adequate reserves have been
provided in accordance with GAAP, as to which Taxes no material Lien has been
filed and which contest effectively suspends the collection of the contested
obligation and the enforcement of any Lien securing such obligation. There is no
proposed tax assessment against any Loan Party that would, if made, be
reasonably expected to have a Material Adverse Effect. No Loan Party is a party
to any tax sharing agreement other than (i) the tax sharing agreement between
Lead Borrower and certain of its Subsidiaries and (ii) that certain Tax Matters
Agreement, dated as of the date hereof, between the Lead Borrower and BNED.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code is pending or in effect
with respect to any Plan, except to the extent any failure to make such
contribution would not reasonably be expected to have a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary




--------------------------------------------------------------------------------




responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.
(c)    (i)    Except as set forth in Schedule 5.12, (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except in each case to the extent the occurrence of any event
described in the foregoing clauses (i) through (iv) could not reasonably be
expect to have a Material Adverse Effect.
5.13    Subsidiaries; Equity Interests. As of the ClosingSecond Amendment
Effective Date, the Loan Parties have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each such Subsidiary. As of the ClosingSecond Amendment Effective
Date, (a) all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned by a Loan Party
(or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens, (b) except as set forth in Schedule
5.13, there are no outstanding rights to purchase any Equity Interests in any
Subsidiary and (c) the Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.
5.14    Margin Regulations; Investment Company Act.
(a)    No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB. Following the application of the proceeds of each Borrowing
or drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrowers only or of the Borrowers and their Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or Section
7.05 or subject to any restriction contained in any agreement or instrument
between any Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.
(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
5.15    Disclosure. The reports, financial statements, certificates and other
written information furnished and prepared by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole, do not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements




--------------------------------------------------------------------------------




therein, in the light of the circumstances under which they were made, not
materially misleading; provided, that with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time (it
being understood that such projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Loan Parties,
that no assurance is given that any particular forecasts will be realized, that
actual results may differ and that such differences may be material).
5.16    Compliance with Laws. Each of the Loan Parties is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.17    Intellectual Property; Licenses, Etc. Except as would not reasonably be
expected to have a Material Adverse Effect, (a) the Loan Parties own, or possess
the right to use, all the Intellectual Property that is reasonably necessary for
the operation of their respective businesses, and (b) to the knowledge of any
Responsible Officer, no Loan Party has infringed upon any Intellectual Property
rights held by any other Person.
5.18    Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party pending or, to the knowledge of
any Loan Party, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the Loan
Parties comply with the Fair Labor Standards Act and any other applicable
federal, state, local or foreign Law dealing with such matters except to the
extent that any such violation could not reasonably be expected to have a
Material Adverse Effect. No Loan Party has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law, except as
could not reasonably be expected to have a Material Adverse Effect. All payments
due from any Loan Party, or for which any claim may be made against any Loan
Party, on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party, except as could not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 5.18
no Loan Party is a party to or bound by any collective bargaining agreement.
There are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party has made a pending
demand for recognition in each case which could individually or in the aggregate
be reasonably expected to result in a Material Adverse Effect. There are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party pending or, to the knowledge of any Loan Party, threatened to be filed
with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party which could, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect. The
consummation of the transactions contemplated by the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party is
bound except as could not reasonably be expected to have individually or in the
aggregate, a Material Adverse Effect.
5.19    Security Documents. The Security Documents create in favor of the
Collateral Agent, for the benefit of the Credit Parties referred to therein, a
legal, valid, continuing and enforceable security interest in the Collateral (as
defined in the Security Agreement), the enforceability of which is subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in the




--------------------------------------------------------------------------------




Perfection Certificate. Upon such filings and/or the obtaining of “control,” the
Collateral Agent will have a perfected Lien on, and security interest in, to and
under all right, title and interest of the grantors thereunder in all Collateral
that may be perfected by filing, recording or registering a financing statement
or analogous document (including without limitation the proceeds of such
Collateral subject to the limitations relating to such proceeds in the UCC) or
by obtaining control, under the UCC (in effect on the date this representation
is made) in each case prior and superior in right to any other Person, except in
the case of Liens permitted under clauses (c), (d), (f), (h), (m) or (p) (with
respect to Excluded Assets) of Section 7.01 hereof.
5.20    Solvency. After giving effect to the transactions contemplated by this
Agreement, and before and after giving effect to each Credit Extension, the Loan
Parties, on a consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.
5.21    Deposit and Securities Accounts; Credit Card Arrangements.
(a)    Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the ClosingSecond Amendment Effective Date, which
Schedule includes, with respect to each DDA (i) the name and address of and
contact person at the depository; (ii) the account number(s) maintained with
such depository; and (iv) the identification of each Blocked Account Bank.
(b)    Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the ClosingSecond Amendment Effective Date to which any Loan Party is a
party with respect to the processing and/or payment to such Loan Party of the
proceeds of any credit card charges for sales made by such Loan Party.
(c)    Annexed hereto as Schedule 5.21(c) is a list describing each securities
account of the Loan Parties as of the ClosingSecond Amendment Effective Date
which schedule includes, with respect to each securities account, (i) the name
and address of the applicable securities intermediary, (ii) a description and
value of all property held therein and (iii) the account numbers and name of
such accounts.
5.22    Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.
5.23    Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier which could reasonably be expected to have a Material Adverse Effect.
5.24    Storage Locations. Subject to Section 6.12(b), there are no warehouse or
other storage or distribution facilities leased by the Loan Parties (excluding
Stores) in which, in the aggregate, more than $10,000,000 of Inventory is or may
be located from time to time and with respect to which the Loan Parties have not
caused to be delivered to the Administrative Agent a Collateral Access
Agreement.
5.25    OFAC. No Loan Party, nor any of its Subsidiaries, nor, to the knowledge
of any Loan Party its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
majority owned or controlled by any individual or entity that is (i) currently
the target of any Sanctions , (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.




--------------------------------------------------------------------------------




5.26    Anti-Corruption Laws. None of the Loan Parties or their Subsidiaries
have breached the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, or any other similar anti-corruption legislation in other
jurisdictions the effect of which breach is or could reasonably be expected to
be material to the Loan Parties, taken as a whole, and the Loan Parties and
their Subsidiaries have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
5.27    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Obligation hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) shall not be Fully
Satisfied, the Loan Parties shall:
6.01    Financial Statements. Deliver to the Administrative Agent, in form and
detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Lead Borrower (plus, if requested by Lead Borrower in
writing on or prior to such date, up to an additional five (5) Business Days
thereafter), a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Year, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Lead Borrower
(plus, if requested by Lead Borrower in writing on or prior to such date, up to
an additional five (5) Business Days thereafter), a balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and the
related Consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such Fiscal Quarter and for the portion of the Lead
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) the corresponding Fiscal Quarter of the previous Fiscal
Year and (B) the corresponding portion of the previous Fiscal Year, all in
reasonable detail, such Consolidated statements to be certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Quarter in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;
(c)    as soon as available, but in any event within 30 days after the end of
each Fiscal Month of each Fiscal Year (excluding the end of any Fiscal Month
which is also the end of a Fiscal Quarter) (plus, if requested by Lead Borrower
in writing on or prior to such date, up to an additional two (2) Business Days
thereafter), a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Month, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Month, and for the portion of the Lead Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) the
corresponding Fiscal Month of the previous Fiscal Year and (B)




--------------------------------------------------------------------------------




the corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;
(d)    as soon as available, but in any event not more than 60 days after the
end of each Fiscal Year of the Lead Borrower (plus, if requested by Lead
Borrower in writing on or prior to such date, up to an additional five (5)
Business Days thereafter), forecasts prepared by management of the Lead
Borrower, in form reasonably satisfactory to the Administrative Agent, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries, as well as projected
Availability, on a monthly basis for the immediately following Fiscal Year
(including the Fiscal Year in which the Maturity Date occurs), and as soon as
available, any significant revisions to such forecast with respect to such
Fiscal Year.
The Administrative Agent and the Lenders acknowledge and agree that
notwithstanding the allotted time periods for monthly delivery of financial
statements and Compliance Certificates set forth in Section 6.01(c) and Section
6.02(a), the time periods for delivering such financial statements and
Compliance Certificates for the months of April and May of each Fiscal Year
shall be extended by 30 days for April and 15 days for May (each an “Extension
Period”); provided, that no prepayment of Indebtedness, Acquisition, Restricted
Payment, Investment or other transaction or payment permitted hereunder based
upon a calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated
Adjusted Fixed Charge Coverage Ratio shall be permitted during any Extension
Period if the applicable financial statements and Compliance Certificates for
such periods have not been delivered.
6.02    Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(a)    concurrently with the delivery of the financial statements referred to in
each of Section 6.01(a), Section 6.01(b) and Section 6.01(c), (i) a duly
completed Compliance Certificate signed by a Responsible Officer of the Lead
Borrower, (ii) a certificate setting forth any change in generally accepted
accounting principles used in the preparation of such financial statements,
(iii) a copy of management’s discussion and analysis with respect to such
financial statements, (iv) a certification as to the Borrowers’ compliance with
Section 7.15 at all times since the date of the last Compliance Certificate
delivered pursuant hereto or, in the case of the first Compliance Certificate
delivered after the Closing Date, the Closing Date and (v) a certificate signed
by a Responsible Officer of the Lead Borrower (A) identifying each Immaterial
Subsidiary and its jurisdiction of formation (other than, so long as no Cash
Dominion Trigger Period exists, any Immaterial Subsidiary that does not have any
material assets or material liabilities and conducts no material operations) and
(B) certifying that (1) the total assets of all Immaterial Subsidiaries, as of
the end of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) hereof, is less
than five percent (5.0%) of the Consolidated total assets of the Lead Borrower
and its Subsidiaries, (2) no Immaterial Subsidiary owns any assets included in
the Borrowing Base, and (3) the gross revenues of all Immaterial Subsidiaries
for the Measurement Period ended the last Fiscal Month included in such
financial statements is less than five percent (5.0%) of the Consolidated gross
revenues of the Lead Borrower and its Subsidiaries for such Measurement Period,
in each case as determined in accordance with GAAP;
(b)    on or before (i) the 22nd day of the last Fiscal Month in each Fiscal
Year of the Lead Borrower and (ii) the 15th day of each other Fiscal Month (or,
if such day is not a Business Day, on the next succeeding Business Day) or in
each case such later Business Day as the Administrative Agent may agree in its




--------------------------------------------------------------------------------




reasonable discretion (not to exceed five additional calendar days), a
certificate in the form of Exhibit F (a “Borrowing Base Certificate”) showing
the Borrowing Base as of the close of business as of the last day of the
immediately preceding Fiscal Month, each Borrowing Base Certificate to be
certified as complete and correct by a Responsible Officer of the Lead Borrower;
provided, that during any Cash Dominion Trigger Period, such Borrowing Base
Certificate shall be delivered no later than the third Business Day (or, if
agreed by the Administrative Agent in its reasonable discretion, the fourth
Business Day) of each week; provided, further, that upon consummation of any
Permitted Disposition of any Eligible Inventory (other than sales of Inventory
in the ordinary course of business) giving rise to a mandatory prepayment in
accordance with Section 2.05(e), upon request of the Administrative Agent, the
Lead Borrower shall promptly furnish an updated Borrowing Base Certificate
reflecting the Borrowing Base after giving effect to such Disposition;
(c)    no more than ten (10) Business Days after receipt thereof, copies of any
detailed audit reports, final management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of any
Loan Party by its Registered Public Accounting Firm in connection with the
accounts or books of the Loan Parties or any Subsidiary, or any audit of any of
them, including, without limitation, specifying any Internal Control Event and,
promptly, after request by the Administrative Agent therefor, updates on the
status of any remediation of any such Internal Control Event;
(d)    promptly upon the filing thereof, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Loan Parties, and copies of all annual, regular, periodic and special
reports and registration statements which any Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934 or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
(e)    upon the renewal of any insurance policy of the Loan Parties, evidence of
insurance reasonably satisfactory to the Collateral Agent, summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party, and as soon as available, but in any event within 30 days after such
renewal, a certificate of such insurance coverage;
(f)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and
(g)    promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.01(c) or Section 6.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf at www.sec.gov or otherwise on an Internet or intranet
website, if any, in each case to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by




--------------------------------------------------------------------------------




the Administrative Agent); provided, that the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates or the respective securities or any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Loan Parties hereby agree that (w) all Borrower
Materials that are to be made available to the Public Lenders shall either have
been identified as being previously or contemporaneously filed with the SEC or
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by identifying Borrower Materials as being filed with the SEC or marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arranger, the LC Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials identified as being filed with the SEC or marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not either identified
as being filed with the SEC or marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
6.03    Notices. Promptly, unless expressly indicated otherwise, notify the
Administrative Agent:
(a)    of the occurrence of (i) any Specified Default and (ii) upon a
Responsible Officer obtaining actual knowledge thereof, any Default other than a
Specified Default;
(b)    immediately upon obtaining actual knowledge thereof, any Cash Dominion
Trigger Event described in clause (b) of the definition thereof or any Diligence
Trigger Event described in clause (b) of the definition thereof;
(c)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (to the extent each of the following has
resulted or could reasonably be expected to result in a Material Adverse
Effect): (i) breach or non-performance of, or any default with respect to
Material Indebtedness of any Loan Party; (ii) any material dispute, litigation,
investigation, proceeding or suspension between any Loan Party and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting any Loan Party;
(d)    of the occurrence of any ERISA Event;




--------------------------------------------------------------------------------




(e)    any Disposition of Collateral that could reasonably be expected to give
rise to a mandatory prepayment under Section 2.05(e) or issuance of any Equity
Interests to any Person (other than an Affiliate of such Person);
(f)    any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;
(g)    of the Public Accountants’ determination (in connection with its
preparation of its report under Section 6.01(a)) or the Lead Borrower’s
determination of the occurrence or existence of any Internal Control Event;
(h)    of the formation or acquisition of any Subsidiary required to become a
Loan Party hereunder;
(i)    of any change in the name, corporate form or state of organization of any
Loan Party or any change in the name or names under which any Loan Party’s
Business is transacted;
(j)    immediately upon receipt of notice thereof, of the filing of any Lien
against any Loan Party for unpaid Taxes against any material portion of the
Collateral; and
(k)    of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property (other than Permitted
Encumbrances); except, in each case, where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (iii) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, (iv) no Lien
(other than Permitted Encumbrances) has been filed with respect thereto and (iv)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Administrative Agent with respect to
establishing Reserves pursuant to this Agreement.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in any
material respect in the normal conduct of its business, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) take all reasonable action to maintain all existing
registrations of its Intellectual Property, except to the extent




--------------------------------------------------------------------------------




the failure to do so could not reasonably be expected to have a Material Adverse
Effect or such Intellectual Property is no longer used or useful in the conduct
of the business of the Loan Parties.
6.06    Maintenance of Properties. (a) Maintain (except for any maintenance
required to be performed by the landlord, lessor or other property owner under
any applicable Lease), preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (b) make
all necessary repairs thereto and renewals and replacements thereof (except for
any repairs, renewals or replacements required to be made by the landlord,
lessor or other property owner under any applicable Lease), except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Loan Parties (other than any Permitted
Self-Insurance Program), reasonably acceptable to the Administrative Agent,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent.
(a)    Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent (and the
Collateral Agent agrees, unless a Cash Dominion Trigger Event is then
continuing, to deliver such insurance proceeds as the Lead Borrower may direct),
(ii) a provision to the effect that none of the Loan Parties, Credit Parties or
any other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent (and the Collateral
Agent agrees, unless a Cash Dominion Trigger Event is then continuing, to
deliver such insurance proceeds as the Lead Borrower may direct), (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co‑insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Each such policy referred
to in this Section 6.07(a) shall also provide that it shall not be canceled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than ten (10) days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent. The Lead Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Collateral Agent
of payment of the premium therefor.
(b)    None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party




--------------------------------------------------------------------------------




shall look solely to its insurance companies or any other parties other than the
Credit Parties for the recovery of such loss or damage and such insurance
companies shall have no rights of subrogation against any Credit Party or its
agents or employees. If, however, the insurance policies do not provide waiver
of subrogation rights against such parties, as required above, then the Loan
Parties hereby agree, to the extent permitted by law, to waive their right of
recovery, if any, against the Credit Parties and their agents and employees. The
designation of any form, type or amount of insurance coverage by the any Credit
Party under this Section 6.07 shall in no event be deemed a representation,
warranty or advice by such Credit Party that such insurance is adequate for the
purposes of the business of the Loan Parties or the protection of their
properties.
(c)    Maintain for themselves, a Directors and Officers insurance policy, and a
“Blanket Crime” policy including employee dishonesty, forgery or alteration,
theft, disappearance and destruction, robbery and safe burglary, property, and
computer fraud coverage with responsible companies in such amounts as are
customarily carried by business entities engaged in similar businesses similarly
situated, and will upon request by the Administrative Agent furnish the
Administrative Agent certificates evidencing renewal of each such policy.
(d)    [Intentionally omitted.]
(e)    Subject to the limitations on inspections contained elsewhere in this
Agreement, permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby, all at the Loan Parties’ expense.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws; and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records; Accountants; Corporate Separateness.
(a)    (i) Maintain and cause each Subsidiary thereof to maintain, proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such
Subsidiary, as the case may be; and (ii) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.
(b)    At all times, retain a Registered Public Accounting Firm and permit such
Registered Public Accounting Firm to discuss, with respect to each Loan Party
and each Subsidiary thereof, such Person’s financial performance, financial
condition, operating results, controls, and such other matters, within the scope
of the retention of such Registered Public Accounting Firm, as may be raised by
the Administrative Agent, provided, that the Lead Borrower shall be given
reasonable opportunity to be present and at participate in any such discussions
between the Administrative Agent and the Registered Public Accounting Firm.




--------------------------------------------------------------------------------




(c)    Ensure that, except as otherwise permitted by this Agreement, no material
assets of any Immaterial Subsidiary which holds any material assets or has any
material liabilities are commingled with any material assets of any Loan Party.
6.10    Inspection Rights.
(a)    With respect to each Loan Party, permit and cause its Subsidiaries to
permit, representatives and independent contractors of the Administrative Agent
to visit and inspect any of its or any of its Subsidiaries’ properties, to
examine its or any of its Subsidiaries’ corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its or
any of its Subsidiaries’ affairs, finances and accounts with its or its
Subsidiaries’ directors, officers, and Registered Public Accounting Firm (once
in any 12 month period or, during any Diligence Trigger Period, at the
Administrative Agent’s reasonable discretion), all at the expense of the Loan
Parties and at such reasonable times during normal business hours, upon
reasonable advance notice to the Lead Borrower; provided, however, that during a
Diligence Trigger Period, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.
(b)    After reasonable prior notice from the Administrative Agent, permit the
Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, appraisals, examinations and
evaluations of (i) the Lead Borrower’s practices in the computation of the
Borrowing Base, and (ii) the personal property included in the Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. With respect to appraisals,
examinations and evaluations under clauses (b)(i) and (ii) above, (A) so long as
no Diligence Trigger Period has occurred during the then current calendar year
prior to the applicable appraisal or examination, the Loan Parties shall pay the
reasonable and documented fees and out-of-pocket expenses of the Administrative
Agent or such professionals for not more than one (1) appraisal of the Loan
Parties’ Inventory and one (1) commercial finance examination during such
calendar year (including one of each during the period from the Closing Date to
December 15, 2015 (with no additional appraisal or commercial finance
examination being required for the calendar year ending December 31, 2015)), and
(B) if a Diligence Trigger Period has occurred during a calendar year, the Loan
Parties shall pay the reasonable and documented fees and out-of-pocket expenses
of the Administrative Agent or such professionals for not more than two (2)
appraisals of the Loan Parties’ Inventory and two (2) commercial finance
examinations during such calendar year. In addition to the foregoing, the Loan
Parties shall pay the reasonable and documented fees and out-of-pocket expenses
of the Administrative Agent or such professionals for (y) all other commercial
finance examinations and appraisals with respect to the Collateral undertaken at
any time at the request of the Administrative Agent if required by applicable
Law, and (z) all commercial finance examinations and appraisals reasonably
deemed necessary by the Administrative Agent and undertaken at the request of
the Administrative Agent after the occurrence and the continuation of an Event
of Default.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance the acquisition of working capital assets of the Borrowers, including
Permitted Acquisitions and the purchase of inventory and equipment, in each case
in the ordinary course of business, (b) to finance Capital Expenditures of the
Borrowers, and (c) for general corporate purposes of the Loan Parties, in each
case to the extent permitted under applicable Law and the Loan Documents.




--------------------------------------------------------------------------------




6.12    Additional Loan Parties;: Additional Collateral; Further Assurances. (a)
(a) Each Loan Party shall cause each of its Domestic Subsidiaries (other than
any FSHSCO, Subsidiary of a CFC, or Immaterial Subsidiary (except as otherwise
provided in paragraph (d) of this Section 6.12)) formed or acquired after the
date of this Agreement in accordance with the terms of this Agreement, to become
a Borrower (an “Additional Borrower”) within fifteen (15) days thereafter by
executing a Joinder Agreement and simultaneously therewith grant Liens to the
Collateral Agent, for the benefit of the Credit Parties in any property (subject
to any limitations set forth in the Security Agreement) of such Additional
Borrower which would constitute Collateral if such Additional Borrower were
already a Borrower party hereto, on such terms as may be required pursuant to
the terms of the Security Documents; provided, that no joinder of any Additional
Borrower shall become effective until such Additional Borrower provides all
documentation and other information that the Administrative Agent or any Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act. No Collateral of any Additional Borrower shall be
considered for inclusion in the Borrowing Base until completion of a field
examination and appraisal with results reasonably satisfactory to the
Administrative Agent.
(b)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Collateral Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent or
the Required Lenders may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Security Documents, all at the expense of the Loan Parties, it being agreed
that no Collateral Access Agreements shall be required to be furnished with
respect to leased Real Estate used as retail stores; provided however, that with
respect to any warehouse or other storage or distribution facilities leased by
any Acquired Company (excluding retail stores) in which, in the aggregate, more
than $10,000,000 of Inventory is or may be located from time to time, the
Borrowers shall use commercially reasonable efforts to obtain Collateral Access
Agreements relating thereto within thirty (30) days following the First
Amendment Effective Date (or such later date as approved by the Administrative
Agent in its sole discretion), provided, further, that if Collateral Access
Agreements with respect to such Inventory of the Acquired Company are not
delivered within 30 days following the First Amendment Effective Date, such
Inventory will be excluded from the Borrowing Base until such time as Collateral
Access Agreements with respect thereto are provided.
(c)    Subject to the limitations set forth or referred to in this Section 6.12,
if any material personal property of the type constituting Collateral hereunder
or under the Security Documents is acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien in favor of the Agent upon acquisition
thereof), the Lead Borrower will notify the Administrative Agent thereof, and,
if requested by the Administrative Agent, the Lead Borrower will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the other Loan Parties, such actions as shall be necessary or
reasonably requested by Administrative Agent to grant and perfect such Liens,
including actions described in paragraph (b) of this Section, all at the expense
of the Loan Parties (provided, that the cost of perfecting such Lien is not
unreasonable in relation to the benefits to the Lenders of the security afforded
thereby in the Administrative Agent’s reasonable business judgment after
consultation with the Lead Borrower).
(d)    If, at any time and from time to time after the Effective Date,
Subsidiaries that are not Loan Parties because they are Immaterial Subsidiaries
comprise in the aggregate more than 5.0% of Consolidated total assets of the
Lead Borrower and its Subsidiaries as of the end of the most recently ended
fiscal quarter of the Lead Borrower or more than 5.0% of Consolidated gross
revenue of the Lead Borrower and its Subsidiaries for the




--------------------------------------------------------------------------------




period of four consecutive fiscal quarters as of the end of the most recently
ended fiscal quarter of the Lead Borrower, then the Lead Borrower shall, not
later than 45 days after the date by which financial statements for such quarter
are required to be delivered pursuant to this Agreement (or such longer period
not to exceed 60 days after such date as may be agreed to by the Administrative
Agent in its reasonable discretion), cause one or more of such Subsidiaries that
are Domestic Subsidiaries to become Borrowers (notwithstanding that such
Domestic Subsidiaries are, individually, Immaterial Subsidiaries) such that the
foregoing condition ceases to be true.
(e)    Notwithstanding anything to the contrary contained herein, the Loan
Parties shall not be required to include as Collateral any Excluded Assets
unless the holders of any Permitted Senior Debt request a second priority Lien
upon the existing Collateral, in which case the Loan Parties shall grant to the
Collateral Agent, for the benefit of the Credit Parties, a second priority Lien
in and to the Excluded Assets pursuant to an intercreditor agreement and/or
Security Documents acceptable to the Agents and the Required Lenders.
(f)    In no event shall compliance with this Section 6.12 waive or be deemed a
waiver or Consent to any transaction giving rise to the need to comply with this
Section 6.12 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of either of the Borrowing Base.
6.13    Cash Management.
(a)    Deliver to the Administrative Agent:
(i)    on or prior to the Closing Date, copies of notifications (each, a “DDA
Notification”) substantially in the form attached hereto as Exhibit J which have
been executed on behalf of such Loan Party with respect to each depository
institution listed on Schedule 5.21(a);
(ii)    on or prior to the Closing Date, copies of notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as Exhibit
K which have been executed on behalf of such Loan Party with respect to such
Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b);
(iii)    on or prior to the Closing Date, a fully executed Blocked Account
Agreement with respect to the Concentration Account designated on Schedule
5.21(a); and
(iv)    on or prior to the Closing Date, fully executed Blocked Account
Agreements or Securities Account Control Agreements satisfactory in form and
substance to the Agents with each Blocked Account Bank designated on Schedule
5.21(a) and applicable securities intermediary designated on Schedule 5.21(a)
(collectively, and together with any DDAs or Securities Accounts subject to a
Blocked Account Agreement or Securities Account Control Agreement pursuant to
Section 3.2(b) of the Security Agreement, the “Blocked Accounts”).
Each DDA Notification and Credit Card Notification shall be held by the
Administrative Agent until the occurrence of a Cash Dominion Trigger Event.
After the occurrence and during the continuance of a Cash Dominion Trigger
Event, the Administrative Agent may (and, at the request of the Required
Lenders, shall) deliver each such DDA Notification and Credit Card Notification
to the applicable depository institution and credit card processor.




--------------------------------------------------------------------------------




(b)    The Loan Parties shall transfer by ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding Secured
Obligations) to a Blocked Account all amounts on deposit in each such DDA
(provided, that such covenant shall not apply to (i) minimum balances as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained, (ii) if greater, any amounts maintained by the Loan
Parties in such DDAs (and other DDAs, with the consent of the Collateral Agent,
not to be unreasonably withheld) in the ordinary course of business consistent
with the past practice, or (iii) any amounts held in Excluded Accounts) and all
payments due from credit card processors.
(c)    During any Cash Dominion Trigger Period, each Blocked Account Agreement
and Securities Account Control Agreement shall require the transfer by ACH or
wire transfer no less frequently than daily (and whether or not there are then
any outstanding Secured Obligations) to one of the concentration accounts
designated by the Administrative Agent (collectively, the “Concentration
Accounts”), of all cash receipts and collections, including, without limitation,
the following:
(i)    all available cash receipts from the sale of Inventory and other
Collateral;
(ii)    all proceeds of collections of Accounts;
(iii)    all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;
(iv)    the proceeds of all credit card charges;
(v)    the then contents of each DDA (net of any minimum balance, not to exceed
the Maximum DDA Balance, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained).
(d)    During any Buy-Back Standstill Period with respect to any Loan Party, so
long as no Buy-Back Trigger Period has occurred and is continuing, (i) no
Ordinary Blocked Account Agreement shall require any transfer of any cash
receipts or collections, and (ii) each Loan Party covenants and agrees to
transfer to a Concentration Account by ACH or wire transfer no less frequently
than daily all amounts on deposit in each such Blocked Account in excess of
amounts that such Loan Party reasonably deems to be necessary to satisfy
projected buy-back obligations under the Permitted Buy-Back Program at each
Store. In addition to inspection rights permitted under Section 6.10, the
Administrative Agent shall have the right, upon reasonable prior notice to the
Lead Borrower, to audit and or evaluate, or to cause professionals retained by
the Administrative Agent to audit and/or evaluate, the Loan Parties’ compliance
with this Section 6.13(d), and the Loan Parties shall pay the reasonable and
documented expenses of the Administrative Agent or such professionals for such
audits and evaluations.
(e)    If the Borrowers fail to maintain Availability of at least thirteen and a
half percent (13.5%) of the Aggregate Loan Cap at any time, then the Borrowers
covenant and agree that the Loan Parties will establish one or more special
operating accounts (“Buy-Back Trigger Period Accounts”) that can only be funded
with Borrowings of Committed Loans in accordance with clause (g) of this Section
6.13.
(f)    During any Buy-Back Trigger Period, each Ordinary Blocked Account
Agreement shall require the transfer by ACH or wire transfer no less frequently
than daily (and whether or not there are then any




--------------------------------------------------------------------------------




outstanding Secured Obligations) to a Concentration Account of all cash receipts
and collections, including, without limitation, the following:
(i)    all available cash receipts from the sale of Inventory and other
Collateral;
(ii)    all proceeds of collections of Accounts;
(iii)    all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Disposition giving rise
to a mandatory prepayment under Section 2.05(e);
(iv)    the proceeds of all credit card charges;
(v)    the then contents of each DDA (net of any minimum balance, not to exceed
the Maximum DDA Balance, as may be required to be kept in the subject DDA by the
depository institution at which such DDA is maintained).
(g)    During any Buy-Back Trigger Period, Borrowings of Committed Loans may be
deposited in Buy-Back Trigger Period Accounts and the amounts on deposit in such
Buy-Back Trigger Period Accounts may only be applied to fund Permitted Buy-Back
Programs or, upon the expiration of the applicable Permitted Buy-Back Programs
or the occurrence of an Event of Default, to the prepayment of the Obligations
then outstanding under and in accordance with the Credit Agreement; provided,
that, except as otherwise provided in Section 8.03, upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the Loan Parties as the Lead Borrower shall direct.
(h)    The Concentration Account shall at all times be under the sole dominion
and control of the Collateral Agent. The Loan Parties hereby acknowledge and
agree that (i) the Loan Parties have no right of withdrawal from the
Concentration Account, (ii) the funds on deposit in the Concentration Account
shall at all times be collateral security for all of the Secured Obligations and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this Section 6.13, any Loan Party receives or otherwise has dominion and control
of any such proceeds or collections, such proceeds and collections shall be held
in trust by such Loan Party for the Administrative Agent, shall not be
commingled with any of such Loan Party’s other funds or deposited in any account
of such Loan Party and shall, not later than the Business Day after receipt
thereof, be deposited into the Concentration Account or dealt with in such other
fashion as such Loan Party may be instructed by the Administrative Agent. During
the continuation of a Cash Dominion Trigger Event, the amounts deposited into
the Concentration Account shall be applied to the prepayment of the Obligations
then outstanding; provided, that except as otherwise provided in Section 8.03,
upon payment in full of such outstanding Obligations, any remaining amounts will
be released and transferred to a deposit account of the Loan Parties as the Lead
Borrower shall direct and the existence of a Cash Dominion Trigger Event
described in clause (b) of the definition thereof shall not, in and of itself,
impair the right of the Borrowers to Committed Loans in accordance with the
terms hereof.
(i)    Upon the request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.




--------------------------------------------------------------------------------




6.14    Information Regarding the Collateral. Furnish to the Administrative
Agent (a) at least seven (7) days prior written notice (unless such period is
waived or shortened as may be agreed to by the Administrative Agent in its
reasonable discretion) of any change in: (i) any Loan Party’s name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) any Loan Party’s organizational structure or
jurisdiction of incorporation or formation; or (iii) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization and (b) no later than five (5) days after any
such change (unless such period is waived or extended as may be agreed to by the
Administrative Agent in its reasonable discretion) of any change in the location
of any Loan Party’s chief executive office, its principal place of business, and
any office in which it maintains a material portion of its books or records
relating to Collateral owned by it.
6.15    Physical Inventories.
(a)    Prior to an Event of Default, cause one (1) physical inventory to be
undertaken in each twelve month period at the Loan Parties’ Stores, at the
expense of the Loan Parties, and periodic cycle counts at the Loan Parties’
distribution centers, in each case consistent with past practices, conducted by
such inventory takers as are satisfactory to the Collateral Agent in its
Permitted Discretion and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
satisfactory to the Collateral Agent. The Collateral Agent, at the expense of
the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party at any
Material Storage Location and up to eight (8) Stores reasonably selected by the
Collateral Agent. The Lead Borrower, within forty-five (45) days (or such longer
period as may be agreed to by the Collateral Agent in its reasonable discretion)
following the fiscal month in which completion of such inventory occurs, shall
provide the Collateral Agent with a reconciliation of the results of such
inventory (as well as of any other physical inventory or cycle counts undertaken
by a Loan Party) and shall post such results to the Loan Parties’ stock ledgers
and general ledgers, as applicable.
(b)    The Collateral Agent, in its reasonable discretion, if any Default
exists, may cause additional such inventories to be taken as the Collateral
Agent reasonably determines (each, at the expense of the Loan Parties).
6.16    [Intentionally Omitted.]
6.17    [Intentionally Omitted.]
6.18    [Intentionally Omitted.]
6.19    Compliance with ERISA. Cause, and cause each of its ERISA Affiliates to:
(a) maintain each Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Pension Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to Section 412 of the Code.
6.20    [Intentionally Omitted.]
6.21    Anti-Corruption Laws. Conduct its businesses in all material respects in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and maintain policies and procedures designed to promote and
achieve compliance with such laws.




--------------------------------------------------------------------------------




ARTICLE VII
NEGATIVE COVENANTS
So long as any Obligation (other than contingent indemnification obligations for
which no claim has been asserted) hereunder shall not be Fully Satisfied, no
Loan Party shall:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC or any similar Law or statute of any
jurisdiction a financing statement that names any Loan Party as debtor or sign
or suffer to exist any security agreement authorizing any Person thereunder to
file such financing statement, other than the following (each of the following,
a “Permitted Encumbrance”):
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted by Section 7.03(b);
(c)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue by more than thirty (30)
days or are being contested in compliance with Section 6.04;
(e)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;
(f)    Landlords’ and lessors’ Liens in respect of obligations not in default;
(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h)    Liens relating to Real Estate consisting of easements, covenants,
conditions, restrictions, building code laws, zoning restrictions, rights-of-way
and similar encumbrances on real property and interests of tenants, subtenants,
licensees and other occupants, only as tenants, subtenants, licensees or other
occupants, as applicable, under any lease, sublease, license agreement, or other
occupancy agreement, in each case, imposed by law or arising in the ordinary
course of business that do not secure any Indebtedness and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that are disclosed by current surveys that, in each case, do
not materially interfere with the current use of the real property;




--------------------------------------------------------------------------------




(i)    Liens in respect of judgments for the payment of money that would not
constitute an Event of Default under Section 8.01(h);
(j)    Liens on fixed or capital assets acquired by any Loan Party which are
permitted under Section 7.03(e) so long as (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within one hundred twenty (120) days
after such acquisition, (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and (iii) such Liens shall not extend to
any other property or assets of the Loan Parties;
(k)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and Permitted Investments, provided, that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;
(l)    [intentionally omitted];
(m)    banker’s liens, liens in favor of securities intermediaries, rights of
setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;
(n)    Liens arising from precautionary UCC filings;
(o)    Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Loan Party in existence at the
time such Loan Party is acquired pursuant to a Permitted Acquisition; provided,
that (x) such Liens are not incurred in connection with or in anticipation of
such Permitted Acquisition and do not attach to any other assets of any Loan
Party and (y) the Borrowers shall use commercially reasonable efforts to remove
any such Liens described in this clause (o) which are involuntary;
(p)    Liens securing Indebtedness under the Permitted Senior Debt, provided,
that (i) the holders of such Indebtedness shall only be granted first priority
Liens upon the Excluded Assets and (ii) if the holders of such Indebtedness are
granted a Lien upon all or any portion of the Collateral, (A) such Lien shall be
subject and subordinate to the Liens upon the Collateral under the Loan
Documents and (B) the Loan Parties shall grant to the Collateral Agent, for the
benefit of the Credit Parties, a security interest (which may be subordinate to
the Lien in favor of the holders of the Permitted Senior Debt) in and to all
property and assets (including without limitation Excluded Assets) on which the
holders of the Permitted Senior Debt are granted a first priority Lien pursuant
to an amendment to the Security Agreement and/or such other security instruments
in form and substance acceptable to the Required Lenders;
(q)    Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;




--------------------------------------------------------------------------------




(r)    Liens in connection with any sale-leasebacks permitted by clause (h) of
Section 7.05; provided, that no such Lien shall extend to cover any property or
asset of such Loan Party other than the lease entered into in connection with
any such sale-leaseback;
(s)    Liens consisting of cash deposits in an amount not to exceed $10,000,000
securing the obligations of the Borrowers under Bank Products permitted under
Section 7.03(d);
(t)    in connection with the sale or transfer of all of the Equity Interests of
a Subsidiary in a transaction permitted by Section 7.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(u)    in the case of a Subsidiary that is not a wholly-owned Subsidiary, any
put and call arrangements related to its Equity Interests set forth in its
Organizational Documents or any related joint venture or similar agreement; and
(v)    Liens on Excluded Assets securing other Permitted Indebtedness under
Section 7.03(k) that does not exceed $25,000,000 in the aggregate in addition to
those Liens permitted by Section 7.01(a) through (u), provided, that if
requested by the Administrative Agent, the holder of such Lien first enters into
an intercreditor agreement reasonably satisfactory to Administrative Agent
providing for or protecting the right of the Agents to dispose of, or otherwise
enforce Liens upon, the Collateral.
7.02    Investments. Make any Investments, except for the following (each a
“Permitted Investment”):
(a)    Investments existing on the Closing Date and set forth on Schedule 7.02
or any continuation or roll-over of any such Investment, so long as the amount
thereof is not increased;
(b)    Investments by the Lead Borrower and the other Loan Parties in the form
of (i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided, that the full faith and credit of the United States of
America is pledged in support thereof; (ii) notes, bonds or other obligations of
states, counties, and municipalities of the United States that are rated not
less than MIG1 or VMIG1; (iii) time deposits with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank or trust company that
(1) (A) is a Lender or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, or (C) is a Foreign Bank that has an
agency, branch or representative bank with a domestic U.S. license and (2)
issues (or the parent of which issues) commercial paper rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or at least “A-1” (or the then
equivalent grade) by S&P and (D) has combined capital and surplus of at least
$40,000,000,000 (or $50,000,000,000 in the case of any such Foreign Bank), in
each case with maturities of not more than 180 days from the date of acquisition
thereof; (iv) commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 270 days from the
date of acquisition thereof; (v) fully collateralized repurchase agreements with
a term of not more than thirty (30) days for securities described in clause (i)
above (without regard to the limitation on maturity contained in such clause)
and entered into with a financial institution satisfying the criteria described
in clause (iii) above or with any primary dealer and having




--------------------------------------------------------------------------------




a market value at the time that such repurchase agreement is entered into of not
less than 100% of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into; (vi) Investments,
classified in accordance with GAAP as current assets of the Loan Parties, in any
money market fund, mutual fund, or other investment companies that are
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and which invest solely in one or more of the types
of securities described in clauses (i) through (v) above;
(c)    advances to officers, directors and employees of the Lead Borrower and
the other Loan Parties in an aggregate amount not to exceed $5,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes.
(d)    (i) Investments by any Loan Party in their respective Subsidiaries
outstanding on the date hereof, and (ii) additional Investments by any Loan
Party in Loan Parties;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    Guarantees constituting Permitted Indebtedness;
(g)    Investments constituting Permitted Acquisitions;
(h)    Investments in Permitted Self-Insurance Programs not to exceed
$25,000,000 in the aggregate;     
(i)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(j)    Investments by any Loan Party in Swap Contracts permitted hereunder;
(k)    without duplication of Investments permitted pursuant to clauses (a)
through (j) above and (l) below, other Investments, provided, that (i) no
Default shall have occurred or shall arise as a result of such Investment, (ii)
Projected Excess Availability and Pro Forma Excess Availability as of the date
of consummation of such Investment will be equal to or greater than twelve and
one half percent (12.5%) of the Aggregate Loan Cap, (iii) the Consolidated Fixed
Charge Coverage Ratio, on a pro forma basis for the Measurement Period
immediately prior to such Investment, will be equal to or greater than 1.0 to
1.0 and (iv) the Lead Borrower shall have delivered written certification as to
satisfaction, and a reasonably detailed calculation, of items (i), (ii) and
(iii) above five (5) Business Days prior to the date of such Investment; and
(l)    Investments in Immaterial Subsidiaries made after the Closing Date (in
addition to any Investments permitted pursuant to clause (h) above) in an
aggregate amount invested at any time during the term of the Credit Agreement
not to exceed $60,000,000.




--------------------------------------------------------------------------------




provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Cash Dominion Trigger Event, no such Investments
specified in clause (b) shall be permitted unless either (A) no Loans are then
outstanding, or (B) the Investment is a temporary Investment pending expiration
of an Interest Period for a LIBO Rate Loan, the proceeds of which Investment
will be applied to the Obligations after the expiration of such Interest Period,
and (ii) such Investments shall be pledged to the Collateral Agent as collateral
for the Secured Obligations pursuant to such agreements as may be reasonably
required by the Collateral Agent.
7.03    Indebtedness; Disqualified Stock. Issue Disqualified Stock or create,
incur, assume, guarantee, suffer to exist, issue or otherwise become or remain
liable with respect to, any Indebtedness, except the following (“Permitted
Indebtedness”):
(a)    the Secured Obligations;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any Permitted Refinancings thereof;
(c)    Indebtedness of any Loan Party to any other Loan Party and guaranties by
any Loan Party of any Indebtedness of any other Loan Party otherwise permitted
hereunder;
(d)    obligations (contingent or otherwise) of any Loan Party existing or
arising under any Swap Contract, provided, that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
provided, that the aggregate notional amount of all such Swap Contracts shall
not exceed $125,000,000 at any time outstanding;
(e)    without duplication of Indebtedness described in clause (g) of this
definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any Permitted Refinancing thereof, provided, however, that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$60,000,000 at any time outstanding and provided, further, that, if requested by
the Collateral Agent with respect to any Material Storage Location, the Loan
Parties shall cause the holders of such Indebtedness to enter into a Collateral
Access Agreement on terms reasonably satisfactory to the Collateral Agent;
(f)    contingent liabilities under surety bonds or similar instruments incurred
in the ordinary course of business;
(g)    Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided, that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent;




--------------------------------------------------------------------------------




(h)    Indebtedness of any Loan Party that exists at the time such Person
becomes a Subsidiary of a Loan Party pursuant to a Permitted Acquisition (other
than Indebtedness incurred in contemplation of such Person’s becoming a
Subsidiary of a Loan Party) and any Permitted Refinancing thereof;
(i)    [intentionally omitted];
(j)    so long as no Event of Default shall have occurred and be continuing as
of the date of incurrence thereof, including as a result of a breach of Section
7.15 (calculating the Consolidated Fixed Charge Coverage Ratio, if applicable,
on a pro forma basis) and, unless all of the FILO Lenders otherwise agree at any
time that the Aggregate FILO Facility Commitments exceed $0, so long as the
incurrence of such Indebtedness would result in a permanent reduction of the
Aggregate FILO Facility Commitments in accordance with Section 2.18(e), the
Permitted Senior Debt and any Permitted Refinancing thereof;
(k)    other Indebtedness in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding;
(l)    Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty insurance or
liability insurance, pursuant to reimbursement or indemnification obligations to
such Person, in each case, incurred in the ordinary course of business; and
(m)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from Cash Management Services or any other treasury, depositary and cash
management services or in connection with any ACH transfer of funds.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default shall have occurred and be continuing prior to or immediately
after giving effect to any action described below or would result therefrom:
(a)    any Loan Party other than the Lead Borrower may merge with another Loan
Party; and
(b)    in connection with a Permitted Acquisition, any Loan Party may merge with
or into or consolidate with any other Person or permit any other Person to merge
with or into or consolidate with it; provided, that such Loan Party is the
surviving Person.
7.05    Dispositions. Make any Disposition, except the following (each a
“Permitted Disposition”):
(a)    Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business and is not replaced with similar
property having at least equivalent value;
(b)    Dispositions of Inventory in the ordinary course of business;
(c)    Store closings (including the termination or non-renewal of any
applicable Lease or contract), bulk sales or other dispositions of the Inventory
of a Loan Party conducted in orderly fashion in accordance with the applicable
Store contract or otherwise and otherwise typical for the college bookseller
industry (“Customary Dispositions”), provided, that any other Store closures and
related Inventory dispositions that are not Customary Dispositions shall be
permitted hereunder so long as such closures and dispositions shall not exceed




--------------------------------------------------------------------------------




(i) in any Fiscal Year of the Lead Borrower, ten percent (10.0%) of the number
of the Loan Parties’ Store contracts as of the beginning of such Fiscal Year
(net of new Store openings) and (ii) in the aggregate from and after the Closing
Date, twenty-five percent (25.0%) of the number of such Loan Parties’ Store
contracts in existence as of the Closing Date (net of new Store openings);
(d)    [intentionally omitted];
(e)    non-exclusive licenses of Intellectual Property of a Loan Party in the
ordinary course of business;
(f)    sales, transfers and dispositions by any Loan Party to a Borrower;
(g)    sales, transfers and dispositions of any Immaterial Subsidiary to another
Person; provided, however, that the total assets and gross revenue of all
Immaterial Subsidiaries disposed of from and after the Second Amendment
Effective Date shall not exceed five percent (5%) of (i) the Consolidated total
assets of the Lead Borrower and its Subsidiaries and (ii) the Consolidated gross
revenue of the Lead Borrower and its Subsidiaries, respectively;
(h)    as long as no Default then exists or would arise therefrom, sales of Real
Estate of any Loan Party (or sales of any Person or Persons created to hold such
Real Estate or the equity interests in such Person or Persons), including
sale-leaseback transactions involving any such Real Estate pursuant to leases on
market terms, as long as, in the case of any sale-leaseback transaction
permitted hereunder with respect to any Material Storage Location, the
Collateral Agent shall have received from such purchaser or transferee a
Collateral Access Agreement on terms and conditions reasonably satisfactory to
the Collateral Agent;
(i)    any Disposition of Real Estate to a Governmental Authority as a result of
the condemnation of such Real Estate;
(j)    Dispositions of Excluded Assets in accordance with any intercreditor
agreement or Security Documents applicable thereto;
(k)    termination or non-renewal of a Lease and granting a lease, sublease,
license or other occupancy interest with respect to any owned Real Estate or any
real property subject to a Lease, in each case, so long as such action could not
reasonably be expected to result in Material Adverse Effect; and
(l)    as long as no Default exists or would arise therefrom and without
duplication of Dispositions permitted pursuant to clauses (a) through (k) above,
other Dispositions, provided, that the aggregate fair market value of all assets
Disposed of in reliance upon this paragraph (l) shall not exceed $35,000,000
during any Fiscal Year of the Lead Borrower and if such Disposition gives rise
to a mandatory prepayment obligation under Section 2.05(e), proceeds thereof are
applied in accordance with Section 2.05(e).
7.06    Restricted Payments. Make, directly or indirectly, any Restricted
Payment, except that, so long as no Default shall have occurred and be
continuing prior to or immediately after giving effect to any action described
below or would result therefrom, including no Event of Default arising as a
result of a breach of Section 7.15 (calculating the Consolidated Fixed Charge
Coverage Ratio on a pro forma basis):
(a)    each Loan Party may make Restricted Payments to any Loan Party;




--------------------------------------------------------------------------------




(b)    the Loan Parties may declare and make dividend payments or other
distributions payable solely in the common stock or other Equity Interests
(other than Disqualified Stock) of such Person; and
(c)    Specified Tax Payments; and
(d)    the Lead Borrower may pay other cash dividends on its Equity Interests
(excluding Disqualified Stock) and repurchase, redeem or otherwise acquire
Equity Interests issued by it if, after giving effect to such transaction or
payment, either (i) Pro Forma Excess Availability and Projected Excess
Availability as of the date of consummation of such payment will be equal to or
greater than twenty-five percent (25.020.0%) of the Aggregate Loan Cap, or (ii)
(A) Projected Excess Availability and Pro Forma Excess Availability as of the
date of consummation of such payment will be equal to or greater than fifteen
percent (15.0%) of the Aggregate Loan Cap and (B) the Consolidated Adjusted
Fixed Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such transaction or payment, will be equal to or greater
than 1.10 to 1.00, and, in either case, the Lead Borrower shall have delivered
written certification as to and a reasonably detailed calculation of
demonstrating compliance with either clause (i) or clause (ii) above, as
applicable, five (5) Business Days prior to the date of such transaction or
payment.
7.07    Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy, in each case, prior to the scheduled maturity thereof in any
manner any Material Indebtedness for borrowed money (other than Indebtedness
under the Loan Documents), except that, so long as no Default shall have
occurred and be continuing prior to or immediately after giving effect to any
action described below or would result therefrom, including no Event of Default
arising as a result of a breach of Section 7.15 (calculating the Consolidated
Fixed Charge Coverage Ratio on a pro forma basis):
(a)    regularly scheduled or mandatory repayments, repurchases, redemptions or
defeasances of Permitted Indebtedness;
(b)    the Lead Borrower may voluntarily prepay, redeem, purchase, defease or
otherwise satisfy, in each case, prior to the scheduled maturity thereof in any
manner any Material Indebtedness for borrowed money if, after giving effect to
such payment, redemption, purchase, defeasance or other prepayment transaction,
(i) either (A) Projected Excess Availability and Pro Forma Excess Availability
as of the date of consummation of such payment will be equal to or greater than
twenty percent (20.0%) of the Aggregate Loan Cap, or (B) (1) Projected Excess
Availability and Pro Forma Excess Availability as of the date of consummation of
such payment will be equal to or greater than twelve and one half percent
(12.5%) of the Aggregate Loan Cap and (2) the Consolidated Adjusted Fixed Charge
Coverage Ratio, on a pro-forma basis for the Measurement Period immediately
prior to such transaction or payment, will be equal to or greater than 1.00 to
1.00, and (ii) the Lead Borrower shall have delivered written certification as
to and a reasonably detailed calculation of item (i) above seven (7) days prior
to the date of such transaction or payment; and
(c)    Permitted Refinancings of certain Permitted Indebtedness in accordance
with Section 7.03.
7.08    Change in Nature of Business. Engage in any line of business
substantially different from the Business.
7.09    Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair




--------------------------------------------------------------------------------




and reasonable terms substantially as favorable to the Loan Parties as would be
obtainable by the Loan Parties at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided, that the foregoing
restriction shall not apply to the Spin-Off Agreements or any transaction
between or among the Loan Parties not prohibited hereunder.
7.10    Burdensome Agreements. Enter into, permit any Subsidiary to enter into,
or permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments or other distributions to any Loan Party or to otherwise
transfer property to or invest in a Loan Party, (ii) of any Subsidiary to
Guarantee the Secured Obligations, (iii) of any Subsidiary to make or repay
loans to a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
the Collateral Agent; provided, however, that this clause (iv) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under and in accordance with clauses (e) (solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness), (g), (h) (solely to the extent any such negative
pledge relates to the Subsidiary acquired pursuant to a Permitted Acquisition),
(j) (so long as such negative pledge permits Liens in accordance with Section
7.01(p) and any intercreditor agreement applicable to the Permitted Senior Debt)
or (k) (solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness) of Section 7.03; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person; provided, that (x) the
foregoing shall not apply to restrictions and conditions imposed by applicable
Law, (y) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary permitted hereunder
pending such sale, provided, that such restrictions and conditions apply only to
the Subsidiary that is to be sold and (z) clause (a)(iv) of this Section shall
not apply to customary provisions in leases restricting the assignment thereof
or the granting of a leasehold mortgage thereon.
7.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.
7.12    Amendment of Organizational Documents or Material Indebtedness. Amend,
modify or waive (a) its Organization Documents in a manner materially adverse to
the Credit Parties or (b) any Loan Party’s rights under any Material
Indebtedness, in each case to the extent that such amendment, modification or
waiver (i) would violate, or compliance with which could reasonably be expected
to result in the violation of, any Loan Document, (ii) otherwise could
reasonably be expected to be materially adverse to the interests of the Credit
Parties, taken as a whole, or (iii) could be reasonably expected to have a
Material Adverse Effect.
7.13    Corporate Name; Fiscal Year.
(a)    Change the Fiscal Year of any Loan Party, or the material accounting
policies or reporting practices of the Loan Parties, except as required by GAAP.
(b)    Effect or permit any change referred to in Section 6.14 unless (i) the
Collateral Agent’s written acknowledgement that all filings have been made under
the UCC or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Collateral (or, if any Excluded
Asset is added as Collateral in connection with the issuance of Permitted Senior
Debt, a valid, legal and perfected second priority security interest on such
Collateral, subject to Permitted Encumbrances) for its own benefit and the
benefit of the other Credit Parties, and




--------------------------------------------------------------------------------




(ii) after giving effect to any change to the location of the Collateral, all
Collateral shall be located within the United States.
7.14    Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts, or enter into agreements with any credit card processors, unless the
Loan Parties shall have delivered to the Collateral Agent appropriate Blocked
Account Agreements, Securities Account Control Agreements, DDA Notifications or
Credit Card Notifications, as appropriate, consistent with the provisions of
Section 6.13 and otherwise reasonably satisfactory to the Administrative Agent;
provided, that the Borrowers shall be permitted to open new DDAs to the extent
that such DDAs are sub-accounts of any DDA at a depository institution for which
a DDA notification has already been delivered. Except as permitted hereby, no
Loan Party shall maintain any bank accounts or enter into any agreements with
credit card processors other than the ones expressly contemplated herein or in
Section 6.13 hereof.
7.15    Consolidated Fixed Charge Coverage Ratio. If as of any date Availability
is equal to or less than the greater of (a) ten percent (10%) of the Aggregate
Loan Cap and (b) $25,000,000, the Consolidated Fixed Charge Coverage Ratio as of
such date shall be no less than 1.00 to 1.0 for the trailing Twelve Month Period
ending on the last day of the most recently ended month for which monthly or
quarterly financial statements have been delivered or have been required to be
delivered in accordance with Section 6.01.
7.16    [Intentionally Omitted]. ]
7.17    Sanctions. Directly or, to the knowledge of any Loan Party, indirectly
use the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, Collateral Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
7.18    Anti-Corruption Laws. Directly or, to the knowledge of any Loan Party,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan
(including any repayment of FILO Loans on the applicable FILO Facility Payment
Date) or any LC Obligation (including by deposit of funds as Cash Collateral in
respect of LC Obligations), or (ii) any interest on any Loan or on any LC
Obligation, or any fee due hereunder, or (iii) within three (3) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. (i) Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, Section 6.02,
Section 6.03, Section 6.05, Section 6.07, Section 6.10, Section 6.11, Section
6.13 or Article VII; or




--------------------------------------------------------------------------------




(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Material Indebtedness (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts), or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party as a result thereof is greater than
$20,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding, or any Loan Party shall take any action to institute or
effect any of the foregoing, or any Loan Party becomes subject to a Bail-In
Action; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due in the ordinary course of business, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or




--------------------------------------------------------------------------------




(h)    Judgments. There is entered against any Loan Party one or more judgments
or orders for the payment of money in an aggregate amount (as to all such
judgments and orders) exceeding $20,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage) and (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably
likely result in a Material Adverse Effect, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
could reasonably likely result in a Material Adverse Effect; or
(j)    Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies in writing
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be, or shall be
asserted by any Loan Party or any other Person not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document, it being understood that the application of Write-Down and Conversion
Powers by any EEA Resolution Authority (or the public announcement of the
impending application of such powers) with respect to any liabilities of a Loan
Party under any Loan Document shall be deemed an Event of Default under this
clause; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Cessation of Business. The Loan Parties, taken as a whole, shall take any
action to suspend all or substantially all operations of their Business or
liquidate all or a material portion of their assets or Store locations, or
employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any material portion of its
business.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:
(a)    declare the Commitments of each Lender to make Loans and any obligation
of the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be




--------------------------------------------------------------------------------




immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Loan
Parties;
(c)    require that the Loan Parties Cash Collateralize the LC Obligations (in
an amount equal to 105% of the then Outstanding Amount thereof); and
(d)    whether or not the maturity of any of the Secured Obligations shall have
been accelerated pursuant hereto, proceed to protect, enforce and exercise all
rights and remedies of the Credit Parties under this Agreement, any of the other
Loan Documents or applicable Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Secured Obligations
are evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;
provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) or Section 8.1(g), the obligation of each Lender to make Loans
and any obligation of the LC Issuer to make LC Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Section 2.16, Section 2.17 and Section 2.18, be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article III) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;
Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;




--------------------------------------------------------------------------------




Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Revolving Loans, LC Borrowings and other Obligations, and
fees (including Letter of Credit Fees) (in each case, as payable to the
Revolving Lenders or the LC Issuer), ratably among the Revolving Lenders and the
LC Issuer in proportion to the respective amounts described in this clause Fifth
payable to them;
Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;
Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans and LC Borrowings, ratably among the Revolving
Lenders and the LC Issuer in proportion to the respective amounts described in
this clause Seventh held by them;
Eighth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
Ninth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the FILO Loans (in each case, as payable to the FILO Lenders,
ratably among the FILO Lenders in proportion to the respective amounts described
in this clause Ninth payable to them;
Tenth, to payment of that portion of the Obligations constituting unpaid
principal of the FILO Loans, ratably among the FILO Lenders in proportion to the
respective amounts described in this clause Tenth held by them;
Eleventh, to payment of all other Obligations (including without limitation the
Cash Collateralization of unliquidated indemnification obligations as provided
in Section 10.04), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Eleventh held by them;
Twelfth, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any Credit Party that is a provider of any Cash Management Services)
of that portion of the Secured Obligations arising from Cash Management
Services, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Twelfth held by them;
Thirteenth, to payment or Cash Collateralization (if agreed by the parties to
any Swap Contract) of all other Secured Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Thirteenth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law;
provided, that Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Secured Obligations otherwise set forth
above in this Section.
Subject to Section 2.03(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Eighth
above shall be applied to satisfy drawings under such Letters of




--------------------------------------------------------------------------------




Credit as they occur. If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (b) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Lender or its Affiliate providing such Bank Products or Cash
Management Services. In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the amount of such obligations last
reported to it.


ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the LC Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the LC
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.
(b)    Each of the Lenders (in its capacities as a Lender), Swing Line Lender
and the LC Issuer hereby irrevocably appoints Bank of America as Collateral
Agent and authorizes the Collateral Agent to act as the agent of such Lender and
the LC Issuer for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Collateral Agent pursuant to Section 9.05 for purposes of holding or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Collateral Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c)), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents, as if set forth in full herein with respect thereto.
(c)    Each provider of Cash Management Services and/or Bank Products that is an
Affiliate of a Lender but not a party to this Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of this Article IX for itself and its
Affiliates as if a “Lender” party hereto.
(d)    It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any




--------------------------------------------------------------------------------




applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
9.02    Rights as a Lender. The Persons serving as the Agents hereunder shall
have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.
9.03    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and their duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agents:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or the Collateral Agent, as applicable, is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided, that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
10.01 and Section 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.
The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the LC Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Event of Default as shall
be reasonably directed by the Required Lenders. Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Event of Default as they, or either of them, shall deem advisable in the
best




--------------------------------------------------------------------------------




interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.
The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.
9.04    Reliance by Agents. Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including, but not
limited to, any electronic message, Internet or intranet website posting or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the LC Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the LC
Issuer unless the Administrative Agent shall have received written notice to the
contrary from such Lender or the LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub‑agents appointed by such Agent. Each Agent and
any such sub‑agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agents and any such sub‑agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent. No Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct or breach in bad faith in the selection of such sub-agents.
9.06    Resignation of Agents. Either Agent may at any time give written notice
of its resignation to the Lenders, the LC Issuer and the Lead Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States,
and, so long as no Event of Default has occurred and is continuing, shall be
reasonably acceptable to the Lead Borrower. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (or such
earlier day as shall be agreed to by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to) on
behalf of the Lenders and the LC Issuer (and so long as no Event of Default has
occurred and is continuing, with the written consent of the Lead Borrower, not
to be unreasonably withheld or delayed) appoint a successor Administrative Agent
or Collateral Agent, as applicable, meeting the qualifications set forth above
(provided, that in no event shall any such successor Agent be a Defaulting
Lender); provided, that whether or not a successor has been appointed, such




--------------------------------------------------------------------------------




resignation shall become effective in accordance with such notice on the
Resignation Effective Date. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Lead Borrower and such Person remove such Person as Administrative Agent
(and so long as no Event of Default has occurred and is continuing, with the
written consent of the Lead Borrower, not to be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. With effect from the
Resignation Effective Date or the Removal Effective Date (as applicable) (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any Collateral held
by the Collateral Agent on behalf of the Lenders or the LC Issuer under any of
the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the LC Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent (other
than as provided in Section 3.01(h) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring (or removed) Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Lead Borrower and
such successor. After the retiring (or removed) Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring (or
removed) Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Administrative Agent or Collateral Agent hereunder.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. If Bank of America resigns as an LC Issuer, it shall retain all the
rights, powers, privileges and duties of the LC Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
LC Issuer and all LC Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer or Swing Line Lender, as
applicable, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.




--------------------------------------------------------------------------------




9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the LC Issuer acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the LC
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder. Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Bookrunners, Arrangers, Co-Syndication Agents or
Co-Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or the LC
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or LC Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
LC Issuer, the Administrative Agent and the other Credit Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the LC Issuer, the Administrative Agent, such Credit Parties and
their respective agents and counsel and all other amounts due the Lenders, the
LC Issuer the Administrative Agent and such Credit Parties under Section
2.03(i), Section 2.03(j) and Section 2.03(k) and, as applicable, Section 2.09
and Section 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.09 and Section 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the LC Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the LC Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, the Credit Parties irrevocably authorize the Agents,




--------------------------------------------------------------------------------




(a)    to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and all Secured Obligations (other than contingent indemnification obligations
for which no claim has been asserted) becoming Fully Satisfied and the
expiration or termination of all Letters of Credit or the Cash Collateralization
of any LC Obligations, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) with respect to any Lien upon any Excluded Asset, in accordance with the
terms and conditions of any intercreditor agreement and Security Documents
applicable thereto, (iv) with respect to any Liens on property constituting less
than all or substantially all of the Collateral, if approved, authorized or
ratified in writing by the Required Lenders or (v) in connection with any
release effected pursuant to Section 9.10(c) or Section 11.12 to the extent such
Lien was granted by the Loan Party being released;
(b)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (j) of Section 7.01; and
(c)    subject to the limitations set forth in Section 11.12, as applicable, to
release or confirm the release of any Loan Party from its obligations hereunder,
under the Facility Guaranty, and each other applicable Loan Document if such
Person ceases to be a Subsidiary or becomes an Immaterial Subsidiary as a result
of a transaction permitted hereunder.
Upon request by any Agent at any time, the applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agents will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and each other applicable Loan Document, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
9.11    Notice of Transfer. The Agents may deem and treat a Lender party to this
Agreement as the owner of such Lender’s portion of the Secured Obligations for
all purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.
9.12    Reports and Financial Statements. By signing this Agreement, each
Lender:
(a)    agrees to furnish the Administrative Agent during any Cash Dominion
Trigger Period (and thereafter at such frequency as the Administrative Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that no amounts are due to any
Lender on account of Other Liabilities unless the Administrative Agent has
received written notice thereof from such Lender;




--------------------------------------------------------------------------------




(b)    is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all commercial
finance examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”);
(c)    expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;
(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;
(e)    agrees to keep all Reports confidential in accordance with the provisions
of Section 10.07 hereof; and
(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agents and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents and any such other Lender preparing a Report as the direct or indirect
result of any third parties who obtain all or part of any Report through the
indemnifying Lender.
9.13    Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agents and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable Law of the United States can be perfected only by possession. Should
any Lender (other than the Agents) obtain possession of any such Collateral,
such Lender shall notify the Agents thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.
9.14    Indemnification of Agents. The Lenders shall indemnify the Agents (and
any sub-agent thereof), and each Related Party of any of the foregoing acting
for the Agents (or any sub-agent thereof) (each such Person being called an
“Agent Indemnitee”) (to the extent not reimbursed by the Loan Parties and
without limiting the obligations of the Loan Parties hereunder), ratably
according to their Applicable Percentages of the Facilities, against, and hold
each Agent Indemnitee harmless (on an after tax basis) from, any and all losses,
claims, causes of action, damages, liabilities, settlement payments, costs, and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Agent Indemnitee), incurred by any Agent Indemnitee or
asserted against any Agent Indemnitee by any third party or by any Lender,
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the LC Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do




--------------------------------------------------------------------------------




not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to, a
Blocked Account Bank or securities intermediary or other Person which has
entered into a control agreement with any Credit Party hereunder, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Lender, Borrower or any other Loan
Party or any of the Loan Parties’ directors, shareholders or creditors, and
regardless of whether any Agent Indemnitee is a party thereto, in all cases,
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Agent Indemnitee; provided,
that such indemnity shall not, as to any Agent Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Indemnitee. The obligations of the Lenders under this
Section 9.14 are subject to the provisions of Section 2.12(d).
9.15    Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent, with the Consent of the Required
Lenders), and the Lead Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
Consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01 with respect to any Credit
Extension without the written Consent of each Lender;
(b)    extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any of the other
Loan Documents without the written Consent of each Lender directly affected
thereby, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender directly affected
thereby; provided, however, that only the Consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest in respect of Loans or Letter of
Credit Fees at the Default Rate;




--------------------------------------------------------------------------------




(e)    change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing or order of application of payments required thereby without the
written Consent of each Lender;
(f)    change any provision of this Section 10.01 or the definition of “Required
Lenders”, “FILO Facility Required Lenders” “Super-Majority Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written Consent of
each Lender that is included in such definition or subject to such provision;
(g)    except as expressly permitted hereunder or under any other Loan Document,
as of the Second Amendment Effective Date, release, or limit the liability or
obligations of, any Loan Party without the written Consent of each Lender;
(h)    except for Permitted Dispositions and as otherwise expressly permitted in
Section 9.10, as of Second Amendment Effective Date, release all or
substantially all of the Collateral from the Liens of the Security Documents
without the written Consent of each Lender;
(i)    increase the advance rates set forth in the definition of the term
“Borrowing Base” without the written Consent of each Revolving Lender, without
limitation of clause (j) below;
(j)    modify (i) any component (other than advance rates or Reserves) of the
Borrowing Base, including eligibility criteria, in any manner that would
increase availability thereunder or (ii) the discretion of the Administrative
Agent to change, establish or eliminate any Reserves without the consent of the
Super-Majority Required Lenders;
(k)    modify the definition of Permitted Overadvance so as to increase the
amount thereof or, except as provided in such definition, the time period for a
Permitted Overadvance without the written Consent of each Lender;
(l)    except as otherwise expressly permitted herein or in any other Loan
Document, as of the Second Amendment Effective Date subordinate, the Secured
Obligations hereunder to any other Indebtedness, and, except for any Liens on
Excluded Assets pursuant to any intercreditor agreement approved by the Required
Lenders in connection with the issuance by any Loan Party of Permitted Senior
Debt and except as otherwise expressly permitted herein or in any other Loan
Document, subordinate the Liens granted hereunder or under the other Loan
Documents to any other Lien without the written Consent of each Lender; or
(m)    amend subclause (ii) of the proviso to clause (b) of the definition of
“Permitted Senior Debt” without the written Consent of each Lender;
and, provided, further, that (i) no amendment, waiver or Consent shall, unless
in writing and signed by the LC Issuer in addition to the Lenders required
above, affect the rights or duties of the LC Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or Consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or Consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
no amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the




--------------------------------------------------------------------------------




Lenders required above, affect the rights or duties of the Collateral Agent
under this Agreement or any other Loan Document, (v) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (vi) no amendment, waiver or Consent shall, unless
in writing signed by at least the FILO Facility Required Lenders in addition to
the Lenders required above, shall amend or modify Section 2.18 or otherwise
disproportionately and adversely affect the rights and remedies of the FILO
Lenders relative to the Revolving Lenders. Notwithstanding anything to the
contrary herein, (x) no Credit Party that is not a Lender, LC Issuer or Agent
under this Agreement and (y) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder (and any
amendment, waiver or Consent which by its terms requires the Consent of all
Lenders or each affected Lender may be effected with the Consent of the
applicable Lenders other than Defaulting Lenders), except that (x) no Commitment
of any Defaulting Lender may be increased or extended without the Consent of
such Lender and (y) any waiver, amendment or modification requiring the Consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the Consent of such Defaulting Lender.
If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders (and, if applicable, the FILO Facility Required Lenders), the Lead
Borrower may replace such Non-Consenting Lender in accordance with Section
10.13; provided, that such amendment, waiver, consent or release can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Lead Borrower to be made pursuant to this
paragraph).
10.02    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, or electronic
communication (subject to clause (b) below) as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Loan Parties, the Agents, the LC Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML




--------------------------------------------------------------------------------




messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided, that the foregoing shall not apply to
notices to any Lender or the LC Issuer pursuant to Article II if such Lender or
the LC Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article II by electronic
communication. The Administrative Agent or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided, that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided, that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided, that for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the LC Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Loan Parties’ or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence,
willful misconduct or breach in bad faith of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any Loan
Party, any Lender, the LC Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Agents, the LC
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the LC Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent




--------------------------------------------------------------------------------




and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Agents, LC Issuer and Lenders. The Agents, the LC Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
Informal Written Notices and telephonic Committed Loan Notices,
Conversion/Continuation Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the LC Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties, except to the extent resulting from the gross negligence, willful
misconduct or breach in bad faith of such Person as determined by a final and
nonappealable judgment of a court of competent jurisdiction. All telephonic
notices to and other telephonic communications with the Agents may be recorded
by the Agents, and each of the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 and the Collateral Agent in
accordance with the Security Agreement and the other Loan Documents for the
benefit of all the Lenders and the LC Issuer; provided, however, that the
foregoing shall not prohibit (a) each of the Administrative Agent and the
Collateral Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Administrative Agent or
Collateral Agent) hereunder and under the other Loan Documents, (b) the LC
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as LC Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
or Collateral Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent or the Collateral Agent, as the case may be, pursuant to Section 8.02, the
Security Agreement or the other Loan Documents and (ii) in addition to the
matters set forth in clauses (b), (c)




--------------------------------------------------------------------------------




and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Subject to certain terms contained in the Fee Letters
with respect to the parties to such Fee Letters, the Borrowers shall pay all
Credit Party Expenses.
(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Agents (and any sub-agent thereof), each other Credit Party, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable fees,
charges and disbursements of one primary counsel to the Administrative Agent,
one primary counsel to the other Indemnitees taken as a whole, and if necessary,
one local counsel in each relevant jurisdiction, one specialty counsel for each
relevant specialty and one or more additional counsel if one or more conflicts
of interest, or perceived conflicts of interest, arise (which shall be limited
to one counsel for each group of similar affected Indemnitees)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or securities intermediary or other
Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from either (A) the gross negligence or willful misconduct of such
Indemnitee or breach in bad faith by such Indemnitee of its obligations under
this Agreement or any other Loan Document or (B) a dispute solely among
Indemnitees (other than any claims against any Indemnitee in its capacity as the
Administrative Agent or any similar role under the Loan Documents) and not
arising out of any act or omission of the Lead Borrower or any of its
Subsidiaries or Affiliates. Without limitation of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.
(c)    Reimbursement by Lenders. Without limiting the Lenders’ obligations under
Section 9.14, hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under




--------------------------------------------------------------------------------




subsection (a) or (b) of this Section 10.04 to be paid by it to any Agent (or
any sub-agent thereof), the LC Issuer, the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the LC Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s Applicable
Percentage of the Facilities (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agents (or any such sub-agent) or the LC Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agents (or any such sub-agent) or LC Issuer or Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct or breach in bad faith of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section 10.04 shall be payable no
later than three (3) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 shall survive the
resignation of any Agent, the Swing Line Lender, and the LC Issuer, the
assignment of any Commitment or Loan by any Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the LC Issuer severally agrees to pay to
the Agents upon demand its Pro Rata share of any amount so recovered from or
repaid by the Agents, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the LC Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Secured Obligations and the termination of this Agreement.
10.06    Successors and Assigns.




--------------------------------------------------------------------------------




(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it; provided, that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that the Lead Borrower shall in all events be
notified of an assignment (regardless of whether a Default or an Event of
Default has occurred); and
(C)    after giving effect to any such assignment, the aggregate amount of the
remaining Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans by the assigning Lender shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Lead Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with




--------------------------------------------------------------------------------




respect to the Loans or the Commitment assigned, except that this clause (ii)
shall not apply to the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans;
(iii)    Required Consents. No consent to an assignment by a Lender shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) and (b)(i)(C) of this Section and, in addition:
(A)    the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender or an Affiliate of a Lender which is engaged in the ordinary
course of its business in extending commercial loans; provided, however, that
the Lead Borrower shall be deemed to have consented if it has not responded
within five (5) Business Days following any written request for such consent
given pursuant to Section 10.02; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender or an
Affiliate of such Lender; and
(C)    the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment; and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment unless such assignment is to a Lender or an Affiliate of a Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of the Borrowers’ Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded




--------------------------------------------------------------------------------




by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
LC Issuer or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage of the Revolving Credit Facility. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05, and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Borrowers
(at their expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and LC
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Lead Borrower and any Lender at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person, a Defaulting Lender or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the LC Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any Participant




--------------------------------------------------------------------------------




shall agree in writing to comply with all confidentiality obligations set forth
in Section 10.07 as if such Participant was a Lender hereunder. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Loan Parties agrees that each
Participant shall be entitled to the benefits of Section 3.01, Section 3.04 and
Section 3.05 (subject to the requirements and limitations therein) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that such Participant (A) agrees to be subject to the provisions of
Section 3.06 and Section 10.13 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Lead Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, any
central bank or any other funding source; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based




--------------------------------------------------------------------------------




on the Uniform Electronic Transactions Act, provided, that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.
(g)    Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower and
the Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender. In the event of any such resignation as
LC Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor LC Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as LC Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as LC Issuer, it
shall retain all the rights, powers, privileges and duties of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor LC Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer or Swing Line Lender, as the
case may be, and (b) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it (including any Federal Reserve Bank, any central bank or
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, provided, that if lawful and
practicable to do so under the circumstances, the Lead Borrower is given (with
reasonable promptness) prior written notice of the request for production of
such Information, except for Information provided to regulators in the ordinary
course of bank regulatory oversight, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the Lead
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Lead Borrower
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties. In addition, the




--------------------------------------------------------------------------------




Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency, but excluding
deposits in Excluded Accounts) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the LC Issuer or any such
Affiliate to or for the credit or the account of the Borrowers or any other Loan
Party against any and all of the Secured Obligations now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the LC Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the LC Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the LC Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the LC Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the LC Issuer or their respective Affiliates
may have. Each Lender and the LC Issuer agrees to notify the Lead Borrower and
the Administrative Agent promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining




--------------------------------------------------------------------------------




whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be as effective as delivery
of a manually executed counterpart of this Agreement.
10.11    Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Section 3.01, Section 3.04,
Section 3.05 and Section 10.04 and Article IX shall survive and remain in full
force and effect regardless of the repayment of the Secured Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof. In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the Agents may require such indemnities and
collateral security as they shall reasonably deem necessary or appropriate to
protect the Credit Parties against (x) loss on account of credits previously
applied to the Secured Obligations that may subsequently be reversed or revoked,
and (y) any obligations that may thereafter arise with respect to or under
Section 10.04 hereof.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the LC Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If the Borrowers are entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that expressly gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions




--------------------------------------------------------------------------------




contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.01 and
Section 3.04) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided, that:
(a)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts));
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).
(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH LOAN
PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE




--------------------------------------------------------------------------------




HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.14(b). EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Credit Parties, on the other hand, and each of the Loan
Parties is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, except as




--------------------------------------------------------------------------------




otherwise agreed by the Lead Borrower and any Credit Party in writing, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) unless otherwise agreed by the Lead Borrower and any Credit Party in
writing, none of the Credit Parties has assumed or will assume an advisory
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) no
Credit Party has assumed or will assume an agency responsibility (except as may
otherwise be agreed in writing by the Lead Borrower and any Credit Party) or
fiduciary responsibility in any Loan Party’s or its Affiliates’ favor with
respect to any of the transactions contemplated hereby (including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document) or the process leading thereto (irrespective of whether any Credit
Party has advised or is currently advising you or your affiliates on other
matters); (v) the Credit Parties and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Loan Parties and their respective Affiliates, and none of the Credit
Parties has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) the Credit Parties have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. Each of the Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Credit Parties with respect to any
breach or alleged breach of agency (except for any agency responsibilities
otherwise agreed by the Lead Borrower and any Credit Party in writing) or
fiduciary duty.
10.17    USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.
Each Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.
10.18    Foreign Assets Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act. Furthermore, none of the Borrowers or their Affiliates (a) is or
will become a “blocked person” as described in the Executive Order, the Trading
With the Enemy Act or the Foreign Assets Control Regulations or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such “blocked person” or in any manner violative of any such order.
10.19    Time of the Essence. Time is of the essence of the Loan Documents.




--------------------------------------------------------------------------------




10.20    Press Releases. Subject to prior notification and consent by the Lead
Borrower (which consent shall not be unreasonably withheld) to the form of
advertising materials to be used from time to time, the Administrative Agent and
any Lender shall be permitted to use a Loan Party’s name, product photographs,
logo or trademark in any advertising material relating to the financing
transactions contemplated by this Agreement. The Administrative Agent or such
Lender shall provide a draft of any advertising material to the Lead Borrower
for review and comment reasonably prior to the initial publication thereof. The
Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.
10.21    Additional Waivers; Keepwell.
(a)    The Secured Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable Law, the Secured
Obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Collateral Agent or any other Credit Party.
(b)    The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Secured Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Secured Obligations, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Secured Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations after the termination of
the Commitments).
(c)    To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Secured Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Secured
Obligations and the termination of the Commitments. The Collateral Agent and the
other Credit Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Secured Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Secured Obligations have
been indefeasibly paid in full in cash and the Commitments have been terminated.
Each Loan Party waives any defense arising out of any such election even though
such election operates, pursuant to applicable Law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.




--------------------------------------------------------------------------------




(d)    Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any Secured
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the Secured
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Secured Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness. If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Secured Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents. Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Committed Loans made to another Borrower hereunder or
other Secured Obligations incurred directly and primarily by any other Borrower
(an “Accommodation Payment”), then the Borrower making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Borrowers in an amount, for each of such other
Borrowers, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Borrower’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.
(e)    Without limiting the generality of the foregoing, or of any other waiver
or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.
(f)    Each Loan Party that is a Qualified ECP Guarantor at the time the
Guarantee or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guarantee and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.21(f) voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute,




--------------------------------------------------------------------------------




and this Section shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21(f).
10.22    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
10.23    Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.
10.24    Copies and Facsimiles. This Agreement and all other documents
(including, without limitation, the Loan Documents) which have been or may be
hereinafter furnished by any Loan Party to any Agent or any Lender may be
reproduced by such Agent or such Lender by any photographic, microfilm,
xerographic, digital imaging, or other process. Any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise so admissible in evidence as
if the original of such facsimile had been delivered to the party which or on
whose behalf such transmission was received.
10.25    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may




--------------------------------------------------------------------------------




be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE XI
GUARANTY
11.01    Guaranty. Each Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, and absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations (collectively the “Guaranteed Obligations”, provided,
that “Guaranteed Obligations” shall exclude any Excluded Swap Obligations). Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.
11.02    Guaranty of Payment. This Facility Guaranty is a guaranty of payment
and not of collection. Each Guarantor waives any right to require any Agent, any
LC Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor,
or any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.
11.03    No Discharge or Diminishment of Facility Guaranty.
(a)    Except as otherwise provided for herein, the obligations of each
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Guaranteed Obligations being Fully Satisfied), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Guarantor may have
at any time against any Obligated Party, any Agent, any LC Issuer, any Lender,
or any other Person, whether in connection herewith or in any unrelated
transactions.
(b)    The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or Regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any Agent, any LC Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of each Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the




--------------------------------------------------------------------------------




Guaranteed Obligations; (iv) any action or failure to act by any Agent, any LC
Issuer or any Lender with respect to any collateral securing any part of the
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Guarantor or that would otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the Secured
Obligations being Fully Satisfied).
11.04    Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the Guaranteed
Obligations being Fully Satisfied. Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Obligated Party, or any other Person. The Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Facility Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.
11.05    Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Agents, the LC Issuers and the Lenders.
11.06    Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor’s obligations under this Facility Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.
11.07    Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Borrower’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Facility Guaranty, and agrees that none of the
Agents, any LC Issuer or any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.
11.08    [Intentionally Omitted.].
11.09    Maximum Liability. The provisions of this Facility Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy, insolvency,




--------------------------------------------------------------------------------




reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Facility Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Guarantor’s liability under this Facility Guaranty, then,
notwithstanding any other provision of this Facility Guaranty to the contrary,
the amount of such liability shall, without any further action by the Guarantors
or the Lenders, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”). This Section 11.09 with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other Person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Facility Guaranty or affecting the rights and remedies of
the Lenders hereunder, provided, that nothing in this sentence shall be
construed to increase any Guarantor’s obligations hereunder beyond its Maximum
Liability. Notwithstanding the foregoing, nothing contained in this Agreement
(including any provisions of this Article XI to the contrary) shall limit the
liability of the Borrowers in respect of all of the Secured Obligations.
11.10    Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Facility Guaranty or shall suffer any
loss as a result of any realization upon any collateral granted by it to secure
its obligations under this Facility Guaranty, each other Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article XI, each Non-Paying Guarantor’s “Guarantor Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of (i)
such Non-Paying Guarantor’s Maximum Liability as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from any Borrower after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantor, the aggregate amount of all monies received by such
Guarantors from any Borrower after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Facility Guaranty from a Non-Paying Guarantor shall be subordinate and junior in
right of payment to the Guaranteed Obligations being Fully Satisfied. This
provision is for the benefit of all of the Agents, the LC Issuer, the Lenders,
the Borrowers and the Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.
11.11    Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XI is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agents, the LC Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
11.12    Release of Guarantors and Borrowers. Notwithstanding anything in
Section 10.01(g) to the contrary, so long as no Event of Default has occurred
and is continuing, (i) a Guarantor or a Borrower that is a Subsidiary shall
automatically be released from its obligations hereunder, its Facility Guaranty
and each other applicable Loan Document upon the consummation of any transaction
permitted hereunder as a result of which




--------------------------------------------------------------------------------




such Guarantor or Borrower ceases to be a Subsidiary of the Lead Borrower and
(ii) if a Guarantor or Borrower is or becomes an Immaterial Subsidiary, and such
release would not result in any Immaterial Subsidiary being required pursuant to
Section 6.12(d) to become a Loan Party hereunder (except to the extent that on
and as of the date of such release, one or more other Immaterial Subsidiaries
become Guarantors or Borrowers hereunder and the provisions of Section 6.12(d)
are satisfied upon giving effect to all such additions and releases), such
Guarantor or Borrower shall be automatically released from its obligations
hereunder, its Facility Guaranty and each other applicable Loan Document upon
notification thereof from the Lead Borrower to the Agent. In connection with any
such release, the Agent shall execute and deliver to any Guarantor or Borrower
that is a Subsidiary, at such Guarantor’s or Borrower’s expense, all documents
that such Guarantor or Borrower shall reasonably request to evidence termination
or release. Any execution and delivery of documents pursuant to the preceding
sentence of this Section 11.12 shall be without recourse to or warranty by the
Agent.
[Signature pages follow]






--------------------------------------------------------------------------------







ANNEX B


Updated Schedules




See Attached.

































































































--------------------------------------------------------------------------------







SCHEDULE 2.01
Commitments and Applicable Percentages
 
Revolving Credit Facility
FILO Facility
Lender
Revolving Credit Commitment
Applicable
Percentage
FILO Facility
Commitment
Applicable
Percentage
Bank of America, N.A.
$
60,000,000.00
15.000000000
%
$
25,400,000.00
25.400000000
%
JPMorgan Chase Bank, N.A.
$
60,000,000.00
15.000000000
%
$
15,000,000.00
15.000000000
%
Wells Fargo Bank, National Association
$
60,000,000.00
15.000000000
%
$
15,000,000.00
15.000000000
%
SunTrust Bank
$
60,000,000.00
15.000000000
%
$
15,000,000.00
15.000000000
%
Capital One, National Association, as successor to Capital One Business Credit
Corp.
$
41,600,000.00
10.400000000
%
$
0.00
0.000000000
%
Citizens Bank, N.A., as successor to Citizens Business Capital
$
36,000,000.00
9.000000000
%
$
9,000,000.00
9.000000000
%
Regions Bank
$
36,000,000.00
9.000000000
%
$
9,000,000.00
9.000000000
%
PNC Bank, National Association
$
32,000,000.00
8.000000000
%
$
8,000,000.00
8.000000000
%
HSBC Bank USA, National Association
$
14,400,000.00
3.600000000
%
$
3,600,000.00
3.600000000
%
Total
$
400,000,000.00
100.000000000
%
$
100,000,000.00
100.000000000
%














--------------------------------------------------------------------------------




SCHEDULE 7.01
Other Permitted Liens


Debtor
Secured Party
Jurisdiction
File Date
File Number
Brief Collateral Summary
Barnes & Noble College Booksellers, LLC
Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning


Delaware
07-18-17
20174740699
Consigned Textbooks and Access Codes












